     Case 4:18-cv-01792-HSG Document 123 Filed 07/24/19 Page 1 of 118




 1 JOSEPH W. COTCHETT (SBN 36324)
   jcotchett@cpmlegal.com
 2 MARK C. MOLUMPHY (SBN 168009)
   mmolumphy@cpmlegal.com
 3
   BRIAN DANITZ (SBN 247403)
 4 bdanitz@cpmlegal.com
   GINA STASSI (SBN 261263)
 5 gstassi@cpmlegal.com
   COTCHETT, PITRE & MCCARTHY, LLP
 6 San Francisco Airport Office Center
   840 Malcolm Road, Suite 200
 7
   Burlingame, CA 94010
 8 Telephone: (650) 697-6000
   Facsimile: (650) 697-0577
 9
   Lead Counsel for Plaintiffs
10

11                           UNITED STATES DISTRICT COURT
12                         NORTHERN DISTRICT OF CALIFORNIA
13
                                  OAKLAND DIVISION
14

15   IN RE FACEBOOK, INC. SHAREHOLDER           Lead Case No. 4:18-cv-01792-HSG
16   DERIVATIVE PRIVACY LITIGATION
                                                STATEMENT OF RECENT DECISION
17                                              AND RELATED SETTLEMENTS
     This Document Relates to:                  IN FURTHER SUPPORT OF
18                                              PLAINTIFFS’ MOTION TO LIFT STAY
     ALL ACTIONS                                TO PERMIT INSPECTION IN AID OF
19
                                                PLEADING DEMAND FUTILITY
20
                                                Hearing:
21                                              Date:    June 27, 2019
                                                Time:    2:00 p.m.
22                                              Location: Courtroom 2, 4th Floor
                                                Judge:    Hon. Haywood S. Gilliam, Jr.
23
24                                              Date Action Filed: March 22, 2018

25

26

27
28
     STATEMENT OF RECENT DECISION AND RELATED SETTLEMENTS IN FURTHER SUPPORT OF
     PLAINTIFFS’ MOTION TO LIFT STAY; Case No. 4:18-cv-01792-HSG
     Case 4:18-cv-01792-HSG Document 123 Filed 07/24/19 Page 2 of 118




 1         Pursuant to Local Civil Rule 7-3(d), Plaintiffs submit this Statement of Recent Decision

 2 and Related Settlements to apprise the Court of recent events related to the arguments made in

 3 Plaintiffs’ Motion to Lift Stay in Aid of Pleading Demand Futility (Dkt. Nos. 114-119):

 4         (1) the July 10, 2019 opinion by a panel of the United States Court of Appeals for the

 5             Ninth Circuit, affirming in part and reversing in part the District Court’s dismissal of

 6             the case, Oklahoma Police Pension and Retirement System, et al. v. LifeLock, Inc., et

 7             al., Case No. 2:15-cv-01398-SRB (D. Ariz.). A copy of this decision is attached

 8             hereto as Exhibit A;

 9         (2) the July 24, 2019 Complaint For Civil Penalties, Injunction, And Other Relief filed by

10             the Department of Justice against Facebook in United States of America v. Facebook,

11             Inc., Case No. 19-cv-02184 (D.D.C). A copy of the Complaint is attached hereto as

12             Exhibit B;

13         (3) the July 24, 2019 Stipulated Order For Civil Penalty, Monetary Judgment, And

14             Injunctive Relief between the United States, acting on authorization of the Federal

15             Trade Commission (“FTC”), and Facebook, filed in United States of America v.

16             Facebook, Inc., Case No. 19-cv-02184 (D.D.C). A copy of the Stipulated Order is

17             attached hereto as Exhibit C;

18         (4) the July 24, 2019 Complaint filed by the Securities and Exchange Commission

19             (“SEC”) against Facebook in Securities and Exchange Commission v. Facebook, Inc.,

20             Case No. 3:19-cv-04241-JD (N.D. Cal.). A copy of the Complaint is attached hereto

21             as Exhibit D.

22         (5) the July 24, 2019 Press Release issued by the SEC entitled, “Facebook to Pay $100

23             Million for Misleading Investors About the Risks it Faced From Misuse of User

24             Data.” A copy of the Press Release is attached hereto as Exhibit E.

25         The Ninth Circuit’s appellate decision discussing the requisite allegations to satisfy the

26 Private Securities Litigation Reform Act (“PSLRA”), including allegations of a prior FTC

27 consent decree, the FTC’s Complaint and Stipulated Order imposing a $5 Billion Penalty on
28
                                                     1
     STATEMENT OF RECENT DECISION AND RELATED SETTLEMENTS IN FURTHER SUPPORT OF
     PLAINTIFFS’ MOTION TO LIFT STAY; Case No. 4:18-cv-01792-HSG
     Case 4:18-cv-01792-HSG Document 123 Filed 07/24/19 Page 3 of 118




 1 Facebook based on allegations that Facebook failed to comply with the FTC’s 2012 order

 2 regarding the protection of user’s privacy, and the SEC’s Complaint and announced settlement

 3 with Facebook based on allegations that Facebook knew about yet failed to disclose the misuse

 4 of user data for years and further misled the public regarding the results of its internal

 5 investigation, all relate to arguments raised in Plaintiffs’ Motion to Lift Stay in Aid of Pleading

 6 Demand Futility (Dkt. Nos. 114-119) and allegations in this derivative action based on the

 7 identical facts.

 8
     July 24, 2019                                 COTCHETT, PITRE & MCCARTHY, LLP
 9
                                                   By:       /s/ Mark C. Molumphy
10                                                           MARK C. MOLUMPHY
11
                                                   mmolumphy@cpmlegal.com
12                                                 San Francisco Airport Office Center
                                                   840 Malcolm Road, Suite 200
13                                                 Burlingame, CA 94010
                                                   Telephone: (650) 697-6000
14                                                 Facsimile: (650) 697-0577

15                                                 Lead Counsel for Plaintiffs and Attorneys for
                                                   Plaintiff Jeremiah F. Hallisey
16

17

18

19
20

21
22

23
24

25

26

27
28
                                                      2
     STATEMENT OF RECENT DECISION AND RELATED SETTLEMENTS IN FURTHER SUPPORT OF
     PLAINTIFFS’ MOTION TO LIFT STAY; Case No. 4:18-cv-01792-HSG
Case 4:18-cv-01792-HSG Document 123 Filed 07/24/19 Page 4 of 118




               EXHIBIT A
      Case 4:18-cv-01792-HSG Document 123 Filed 07/24/19 Page 5 of 118




                           NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 10 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

OKLAHOMA POLICE PENSION AND                     No. 17-16895
RETIREMENT SYSTEM; OKLAHOMA
FIREFIGHTERS PENSION AND                        D.C. No. 2:15-cv-01398-SRB
RETIREMENT SYSTEM,

                Plaintiffs-Appellants,          MEMORANDUM*

 v.

LIFELOCK, INC.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Susan R. Bolton, District Judge, Presiding

                      Argued and Submitted January 16, 2019
                            San Francisco, California

Before: CLIFTON and FRIEDLAND, Circuit Judges, and ADELMAN,** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Lynn S. Adelman, United States District Judge for the
Eastern District of Wisconsin, sitting by designation.
      Case 4:18-cv-01792-HSG Document 123 Filed 07/24/19 Page 6 of 118




      Plaintiff-Appellants Oklahoma Police Pension and Retirement System and

Oklahoma Firefighters Pension and Retirement System (collectively, the

“Oklahoma Funds”) appeal the district court’s dismissal of their securities fraud

claims.1 The district court held that the Oklahoma Funds’ allegations did not

satisfy the Private Securities Litigation Reform Act (“PSLRA”), 15 U.S.C.

§ 78u-4, because they did not raise a strong inference that Defendants-Appellees

Todd Davis, Chris Power, Hilary Schneider and LifeLock, Inc., acted with scienter.

We affirm in part, reverse in part, and remand.

1.    The Oklahoma Funds adequately alleged falsity. “[O]nce defendants choose

to tout positive information to the market, they are bound to do so in a manner that

wouldn’t mislead investors, including disclosing adverse information that cuts

against the positive information.” Khoja v. Orexigen Therapeutics, Inc., 899 F.3d

988, 1009 (9th Cir. 2018) (quotation marks and brackets omitted). In other words,

companies mislead investors when they tout their products’ capabilities but fail to

disclose significant flaws that undercut those capabilities. See id. at 1010.




      1
        The Oklahoma Funds alleged that Defendants violated Section 10(b) of
the Securities Exchange Act of 1934, 15 U.S.C. § 78j(b), and SEC Rule 10b-5, 17
C.F.R. § 240.10b-5. They also alleged control person claims under Section 20(a) of
the Exchange Act, 15 U.S.C. § 78t(a).


                                          2
      Case 4:18-cv-01792-HSG Document 123 Filed 07/24/19 Page 7 of 118




      During the class period, LifeLock repeatedly touted the “real-time” nature of

its identity theft alerts.2 According to the complaint, however, more than 70% of a

particular type of alert (the “Credit Check Alerts”) were “stale”—they were sent

more than one week late. The complaint also alleged that the Credit Check Alerts

were important, because consumers of LifeLock’s premium “Ultimate Plus”

service valued receiving the Credit Check Alerts in real time.3 LifeLock’s positive

statements about its “real-time” alerts therefore concealed a significant flaw

affecting LifeLock’s identity theft products. Thus, the Oklahoma Funds

successfully alleged that LifeLock misled investors.

      LifeLock contends that the warnings included in the “Risk Factors” sections

of its SEC filings “undercut any claim that investors were deceived.”


      2
         LifeLock’s quarterly report issued on July 31, 2014 offered “proactive,
near real-time, actionable alerts,” and Schneider and Davis made statements at the
Merrill Lynch Conference on June 3, 2015, promising immediate credit alerts
following significant purchases. We hold that those statements, as well as
additional statements in between touting “real-time” identity theft alerts, were
sufficient to allege violations of Section 10(b) from July 31, 2014 to July 21, 2015.
Davis’s alleged statement on the July 30, 2014 earnings call offering “data breach
notifications that will keep members up to date on significant breaches,” however,
is not sufficiently misleading. Nor is Davis’s statement that the Ultimate Plus
package was the “most comprehensive product on the market.” As LifeLock
points out, nothing in the complaint demonstrates that Ultimate Plus was not the
most comprehensive identity protection product on the market.
       3
         Our discussion relies on the allegations in the complaint. Because these
allegations were plausible and pled with particularity, see 15 U.S.C. § 78u-4(b)(1),
we assume they are true for the purposes of deciding LifeLock’s motion to dismiss.
City of Dearborn Heights Act 345 Police & Fire Ret. Sys. v. Align Tech., Inc., 856
F.3d 605, 612 (9th Cir. 2017).

                                          3
      Case 4:18-cv-01792-HSG Document 123 Filed 07/24/19 Page 8 of 118




We disagree. Those disclosures did not “counterbalance [the] misleading

impression created by [the initial misrepresentations].” Provenz v. Miller, 102

F.3d 1478, 1492-93 (9th Cir. 1996) (quotation marks omitted). LifeLock’s risk

disclosures only discussed the possibility of future problems. They did not warn

investors that any of the Credit Check Alerts were stale, let alone close to 70% of

them. Consequently, they did not negate LifeLock’s earlier misstatements. See

Berson v. Applied Signal Tech., Inc., 527 F.3d 982, 987 (9th Cir. 2008) (“But

learning that stop-work orders might be issued is quite different from knowing they

were in fact issued. One indicates a risk, the other a certainty. It goes without

saying that investors would treat the two differently.”).4

2.    The Oklahoma Funds also adequately alleged that Schneider, Davis, and

LifeLock intentionally or recklessly deceived investors. Under the PSLRA, a

complaint must “state with particularity facts giving rise to a strong inference that

[each] defendant acted with [scienter].” 15 U.S.C. § 78u-4(b)(2)(A). An inference

is “strong” if a “reasonable person would deem the inference of scienter cogent and

at least as compelling as any opposing inference one could draw from the facts


      4
         LifeLock, citing Santa Fe Industries, Inc. v. Green, also maintains that its
statements were not false because “neither mismanagement nor non-disclosure
thereof constitutes securities fraud.” In Santa Fe, the Supreme Court held that
Section 10(b) did not regulate internal corporate mismanagement. 430 U.S. 462,
474-79 (1977). The defendants in that case did not make any misleading
statements. Id. at 474, 476. Santa Fe does not protect defendants who mismanage
their company and lie to investors about that mismanagement.

                                          4
      Case 4:18-cv-01792-HSG Document 123 Filed 07/24/19 Page 9 of 118




alleged.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 324 (2007).

That analysis is “inherently comparative.” Id. at 323. Courts must “consider

plausible, nonculpable explanations for the defendant’s conduct, as well as

inferences favoring the plaintiff,” and then determine which inference is more

compelling. Id. at 324-26. After considering the allegations in the complaint

holistically, see id. at 326, we conclude that the inference that Schneider and Davis

intentionally or recklessly deceived investors is as least as compelling as any

nonculpable inference.

      The complaint alleged that (1) the stale Credit Check Alerts were a

widespread problem affecting one of LifeLock’s most important business lines; (2)

LifeLock entered into a consent decree with the FTC in 2010 that required it to

cease exaggerating the capabilities of its identity theft products; (3) in July 2013

and March 2014, former employees filed complaints alleging that LifeLock was

throttling alerts to certain classes of customers; (4) Schneider received reports that

contained detailed statistics about stale alerts;5 and (5) Schneider admitted that she


      5
         LifeLock argues that we should disregard this allegation because it is
based on a statement that Rob Ryan, LifeLock’s Vice President of Member
Services, allegedly made to CW 5, a confidential witness. “But the fact that a
confidential witness reports hearsay does not automatically disqualify his statement
from consideration in the scienter calculus. Instead, we examine a confidential
witness’s hearsay report to determine if it is sufficiently reliable, plausible, or
coherent.” Lloyd v. CVB Fin. Corp., 811 F.3d 1200, 1208 (9th Cir. 2016)
(quotation marks and citations omitted). We credit the allegations attributed to


                                           5
      Case 4:18-cv-01792-HSG Document 123 Filed 07/24/19 Page 10 of 118




was working to fix the stale alert problem. Taken together, those allegations

undercut the only plausible nonculpable explanation for Schneider’s conduct—that

she did not discover the full extent of the problems affecting the Credit Check

Alerts—because they suggest that Schneider both paid attention to the stale alerts

and received detailed information about them. We therefore conclude that the

inference that Schneider intentionally or recklessly misled investors is at least as

compelling as any competing inference. The Oklahoma Funds’ allegations against

Schneider satisfy the PSLRA.

      As to Davis, the Oklahoma Funds alleged that he discussed LifeLock’s

ability to send real-time alerts extensively in his public statements, and that

Schneider and Davis worked together to promote LifeLock’s identity protection

products. Those allegations support the inference that once Schneider discovered

that 70% of the Credit Check Alerts were stale, she shared that fact with Davis.

That being said, the Oklahoma Funds have alleged that Schneider received the

reports with detailed statistics on stale alerts “as early as November 2014,” so that

fact cannot support a strong inference of Davis’s scienter for the period of July 31,




CW 5 because they form a plausible and coherent narrative and because CW 5 was
“in a position to be personally knowledgeable” that Ryan met with Schneider and
discussed the reports on stale alerts that CW 5 had compiled. Zucco Partners, LLC
v. Digimarc Corp., 552 F.3d 981, 996 (9th Cir. 2009).


                                           6
     Case 4:18-cv-01792-HSG Document 123 Filed 07/24/19 Page 11 of 118




2014 to early November.6 Nevertheless, given Davis’s position as CEO, his

involvement with the promotion of LifeLock’s identity theft products, the 2010

consent decree with the FTC concerning LifeLock’s misrepresentations of its alert-

based products, the complaints filed by former employees identifying problems

with LifeLock’s real-time alerts, and the overall importance of real-time Credit

Check Alerts to LifeLock’s business model, we hold that the inference that Davis

recklessly failed to discover that a high percentage of Credit Check Alerts were

stale even before Schneider definitively started receiving detailed reports in

November 2014 is at least as compelling as any competing inference.

Consequently, the Oklahoma Funds’ allegations against Davis also satisfy the

PSLRA.

      The allegations against Power are different. There are no allegations

connecting Power to the stale Credit Check Alerts directly.7 As a result, the

Oklahoma Funds’ allegations against Power are insufficient. We therefore affirm

the dismissal of the Oklahoma Funds’ Section 10(b) claims against Power.


      6
         This does not affect our analysis of Schneider’s scienter, because
Schneider did not make any allegedly misleading statements until after November
2014.
       7
         The Oklahoma Funds argue that Power’s resignation contributes to a
strong inference of scienter. But resignations that occur shortly after a company
announces bad news do not suggest that an executive intentionally deceived
investors unless the plaintiff “plead[s] facts refuting the reasonable assumption that
the resignation occurred as a result of [the bad news] itself.” Zucco Partners,552
F.3d at 1002. The Oklahoma Funds failed to plead such facts here.

                                          7
     Case 4:18-cv-01792-HSG Document 123 Filed 07/24/19 Page 12 of 118




      That leaves the question of LifeLock’s scienter. “In most cases, the most

straightforward way to raise an inference of scienter for a corporate defendant will

be to plead it for an individual defendant.” Glazer Capital Mgmt., LP v. Magistri,

549 F.3d 736, 743 (9th Cir. 2008) (brackets and citations omitted). Because the

Oklahoma Funds have adequately alleged that Davis and Schneider acted with

scienter, their allegations against LifeLock also satisfy the PSLRA. See id.

      In sum, the Oklahoma Funds have adequately alleged that Schneider, Davis,

and LifeLock violated Section 10(b).8 We therefore reverse the district court’s

order dismissing the Oklahoma Funds’ complaint with prejudice in part.

      Each party to bear its own costs.

      AFFIRMED in part; REVERSED in part; REMANDED for further

proceedings.




      8
         By dismissing the Second Amended Complaint with prejudice, the district
court dismissed the Oklahoma Funds’ control person claims without specifically
addressing them. It apparently reasoned that plaintiffs who fail to allege a Section
10(b) claim necessarily fail to allege a Section 20(a) claim. Lipton v. Pathogenesis
Corp., 284 F.3d 1027, 1035 n.15 (9th Cir. 2002). Because we conclude that the
Oklahoma Funds’ 10(b) claims against LifeLock survive, we also reverse the
dismissal of the Section 20(a) claims against Davis, Power, and Schneider.

                                          8
Case 4:18-cv-01792-HSG Document 123 Filed 07/24/19 Page 13 of 118




               EXHIBIT B
       CaseCase 1:19-cv-02184 Document
           4:18-cv-01792-HSG  Document 1123Filed 07/24/19
                                              Filed 07/24/19Page 1 of1450of 118
                                                              Page




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA




 UNITED STATES OF AMERICA,
                                                           Case No. 19-cv-2184
                       Plaintiff
                                                           COMPLAINT FOR CIVIL
                       v.                                  PENALTIES, INJUNCTION, AND
                                                           OTHER RELIEF
 FACEBOOK, Inc.,
 a corporation,

                       Defendant.



       Plaintiff, the United States of America, acting by and through the Consumer Protection

Branch of the U.S. Department of Justice, alleges that:

       1.      Plaintiff brings this action against Defendant Facebook, Inc. (“Facebook”) under

Sections 5(a) and (l) and 16(a)(1) of the Federal Trade Commission Act (“FTC Act”), 15 U.S.C.

§§ 45(a) and (l) and 56(a)(1), to obtain civil penalties, an injunction, and other equitable relief

for violations of a 2012 order previously issued by the Federal Trade Commission (“FTC” or

“Commission”) for violations of Section 5(a) of the FTC Act. See Exhibit A, In re Facebook,

Inc., C-4365, 2012 FTC LEXIS 135 (F.T.C. July 27, 2012) (Decision and Order) (“Commission

Order” or “2012 Order”). This action seeks to hold Facebook accountable for its failure to

protect consumers’ privacy as required by the 2012 Order and the FTC Act.




                                            Page 1 of 50
      CaseCase 1:19-cv-02184 Document
          4:18-cv-01792-HSG  Document 1123Filed 07/24/19
                                             Filed 07/24/19Page 2 of1550of 118
                                                             Page




                                   NATURE OF THE CASE

       2.      Facebook operates a social-networking service through its website—

www.facebook.com—and mobile applications. Those applications connect consumer users of

Facebook’s service, who each create a Facebook “profile” showing personal information, with

“Friends” who also have Facebook accounts and profiles (“Friends” or “Facebook Friends”).

Through its service, Facebook collects and maintains vast amounts of consumer information. As

of 2018, Facebook had more than 2.2 billion monthly active users worldwide. Over one hundred

million Americans use Facebook every day to share personal information, such as their real

name, date of birth, hometown, current city, employer, relationship status, and spouse’s name, as

well as sensitive personal information, such as political views, sexual orientation, photos of

minor children, and membership in health-related and other support groups. Users can also

provide information about themselves by indicating that they “like” public Facebook pages.

Research suggests that a user’s “likes” of public Facebook pages can be used to accurately

predict that user’s personality traits, sometimes better than the user’s own friends and family. In

addition, Facebook users may install and use applications (“apps”) developed by third-parties

(“third-party developers”) that allow the users to share information with their Facebook Friends.

       3.      Facebook’s core business model monetizes user information by using it for

advertising. Substantially all of Facebook’s $55.8 billion in 2018 revenues came from

advertising.

       4.      To encourage users to share information, Facebook promises users that they can

control the privacy of their information through Facebook’s privacy settings. However, through

at least June 2018, Facebook subverted users’ privacy choices to serve its own business interests.



                                           Page 2 of 50
      CaseCase 1:19-cv-02184 Document
          4:18-cv-01792-HSG  Document 1123Filed 07/24/19
                                             Filed 07/24/19Page 3 of1650of 118
                                                             Page




       5.      Beginning at least as early as 2010, every Facebook user who installed an app

(“App User”) agreed to Facebook sharing with the third-party developer of the installed app both

information about the App User and the App User’s Facebook Friends. Facebook’s default

settings were set so that Facebook would share with the third-party developer of an App User’s

app not only the App User’s data, but also data of the App User’s Facebook Friends (“Affected

Friends”), even if those Affected Friends had not themselves installed the app. Affected Friends

could only avoid this sharing by finding and opting out of it via settings on Facebook’s

Applications page, which was located on Facebook’s website and mobile applications, separate

and apart from Facebook’s Privacy Settings page. Third-party developers that received user and

Affected Friend information could use that information to enhance the in-app experience or

target advertising to App Users and their Affected Friends. In the wrong hands, user and

Affected Friend data could be used for identity theft, phishing, fraud, and other harmful

purposes.

       6.      In 2012, after an FTC investigation, Facebook settled allegations that its practice

of sharing Affected Friends’ data with third-party developers of apps was deceptive. The

resulting Commission Order, among other things, prohibits Facebook from misrepresenting the

extent to which consumers can control the privacy of their information, the steps that consumers

must take to implement such controls, and the extent to which Facebook makes user information

accessible to third parties. See Commission Order, Parts I.B. & C.

       7.      In the wake of the FTC’s initial investigation, Facebook retained the separate opt-

out sharing setting on its Applications page, but it added a disclaimer to its Privacy Settings

page, warning users that information shared with Facebook Friends could also be shared with the



                                            Page 3 of 50
      CaseCase 1:19-cv-02184 Document
          4:18-cv-01792-HSG  Document 1123Filed 07/24/19
                                             Filed 07/24/19Page 4 of1750of 118
                                                             Page




apps those Friends used. However, four months after the 2012 Order was finalized, Facebook

removed this disclaimer—even though it was still sharing Affected Friends data with third-party

developers and still using the same separate opt-out setting that undermined users’ privacy

choices before entry of the Commission Order.

       8.      At its F8 conference in April 2014—one theme of which was user trust—

Facebook announced that it would stop allowing third-party developers to collect data about

Affected Friends. Facebook also told third-party developers that existing apps could only

continue to collect Affected Friend data for one year, or until April 2015. But, after April 2015,

Facebook had private arrangements with dozens of developers, referred to as “Whitelisted

Developers,” that allowed those developers to continue to collect the data of Affected Friends,

with some of those arrangements lasting until June 2018.

       9.      At least tens of millions of American users relied on Facebook’s deceptive

privacy settings and statements to restrict the sharing of their information to their Facebook

Friends, when, in fact, third-party developers could access and collect their data through their

Friends’ use of third-party developers’ apps. Facebook knew or should have known that its

conduct violated the 2012 Order because it was engaging in the very same conduct that the

Commission alleged was deceptive in Count One of the original Complaint that led to the 2012

Order. See Exhibit B, In re Facebook, Inc., C-4365, 2012 FTC LEXIS 136 (F.T.C. July 27,

2012) (“Original Complaint”).

       10.     Facebook also failed to maintain a reasonable privacy program that safeguarded

the privacy, confidentiality, and integrity of user information, as required by Part IV of the 2012

Order. The requirement in the 2012 Order that Facebook maintain a reasonable privacy program



                                           Page 4 of 50
      CaseCase 1:19-cv-02184 Document
          4:18-cv-01792-HSG  Document 1123Filed 07/24/19
                                             Filed 07/24/19Page 5 of1850of 118
                                                             Page




was vitally important because Facebook had allowed millions of third-party developers to access

and collect massive troves of consumer data about both App Users and their Facebook Friends,

and Facebook failed to track that data in an organized, systematic way.

       11.     As a general practice, Facebook did not vet third-party developers before granting

them access to consumer data; instead, developers simply had to check a box agreeing to comply

with Facebook’s policies and terms and conditions, including those designed to protect consumer

information. This made Facebook’s enforcement of its policies, terms, and conditions acutely

important.

       12.     Facebook’s enforcement of its policies, terms, and conditions, however, was

inadequate and was influenced by the financial benefit that violator third-party app developers

provided to Facebook. This conduct was unreasonable. Facebook never disclosed this disparate

enforcement practice to the third-party assessor charged by the 2012 Order with assessing the

implementation and effectiveness of Facebook’s privacy program, nor did Facebook disclose its

enforcement practices to the Commission in its biennial assessment reports mandated by the

2012 Order. See Commission Order, Part V.

       13.     In addition to its violations of the 2012 Order, Facebook also engaged in

deceptive practices in violation of Section 5(a) of the FTC Act. Between November 2015 and

March 2018, Facebook asked its users to provide personal information to take advantage of

security measures on the Facebook website or mobile application, including a two-factor

authentication measure that encouraged provision of users’ phone numbers. Facebook did not

effectively disclose that such information would also be used for advertising.




                                           Page 5 of 50
       CaseCase 1:19-cv-02184 Document
           4:18-cv-01792-HSG  Document 1123Filed 07/24/19
                                              Filed 07/24/19Page 6 of1950of 118
                                                              Page




       14.     Finally, in April 2018, Facebook updated its data policy to explain that Facebook

would use an updated facial-recognition technology to identify people in user-uploaded pictures

and videos “[i]f it is turned on,” implying that users must opt in to use facial recognition.

Contrary to the implication of this updated data policy, however, tens of millions of users who

still had an older version of Facebook’s facial-recognition technology had to opt out to disable

facial recognition. This violated the 2012 Order by misrepresenting the extent to which

consumers could control the privacy of their information used for facial recognition.

                                  JURISDICTION AND VENUE

       15.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337(a),

1345, and 1355; and 15 U.S.C. §§ 45(a) and (l), and 56(a)(1).

       16.     Venue in this District is proper under 28 U.S.C. §§ 1391(b)(2), (c)(2), and

1395(a); and 15 U.S.C. § 53(b).

                                          DEFENDANT

       17.     Facebook, Inc. is a Delaware corporation with its principal office or place of

business at 1601 Willow Road, Menlo Park, California 94025. At all times relevant to this

Complaint, Facebook has operated its social-networking service through its website,

www.facebook.com, and mobile applications that connect users with Friends on Facebook.

                                          COMMERCE

       18.     At all times material to this Complaint, Facebook maintained a substantial course

of trade in or affecting commerce, as “commerce” is defined in Section 4 of the FTC Act, 15

U.S.C. § 44.




                                            Page 6 of 50
        CaseCase 1:19-cv-02184 Document
            4:18-cv-01792-HSG  Document 1123Filed 07/24/19
                                               Filed 07/24/19Page 7 of2050of 118
                                                               Page




                                 THE COMMISSION ORDER

         19.    As part of Facebook’s operation of its social-networking service, it has for years

offered the Facebook Platform (“Platform”), a set of tools and application programming

interfaces (“APIs”) that enable third-party developers to access user data and develop software

applications, such as games, with which Facebook users can interact; it also allows users to use

apps or log into websites using their Facebook credentials.

         20.    In April 2010, Facebook launched an initial version of the Graph API (“Graph

API V1”), which allowed third-party developers to access and collect data about Facebook App

Users. Graph API V1 also allowed third-party developers to access and collect data about

Affected Friends.

         21.    At that time, Facebook’s settings presented an App User with a screen whereby

the app requested permission from the App User before initial installation to permit it to access

certain fields of data, as shown in the example below:1




1
    https://newsroom.fb.com/news/2012/12/better-controls-for-managing-your-content/


                                            Page 7 of 50
      CaseCase 1:19-cv-02184 Document
          4:18-cv-01792-HSG  Document 1123Filed 07/24/19
                                             Filed 07/24/19Page 8 of2150of 118
                                                             Page




       22.    Facebook did not require third-party developers to request permission directly

from Affected Friends of App Users to access those Affected Friends’ data from Facebook.

Instead, Facebook automatically sent Affected Friend data based solely on App Users’ granted

permission.

       23.    Using this process, third-party developers could collect dozens of pieces of data

from Facebook about Affected Friends, including information related to each Affected Friend’s:

       • birthday
       • bio
       • activities
       • news article activity
       • books activity
       • check-ins
       • current city
       • education history
       • events
       • fitness activity
       • games activity
       • groups
       • hometown
       • interests
       • likes
       • music activity
       • notes
       • online presence
       • Open Graph activity
       • photos
       • questions
       • relationships
       • relationship details
       • religion/political views
       • status
       • subscriptions
       • videos
       • video-watch activity
       • website URL
       • work history




                                         Page 8 of 50
      CaseCase 1:19-cv-02184 Document
          4:18-cv-01792-HSG  Document 1123Filed 07/24/19
                                             Filed 07/24/19Page 9 of2250of 118
                                                             Page




       24.     In its 2012 Original Complaint in the proceeding bearing Docket No. C-4365, the

Commission charged Facebook with engaging in unfair and deceptive acts or practices in

violation of Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), for, among other things, its practices

associated with giving third-party developers access to Affected Friends’ data.

       25.     Specifically, Count One of the Original Complaint alleged that Facebook was

engaging in deceptive acts and practices by representing to users that Facebook’s privacy

settings allowed them to restrict to limited audiences (e.g., “Only Friends”) the sharing of non-

public personal information that they added to their Facebook profiles and their non-public

Facebook posts (collectively, “Profile Information”), when, in fact, those settings did not prevent

Facebook from sharing that information with third-party developers of apps installed by the

users’ Friends. See Exhibit B at ¶¶ 10-18.

       26.     The Original Complaint also asserted that Facebook misled users by placing the

option to block third-party developers from accessing their information through Friends not

prominently on Facebook’s Privacy Settings page, but rather, on a page called, at various times,

“Applications,” “Apps,” or “Applications and Websites.” This Applications page allowed users,

among other things, to restrict the information that third-party developers of Friends’ apps could

access. But no Facebook page other than the Applications page disclosed to users that, unless

they adjusted the setting on the Applications page, their other privacy choices were ineffective to

prevent the sharing of their data with third-party developers of their Friends’ apps.

       27.     The Original Complaint also noted that users who did not themselves use apps

would have no reason to click on the Applications page, and thus would have concluded that




                                             Page 9 of 50
      CaseCase 1:19-cv-02184 Document
           4:18-cv-01792-HSG  Document1123
                                         Filed 07/24/19
                                             Filed        Page
                                                   07/24/19    10 of
                                                             Page 2350
                                                                     of 118




their choices to restrict Facebook’s sharing of their Profile Information through the Privacy

Settings page were complete and effective.

       28.     Facebook settled the Commission’s Original Complaint with the Commission

Order. The Commission Order became final in August 2012 and remains in effect.

       29.     Part I of the Commission Order, in relevant part, states:

              IT IS ORDERED that Respondent and its representatives, in connection
       with any product or service, in or affecting commerce, shall not misrepresent in
       any manner, expressly or by implication, the extent to which it maintains the
       privacy or security of covered information, including, but not limited to:
                                                ...

       B.     the extent to which a consumer can control the privacy of any covered
       information maintained by Respondent and the steps a consumer must take to
       implement such controls;

       C.     the extent to which Respondent makes or has made covered information
       accessible to third parties;
                                             ...

See Commission Order, Part I.

       30.     The Commission Order defines “Covered Information” as:

       information from or about an individual consumer including, but not limited to:
       (a) a first or last name; (b) a home or other physical address, including street name
       and name of city or town; (c) an email address or other online contact
       information, such as an instant messaging user identifier or a screen name; (d) a
       mobile or other telephone number; (e) photos and videos; (f) Internet Protocol
       (“IP”) address, User ID or other persistent identifier; (g) physical location; or (h)
       any information combined with any of (a) through (g) above.

See Commission Order, Definition 4.

       31.     Part IV of the Commission Order, in relevant part, states that Facebook shall:

       establish and implement, and thereafter maintain, a comprehensive privacy
       program that is reasonably designed to (1) address privacy risks related to the
       development and management of new and existing products and services for
       consumers, and (2) protect the privacy and confidentiality of covered information.


                                          Page 10 of 50
         CaseCase 1:19-cv-02184 Document
              4:18-cv-01792-HSG  Document1123
                                            Filed 07/24/19
                                                Filed        Page
                                                      07/24/19    11 of
                                                                Page 2450
                                                                        of 118




         Such program, the content and implementation of which must be documented in
         writing, shall contain controls and procedures appropriate to [Facebook]’s size
         and complexity, the nature and scope of [Facebook]’s activities, and the
         sensitivity of covered information, including:
                                                  ...

         B.     the identification of reasonably foreseeable, material risks, both internal
         and external, that could result in [Facebook]’s unauthorized collection, use, or
         disclosure of covered information and an assessment of the sufficiency of any
         safeguards in place to control these risks. . . .

         C.      the design and implementation of reasonable controls and procedures to
         address the risks identified through the privacy risk assessment, and regular
         testing or monitoring of the effectiveness of those controls and procedures.
                                                  ...

         E.      the evaluation and adjustment of [Facebook]’s privacy program in light of
         the results of the testing and monitoring required by subpart C, any material
         changes to [Facebook]’s operations or business arrangements, or any other
         circumstances that [Facebook] knows or has reason to know may have a material
         impact on the effectiveness of its privacy program.

See Commission Order, Part IV.

         32.    Part V of the Commission Order states that Facebook shall “obtain initial and

biennial assessments and reports (‘Assessments’) from a qualified, objective, independent third-

party professional, who uses procedures and standards generally accepted in the profession.”

         33.    The Commission Order requires, among other things, that each such Assessment

shall:

         A.    set forth the specific privacy controls that [Facebook] has implemented
         and maintained during the reporting period;

         B.      explain how such privacy controls are appropriate to [Facebook]’s size
         and complexity, the nature and scope of [Facebook]’s activities, and the
         sensitivity of the covered information;

         C.     explain how the privacy controls that have been implemented meet or
         exceed the protections required by Part IV of [the Commission] Order; and




                                            Page 11 of 50
      CaseCase 1:19-cv-02184 Document
           4:18-cv-01792-HSG  Document1123
                                         Filed 07/24/19
                                             Filed        Page
                                                   07/24/19    12 of
                                                             Page 2550
                                                                     of 118




       D.      certify that the privacy controls are operating with sufficient effectiveness
       to provide reasonable assurance to protect the privacy of covered information and
       that the controls have so operated throughout the operating period.

See Commission Order, Part V.

               DEFENDANT’S NOTICE OF THE COMMISSION ORDER

       34.    Facebook’s General Counsel signed the Commission Order on behalf of

Facebook. The Commission served the Commission Order in August 2012.

                                 DEFENDANT’S CONDUCT

Facebook’s Desktop Privacy Settings Failed to Disclose That Users’ Privacy Choices Would
  Be Undermined by Default Settings That Allowed Facebook to Share Users’ Data with
                    Third-Party Developers of Their Friends’ Apps

       35.    Around the time that it resolved the Original Complaint through the Commission

Order in 2012, Facebook added a disclaimer to the top of its desktop Privacy Settings page

stating, “You can manage the privacy of your status updates, photos, and information using the

inline audience selector—when you share or afterwards. Remember: the people you share with

can always share your information with others, including apps.” (emphasis added), as shown in

the figure below:




                                          Page 12 of 50
      CaseCase 1:19-cv-02184 Document
           4:18-cv-01792-HSG  Document1123
                                         Filed 07/24/19
                                             Filed        Page
                                                   07/24/19    13 of
                                                             Page 2650
                                                                     of 118




       36.    Approximately four months after the Commission Order became effective,

however, Facebook removed the disclaimer from the Privacy Settings page, as shown in the

below example:




                                        Page 13 of 50
         CaseCase 1:19-cv-02184 Document
              4:18-cv-01792-HSG  Document1123
                                            Filed 07/24/19
                                                Filed        Page
                                                      07/24/19    14 of
                                                                Page 2750
                                                                        of 118




         37.     Facebook’s new “Privacy Settings” page purported to allow users to restrict who

could see their past and future posts.

         38.     Posts could include, among other things, status updates, photos, videos, check-ins,

and notes.2

         39.     A user wishing to restrict future posts on the Privacy Settings page would click

“edit” and select from non-public categories, such as “Friends,” “Only me,” and “Custom.”




2
    https://developers.facebook.com/docs/graph-api/reference/v2.8/post


                                            Page 14 of 50
        CaseCase 1:19-cv-02184 Document
             4:18-cv-01792-HSG  Document1123
                                           Filed 07/24/19
                                               Filed        Page
                                                     07/24/19    15 of
                                                               Page 2850
                                                                       of 118




         40.    Facebook did not disclose anywhere on this page, or anywhere along the path that

users would have had to take to reach the Privacy Settings page, that users who shared their posts

with “Friends” or a “Custom” audience3 could still have those posts shared with any of the

millions of third-party developers whose apps were used by their Friends.

         41.    As was the case before the Commission Order, Affected Friends who sought to

opt out of such sharing—and to have their privacy choices honored—needed to locate and adjust

settings located under the separate “Apps” tab.

         42.    The Apps tab did not alert users that it linked to a page containing settings that

users had to disable in order to have their privacy choices fully honored.

         43.    In December 2012, Facebook introduced “Privacy Shortcuts,” which it touted as a

privacy tool that helps users navigate “key settings.” See Exhibit C (Dec. 21, 2012 Press

Release); see also Exhibit D (May 22, 2014 Press Release) (describing Privacy Shortcuts as a

“tool designed to help people make sure they are sharing with just the audience they want”).

         44.    The Privacy Shortcuts tool also had privacy settings for posts that purported to

allow users to restrict their posts to Friends, as shown in the example below:4




3
 “Custom” audiences are typically a subset of Friends and are thus a more restrictive privacy
setting than “Friends.” For simplicity, this Complaint refers to both “Friends” and “Custom”
audience selections as “Friends.”
4
    https://newsroom.fb.com/news/2012/12/better-controls-for-managing-your-content/


                                           Page 15 of 50
       CaseCase 1:19-cv-02184 Document
            4:18-cv-01792-HSG  Document1123
                                          Filed 07/24/19
                                              Filed        Page
                                                    07/24/19    16 of
                                                              Page 2950
                                                                      of 118




       45.     However, Facebook did not disclose on the Privacy Shortcuts tool, or anywhere

along the path that users took to reach this tool, that their non-public posts could be shared with

third-party developers of Friends’ apps.

       46.     At all times relevant to this Complaint, Facebook also provided users with inline

controls that purported to allow users to restrict who could see their posts.

       47.     Specifically, when users posted a status update, photo, or video, Facebook gave

users a drop-down menu that allowed them to restrict the audience for that post to, for example,

“Friends,” as shown below:5




5
 https://www.facebook.com/notes/facebook/making-it-easier-to-share-with-who-you-
want/10150251867797131/


                                           Page 16 of 50
        CaseCase 1:19-cv-02184 Document
             4:18-cv-01792-HSG  Document1123
                                           Filed 07/24/19
                                               Filed        Page
                                                     07/24/19    17 of
                                                               Page 3050
                                                                       of 118




        48.    However, Facebook did not disclose to users that sharing their non-public posts

with Friends would allow Facebook to share those posts with third-party developers of Friends’

apps.

        49.    In addition, Facebook’s settings conveyed that users could restrict on their

Facebook “About” page who could see personal information that users added to their profile,

such as hometown, birthday, relationship, current city, education history, and work history.

        50.    But Facebook did not disclose to users on their About page that sharing their

personal information with Friends would allow Facebook to share that information with third-

party developers of Friends’ apps.

                   Facebook’s Desktop “Apps others use” and “Platform”
                     Settings Also Undermined Users’ Privacy Choices

        51.    Facebook also misled users by having default settings that shared Affected

Friends’ Profile Information with third-party developers of Friends’ apps unless the Affected

Friend found and opted out of settings found on the Apps Settings page.

        52.    The Apps Settings page contained two opt-out settings—the “Apps others use”

setting and the “Platform” setting.




                                          Page 17 of 50
       CaseCase 1:19-cv-02184 Document
            4:18-cv-01792-HSG  Document1123
                                          Filed 07/24/19
                                              Filed        Page
                                                    07/24/19    18 of
                                                              Page 3150
                                                                      of 118




       53.     To access the “Apps others use” setting, Affected Friends first had to realize that

Facebook shared their Profile Information with third-party developers of Friends’ apps, and then

successfully had to navigate a series of steps to find and opt-out of that setting.

       54.     A user first had to click on the “Apps” tab in the settings menu. This tab did not

include any disclosure that the “Apps” tab linked to any privacy settings for apps not installed by

the user.

       55.     After clicking the “Apps” tab, users were directed to the Apps Settings page,

where they had to locate the “Apps others use” setting.

       56.     The format of the Apps Settings page varied over time. However, at all times

relevant to this Complaint, the “Apps others use” setting at the bottom of the page, separate and

apart from the privacy settings for the apps the user installed, as shown in the below example:




                                            Page 18 of 50
      CaseCase 1:19-cv-02184 Document
           4:18-cv-01792-HSG  Document1123
                                         Filed 07/24/19
                                             Filed        Page
                                                   07/24/19    19 of
                                                             Page 3250
                                                                     of 118




       57.     On the “Apps others use” setting, Facebook stated, “People who can see your info

can bring it with them when they use apps. Use this setting to control the categories of

information people can bring with them.”

       58.     This was Facebook’s only representation on any of the settings pages informing

users that third-party developers of Friends’ apps could access and collect their Profile

Information.

       59.     Facebook presented users who clicked on “edit” within the “Apps others use”

setting with options that allowed them to opt out of Facebook sharing their data, as shown in the

below example:




                                           Page 19 of 50
        CaseCase 1:19-cv-02184 Document
             4:18-cv-01792-HSG  Document1123
                                           Filed 07/24/19
                                               Filed        Page
                                                     07/24/19    20 of
                                                               Page 3350
                                                                       of 118




        60.     By default, all categories of Affected Friend data, except “Religious and political

views” and “Interested in,” were set to be shared with third-party developers who requested

them.

        61.     During all times relevant to this Complaint, only a very low percentage of users

opted out of this default setting.

        62.     Alternatively, users could prevent Facebook from sharing their Profile

Information with third-party developers of Friends’ apps by opting out of Facebook’s “Platform”

setting within the Apps Setting page. But, in so doing, users could not use any Facebook apps

themselves. By default, this setting was turned “on” and allowed Facebook to share users’ data

with third-party developers of Friends’ apps.

        63.     To access the Platform setting, a user had to: (1) click on the “Apps” tab in the

settings menu; (2) find the Platform opt-out setting, which was located in a section of the page

devoted to the user’s apps and labeled at various times “Apps you use” or “Apps, Websites, and

Plugins”; and (3) click on the “edit” button to disable the default setting that shared the user’s

data with third-party developers of Friends’ apps.

        64.     Although the precise language varied over time, disclaimers on the Platform

setting warned that turning it off would prevent users from using any Facebook apps themselves

and prevent their Friends from being able to “interact and share with you using apps and

websites” (emphasis added).




                                           Page 20 of 50
      CaseCase 1:19-cv-02184 Document
           4:18-cv-01792-HSG  Document1123
                                         Filed 07/24/19
                                             Filed        Page
                                                   07/24/19    21 of
                                                             Page 3450
                                                                     of 118




       65.     This language—which focused on information that would be shared with the user,

rather than information Facebook would share about the user—did not inform users that: (a) by

default, Facebook shared their Profile Information with third-party developers of Friends’ apps;

or (b) this setting allowed them to opt out of such sharing.

       66.     A very low percentage of Facebook users disabled the Platform setting between

August 2012 and April 2015.

                   Facebook’s Mobile Privacy Settings Also Deceived Users

       67.     As early as March 2012, and until March 2013, as shown in the example below,

Facebook’s mobile interface contained a disclaimer near the top of the Privacy Settings page

stating, “You can manage the privacy of your status updates, photos and information using the




                                           Page 21 of 50
      CaseCase 1:19-cv-02184 Document
           4:18-cv-01792-HSG  Document1123
                                         Filed 07/24/19
                                             Filed        Page
                                                   07/24/19    22 of
                                                             Page 3550
                                                                     of 118




inline audience selector—when you share or afterwards. Remember: the people you share with

can always share your information with others, including apps. . .” (emphasis added).




       68.     The mobile Privacy Settings page purported to allow users to restrict who could

see their past and future posts, as well as, for approximately six months, users’ birthday and

contact information.

       69.     During this time, Facebook’s Privacy Settings page further featured a link to the

Apps Settings page.

       70.     In or around March 2013, Facebook removed the disclaimer about the sharing of

data with apps, as shown in the below figure:




                                          Page 22 of 50
      CaseCase 1:19-cv-02184 Document
           4:18-cv-01792-HSG  Document1123
                                         Filed 07/24/19
                                             Filed        Page
                                                   07/24/19    23 of
                                                             Page 3650
                                                                     of 118




       71.    Facebook also removed from the mobile Privacy Settings page the link to the

Apps Settings page.

       72.    After Facebook made these changes, to find the Apps Setting page, a user on the

mobile interface had to go to the main settings menu and click on the heading labeled “Apps” or

“Apps and Websites,” as shown in the below example:




                                         Page 23 of 50
       CaseCase 1:19-cv-02184 Document
            4:18-cv-01792-HSG  Document1123
                                          Filed 07/24/19
                                              Filed        Page
                                                    07/24/19    24 of
                                                              Page 3750
                                                                      of 118




       73.     The headings did not disclose that the “Apps” or “Apps and Websites” tabs

included privacy settings for apps that the user did not install.




                                            Page 24 of 50
       CaseCase 1:19-cv-02184 Document
            4:18-cv-01792-HSG  Document1123
                                          Filed 07/24/19
                                              Filed        Page
                                                    07/24/19    25 of
                                                              Page 3850
                                                                      of 118




        74.     Once on the Apps Settings page, users had to locate the “Apps others use” setting

and click on “edit” before gaining access to options that allowed them to opt out of Facebook

sharing their data with third-party developers of Friends’ apps.

        75.     The “Apps others use” setting was located separate and apart from the privacy

settings for the apps the user installed.

        76.     Users’ bios, birthdays, family and relationships, websites, status updates, photos,

videos, links, notes, hometowns, current cities, education histories, work histories, activities,

interests, “likes,” app activity, and status of being online, were set to be shared with third-party

developers by default.

        77.     Similarly, to access the Platform setting in the mobile interface, users had to click

on the “Apps” heading in the settings menu and then click on the “Platform” opt-out setting link.

        78.     The Platform setting link referenced apps the user authorized rather than apps

authorized by the user’s Friends.

        79.     Moreover, although the precise language varied over time, disclaimers on the

Platform setting explained that turning off the Platform setting would prevent users from using

any Facebook apps themselves and prevent their Friends from being able to “interact and share

with you using apps and websites” (emphasis added).




                                            Page 25 of 50
      CaseCase 1:19-cv-02184 Document
           4:18-cv-01792-HSG  Document1123
                                         Filed 07/24/19
                                             Filed        Page
                                                   07/24/19    26 of
                                                             Page 3950
                                                                     of 118




       80.     This language—which focused on information that would be shared with the user

rather than information Facebook would share about the user—did not alert users to the fact that:

(a) Facebook shared their Profile Information with third-party developers of Friends’ apps by

default; or (b) the Platform setting allowed them to opt out of such sharing.

       Facebook Was Aware That Giving Millions of Third-Party Developers Access
                     to Affected Friend Data Posed Privacy Risks

       81.     Facebook was aware of the privacy risks posed by allowing millions of third-party

developers to access and collect Affected Friend data for nearly two years before it changed the

Graph API to remove third-party developers’ access to that data. By August 2013, Facebook had

decided to remove third-party developers’ access to Affected Friend data. As an internal

document explained:




                                          Page 26 of 50
      CaseCase 1:19-cv-02184 Document
           4:18-cv-01792-HSG  Document1123
                                         Filed 07/24/19
                                             Filed        Page
                                                   07/24/19    27 of
                                                             Page 4050
                                                                     of 118




       We are removing the ability for users to share data that belongs to their friends
       who have not installed the app. Users should not be able to act as a proxy to
       access personal information about friends that have not expressed any intent in
       using the app.

       82.     In September 2013, Facebook audited a set of apps to determine whether to

revoke their data permissions. That audit revealed that over a 30-day period, the audited apps

were making hundreds of millions of requests to the Graph API for a variety of data, including

Affected Friends’ work histories, photos, videos, statuses, “likes,” interests, events, education

histories, hometowns, locations, relationships, and birthdays.

       83.     In some instances, the apps called for data about Affected Friends in numbers that

greatly exceeded the number of the apps’ monthly active users. For example, one app

highlighted in the audit made more than 450 million requests for data—roughly 33 times its

monthly active users.

       84.     Indeed, the volume of data acquired by the audited apps led one Facebook

employee to comment, “I must admit, I was surprised to find out that we are giving out a lot here

for no obvious reason.”

       85.     This was not the only instance in which an examination of apps showed massive

amounts of Affected Friends’ data being accessed. A mere month after the September 2013

audit, while discussing upcoming Platform changes, senior Facebook management employees

observed that third-party developers were making more than 800 billion calls to the API per

month and noted that permissions for Affected Friends’ data were being widely misused.

       86.     Likewise, in 2014, when discussing changes that would be made to the Platform,

Facebook senior management employees considered reports showing that, every day, more than

13,000 apps were requesting Affected Friends’ data.


                                           Page 27 of 50
      CaseCase 1:19-cv-02184 Document
           4:18-cv-01792-HSG  Document1123
                                         Filed 07/24/19
                                             Filed        Page
                                                   07/24/19    28 of
                                                             Page 4150
                                                                     of 118




       87.     Facebook made several changes to the Privacy Settings and Apps Settings pages

throughout 2013 and 2014. However, none of the changes sought to inform users that sharing

data with their Friends also allowed Facebook to share that data with any of the more than one

million third-party developers whose apps could be used by their Friends.

Financial Considerations Influenced Facebook’s Decisions Regarding Whether to Restrict
                      Third-Party Developers’ Access to User Data

       88.     Even though Facebook acknowledged the data-privacy risks associated with the

data access it gave to third-party developers, on numerous occasions, while determining whether

to continue granting a particular developer access to user data, it considered how large a financial

benefit the developer would provide to Facebook, such as through spending money on

advertisements or offering reciprocal data-sharing arrangements.

       89.     At one point in 2013, for instance, Facebook considered whether to maintain or

remove data permissions for third-party developers based on whether the developer spent at least

$250,000 in mobile advertising with Facebook.

       90.     As internal Facebook documents explained, Facebook would contact apps

spending more than $250,000 on advertising and ask them to confirm the need for the data they

were accessing, while Facebook would terminate access for apps spending less than $250,000.

       91.     Similarly, during the transition to the second version of Graph API (“Graph API

V2”), when preparing to implement changes to the Platform to remove third-party developers’

access to Affected Friend data, Facebook explicitly evaluated whether apps affected by the

changes spent money on advertising with Facebook, generated revenue for the company, or

otherwise offered something of value such as reciprocal access to user data.




                                          Page 28 of 50
       CaseCase 1:19-cv-02184 Document
            4:18-cv-01792-HSG  Document1123
                                          Filed 07/24/19
                                              Filed        Page
                                                    07/24/19    29 of
                                                              Page 4250
                                                                      of 118




 Facebook Falsely Announced That Third-Party Developers Would No Longer Be Able to
                            Access Affected Friend Data

       92.     In 2013, Facebook conducted a survey that showed that its users were concerned

about sharing their data with apps, believed apps asked for unnecessary information or

permissions, and were concerned about the information apps used for marketing.

       93.     Similarly, based on research Facebook conducted, Facebook employees discussed

that certain categories of data requests—the user’s activities, birthday, education history, list of

interests, religious and political affiliation, page “likes,” photos, videos, hometown, relationship

preferences, work history, current city, status messages, and check-ins—were sensitive and,

accordingly, should require review after Graph API V2 was introduced.

       94.     As one employee explained, “Perm[ission]s like user relationships, work history,

and relationship details (which indicates the user’s gender preferences) can be perceived as really

sensitive. It’s really bad for user trust whenever these perm[ission]s are asked for. . . .”

       95.     Facebook communicates with its users through various means, including keynote

addresses during F8 conferences, videos on Facebook’s YouTube channel, and Facebook

Newsroom.

       96.     In April 2014, Facebook announced that it was deprecating (i.e., discontinuing)

Graph API V1 and replacing it with Graph API V2.

       97.     At Facebook’s April 30, 2014 F8 Conference, Facebook announced that it would

no longer allow third-party developers to collect Affected Friend data. In the keynote address,

Facebook explained:

       [W]e’ve also heard that sometimes you can be surprised when one of your friends shares
       some of your data with an app. . . . So now we’re going to change this, and we’re going
       to make it so that now, everyone has to choose to share their own data with an app


                                            Page 29 of 50
       CaseCase 1:19-cv-02184 Document
            4:18-cv-01792-HSG  Document1123
                                          Filed 07/24/19
                                              Filed        Page
                                                    07/24/19    30 of
                                                              Page 4350
                                                                      of 118




        themselves. . . . [W]e think this is a really important step for giving people power and
        control over how they share their data with apps.

(emphasis added). Facebook posted a video of this keynote address on its YouTube channel in

May 2014.

        98.     On April 30, 2014, Facebook also issued a press release in which it stated:

        Putting people first: We’ve heard from people that they are worried about sharing
        information with apps, and they want more control over their data. We are giving people
        more control over these experiences so they can be confident pressing the blue button.

        99.     These communications with users addressed, among other things, the privacy

controls that Facebook made available on its Platform.

        100.    Despite these clear statements, Facebook gave third-party developers with a pre-

existing, approved app at least one year of continued access to Affected Friends’ data. In other

words, third-party developers that had a preexisting app on the Facebook Platform as of April

2014 could still access and collect Affected Friend data until April 2015. Facebook did not

disclose this fact to its users.

Facebook’s Privacy Checkup Did Not Tell Users That Sharing with Their Friends Allowed
              Third-Party Developers to Access Their Profile Information

        101.    In September 2014, Facebook launched “Privacy Checkup.” Facebook publicized

Privacy Checkup as a means to help users “be in control” of what they shared and with whom

they shared it. See Exhibit E (Press release).




                                           Page 30 of 50
      CaseCase 1:19-cv-02184 Document
           4:18-cv-01792-HSG  Document1123
                                         Filed 07/24/19
                                             Filed        Page
                                                   07/24/19    31 of
                                                             Page 4450
                                                                     of 118




       102.    Privacy Checkup purported to allow users to restrict who could see their posts and

“review and edit the privacy of key pieces of information,” Exhibit E, on the user’s profile, as

shown in the below figures:




                                          Page 31 of 50
       CaseCase 1:19-cv-02184 Document
            4:18-cv-01792-HSG  Document1123
                                          Filed 07/24/19
                                              Filed        Page
                                                    07/24/19    32 of
                                                              Page 4550
                                                                      of 118




       103.    The Privacy Checkup tool highlighted the apps that users installed, but it did not

list the apps that had access to users’ Profile Information based on their Friends’ consent.

       104.    The Privacy Checkup tool also included a link to the Facebook user’s About page,

where Profile Information such as birthdate, hometown, religious views, political views, interests

(e.g., sports teams, music, movies), public page “likes,” relationships, and relationship details

were displayed. These settings also purported to allow users to restrict who could see their data.

       105.    Facebook did not disclose anywhere on these pages that, when users shared their

Profile Information with Friends, Facebook could continue to share that information with

millions of third-party developers of their Friends’ installed apps.



                                           Page 32 of 50
       CaseCase 1:19-cv-02184 Document
            4:18-cv-01792-HSG  Document1123
                                          Filed 07/24/19
                                              Filed        Page
                                                    07/24/19    33 of
                                                              Page 4650
                                                                      of 118




 Facebook Finally Removed General Access to Affected Friend Data but Granted Special
      Access to Affected Friend Data to Certain Developers Without Telling Users

        106.    On April 30, 2015, Facebook deprecated Graph API V1. As a result, this

generally required third-party developers that had not already migrated to Graph API V2 to do

so. Graph API V2 did not allow third-party developers to access or collect Affected Friend data.

        107.    In or around April 2015, Facebook gathered journalists in San Francisco and

discussed the deprecation of Graph API V1 and the removal of access to Affected Friend data.

        108.    However, going forward, Facebook privately granted continued access to Graph

API V1 to more than two dozen developers—the Whitelisted Developers—which included

gaming, retail, and technology companies, as well as third-party developers of dating apps and

other social-media services. Those Whitelisted Developers thus still had access to the same

Affected Friend data that Facebook had publicly announced was no longer available.

        109.    Some of the Whitelisted Developers retained access for months, while others

retained access for years.

        110.    Facebook granted access to Affected Friend data to a few Whitelisted Developers

as a beta test, with that access left active until June 2018.

        111.    Facebook granted other Whitelisted Developers specific permissions to Affected

Friend data, including data on public page “likes,” location, education, work status, relationship

status, notes, groups, events, photos, religion, “looking for,” significant other, websites,

activities, and interests—much of which Facebook knew consumers might be sensitive to

sharing.

        112.    Facebook did not tell its users that it was still granting these Whitelisted

Developers access to their data.


                                            Page 33 of 50
      CaseCase 1:19-cv-02184 Document
           4:18-cv-01792-HSG  Document1123
                                         Filed 07/24/19
                                             Filed        Page
                                                   07/24/19    34 of
                                                             Page 4750
                                                                     of 118




       113.    When users chose to share their data with Friends, they had no way of knowing

that Facebook would still share it with these Whitelisted Developers.

 Facebook Failed to Implement and Maintain Appropriate Safeguards and Controls Over
                      Third-Party Developers’ Access to User Data

       114.    To address concerns associated with Facebook’s sharing of user and Affected

Friend data with the more than 36 million third-party apps on the Facebook Platform in 2012,

Part IV of the Commission Order required Facebook to implement and maintain a

comprehensive privacy program reasonably designed to address privacy risks and protect the

privacy and confidentiality of covered information.

       115.    Part V of the Commission Order required Facebook to obtain initial and biennial

assessments from an independent third-party professional that, among other things, set forth

Facebook’s specific privacy controls and explained how those controls met or exceeded

Part IV’s requirements.

       116.    In the initial and biennial assessment reports required by the Commission Order,

Facebook claimed that it had implemented certain controls and procedures to address the privacy

risks created by the extensive access to user data it provided to third-party developers.

       117.    Facebook’s assessment reports also claimed that it had monitoring controls in

place to detect material misuse of the Platform by third-party developers.

       118.    Other than requiring third-party developers to agree to Facebook’s policies and

terms when they registered their app with the Platform (“Platform Policies”), however, Facebook

generally did not screen the third-party developers or their apps before granting them access to

vast amounts of user data through Graph API V1.




                                           Page 34 of 50
       CaseCase 1:19-cv-02184 Document
            4:18-cv-01792-HSG  Document1123
                                          Filed 07/24/19
                                              Filed        Page
                                                    07/24/19    35 of
                                                              Page 4850
                                                                      of 118




       119.    For example, while Facebook used an automated tool to check that apps had an

active link to a privacy policy, it did not actually review the app’s privacy policy to confirm that

it, in fact, complied with Facebook’s policies.

       120.    Similarly, Facebook routinely granted third-party developers broad permissions to

access user and Affected Friend data without first performing any checks on whether such

permissions were consistent with a Facebook Platform policy requiring that apps request only

data necessary to run the app or to enhance the user’s app experience.

       121.    The Platform Policies outlined a number of privacy obligations and restrictions,

such as limits on an app’s use of data received through Facebook, requirements that an app

obtain consent for certain data uses, and restrictions on selling or transferring user data. For

example, third-party developers were specifically prohibited from transferring, directly or

indirectly, any data—including aggregate, anonymous, or derivative data—to any ad network or

data broker.

       122.    According to Facebook, these policies ensured that users’ personal information

was disclosed only to third-party developers who agreed to protect the information in a manner

consistent with Facebook’s privacy program.

       123.    To enforce its Platform Policies, Facebook relied on administering consequences

for policy violations that came to its attention after third-party developers had already received

the data. But Facebook did not consistently enforce its Platform Policies. Rather, the severity of

consequences that Facebook administered to third-party developers for violating the company’s

Platform Policies, and the speed with which such measures were effectuated, took into account




                                           Page 35 of 50
        CaseCase 1:19-cv-02184 Document
             4:18-cv-01792-HSG  Document1123
                                           Filed 07/24/19
                                               Filed        Page
                                                     07/24/19    36 of
                                                               Page 4950
                                                                       of 118




the financial benefit that Facebook considered the developer to offer to Facebook, such as

through a commercial partnership.

        124.   Facebook did not inform its third-party assessor that it was engaging in this

practice, and the differential enforcement model was not noted in any of the company’s Part V

assessments.

        125.   As reported in the Wall Street Journal, Facebook’s Vice President of Product

Partnerships acknowledged that, for many years, the company’s emphasis was on growth. It was

only after March 2018, after Facebook had been giving third-party developers access to user data

through the Graph API for years, that Facebook began a “massive cultural shift” to focus more

on “enforcement as a key component” of its system.

        126.   The full scale of unauthorized collection, use, and disclosure of consumer

information resulting from Facebook’s conduct is unknown due, at least in part, to the

company’s lack of recordkeeping.

        127.   In March 2018, Facebook announced it had launched an internal investigation into

the potential misuse of user data by third-party developers. But, due to various issues, including

the company’s own lack of an organized system or technical means for tracking all the massive

troves of user data it released to third-party developers, Facebook could neither ascertain where

most of the data went after it was pulled from the Platform, nor determine how the data had been

used.

                 Facebook Deceptively Used Covered Information Provided
                        for Security Purposes for Advertisements

        128.   Since May 2011, Facebook has allowed users to log into Facebook using two-

factor authentication, originally called Login Approvals. When they logged in from a new or


                                          Page 36 of 50
       CaseCase 1:19-cv-02184 Document
            4:18-cv-01792-HSG  Document1123
                                          Filed 07/24/19
                                              Filed        Page
                                                    07/24/19    37 of
                                                              Page 5050
                                                                      of 118




unrecognized device, users of Login Approvals accessed their Facebook accounts with their

username, password, and a code texted to their phone.

       129.    Until May 2018, to take advantage of this security feature, Facebook users had to

add or confirm their phone numbers during the Login Approvals signup process. After May

2018, users could log in with two-factor authentication either by adding a phone number or by

using a third-party authentication app, which generated a security code that Facebook could use

to authenticate the user.

       130.    Facebook encouraged users to employ this security feature as an “industry best

practice” for providing additional account security, and specifically touted Login Approvals as

helping users take “more control over protecting their account from unauthorized access.”6

       131.    Facebook did not disclose, or did not disclose adequately, that the phone numbers

Login Approvals users provided for two-factor authentication would also be used by Facebook to

target advertisements to those users.

       132.    For example, from at least November 20, 2015, to March 25, 2018, during the

signup process for Login Approvals, Facebook presented mobile App Users with a dialog box

called “Set Up Login Code Delivery.”

       133.    At that dialog box, Facebook asked for users’ mobile phone numbers and told

them, “For us to text you security codes, you need to add your mobile phone to your Timeline.”7



6
  https://www.facebook.com/notes/facebook-engineering/introducing-login-
approvals/10150172618258920/; https://www.facebook.com/notes/facebook-security/two-
factor-authentication-for-facebook-now-easier-to-set-up/10155341377090766/
7
  From April 25, 2017 until March 15, 2018, the text of the Set Up Login Code Delivery Box
read, “For us to text you login codes, you need to add your mobile phone to your Timeline.”


                                         Page 37 of 50
      CaseCase 1:19-cv-02184 Document
           4:18-cv-01792-HSG  Document1123
                                         Filed 07/24/19
                                             Filed        Page
                                                   07/24/19    38 of
                                                             Page 5150
                                                                     of 118




Facebook then provided a space for users to add their phone numbers and prompted them to click

the “Continue” button.

       134.    Facebook did not tell users anywhere in that dialog box, or anywhere on the path

to that dialog box, that Facebook would also use phone numbers provided for two-factor

authentication for advertising.

       135.    Similarly, from at least November 15, 2015, to February 23, 2018, during the

Login Approval signup process on its mobile interface, Facebook asked for a user’s mobile

phone number on a screen titled “Set Up Login Code Delivery.”

       136.    At that screen, Facebook told users, “For us to text you login codes, you need to

add your mobile phone to your timeline.” Facebook then provided a space for users to add their

phone numbers and click the “Continue” button.

       137.    There was no disclosure on the “Set Up Login Code Delivery” screen, or

anywhere on the path to that screen, that Facebook would also use phone numbers provided for

two-factor authentication for advertising.

       138.    Additionally, during the signup process for two-factor authentication on

Facebook’s desktop website from April 26, 2018, to November 20, 2018, Facebook presented

users with a dialog box titled “Add A New Phone Number.”

       139.    In that dialog box, Facebook asked for users’ mobile phone numbers and told

them, “Add your mobile number to your account so you can reset your password if you ever

need to, find friends, and more. You can later choose to turn SMS updates on for this number.”




                                             Page 38 of 50
      CaseCase 1:19-cv-02184 Document
           4:18-cv-01792-HSG  Document1123
                                         Filed 07/24/19
                                             Filed        Page
                                                   07/24/19    39 of
                                                             Page 5250
                                                                     of 118




       140.    There was no disclosure in that dialog box, or anywhere on the path to that dialog

box, that Facebook would also use phone numbers provided for two-factor authentication for

advertising.

       141.    When users were led to, or looked for, more information about adding a phone

number for two-factor authentication, they were brought to a webpage that asked, “Why am I

being asked to add my mobile phone number to my account?” This webpage stated:

           Adding a mobile phone number to your account:
           • Helps keep your account secure
           • Makes it easier to connect with friends and family on Facebook
           • Makes it easier to regain access to your account if you have trouble logging in

       142.    Facebook did not inform users that it would also use mobile phone numbers for

advertising.

       143.    The fact that Facebook would use mobile phone numbers provided for two-factor

authentication for advertising would be material to users when deciding whether to use two-

factor authentication at all, and, after May 2018, whether to use a third-party authentication app

to log in with two-factor authentication instead of giving Facebook their mobile phone numbers.

          Facebook’s April 2018 Data Policy Was Deceptive to Users Who Did Not
                        Have Its New “Face Recognition” Setting

       144.    In 2010, Facebook began offering users a “Tag Suggestions” feature that used

facial-recognition technology to assist them in “tagging” Friends in photos or videos, or

associating a photo or video to a particular Friend’s Facebook account.

       145.    Specifically, Facebook’s facial-recognition technology used, and still uses, an

algorithm that analyzes pixels in a user’s profile picture and photos in which the user is tagged to

create a unique facial-recognition template that Facebook employs to identify that user in photos



                                           Page 39 of 50
      CaseCase 1:19-cv-02184 Document
           4:18-cv-01792-HSG  Document1123
                                         Filed 07/24/19
                                             Filed        Page
                                                   07/24/19    40 of
                                                             Page 5350
                                                                     of 118




and videos uploaded by the user’s Friends. Facebook then suggests the user’s name rather than

requiring the Friend to manually type the user’s name.

       146.    Users could control this feature through a Tag Suggestions privacy setting (“Tag

Suggestions Setting”). All users who signed up for a Facebook account originally had the Tag

Suggestions Setting following the launch of the Tag Suggestions feature. The Tag Suggestions

Setting default was set to “Friends,” which enabled facial recognition. Users could opt out of

facial recognition by changing the Tag Suggestions Setting to “No One.” For any user who

opted out of facial recognition, Facebook would not create a facial-recognition template, or it

would delete an existing facial-recognition template, for that user.

       147.    In December 2017, Facebook introduced a new “Face Recognition” setting (“Face

Recognition Setting”) to replace the existing Tag Suggestions Setting. Like the Tag Suggestions

Setting, the Face Recognition Setting controlled whether Facebook created and stored a facial-

recognition template for a user. Thus, if a user turned off the Face Recognition Setting,

Facebook would not create a facial-recognition template for the user, and it would delete any

existing facial-recognition template.

       148.    When it introduced the Face Recognition Setting, Facebook began using its facial-

recognition technology for three new features, in addition to tag suggestions: Photo Review,

which notifies users that they may be in certain photos or videos that have been uploaded onto

Facebook even if the user is not tagged in the photo or video; Automatic Alt Text, which helps

screen readers with visual impairments identify who is in the photo or video; and Profile Photo

Review, which helps Facebook identify potential account impersonation. These new features




                                           Page 40 of 50
      CaseCase 1:19-cv-02184 Document
           4:18-cv-01792-HSG  Document1123
                                         Filed 07/24/19
                                             Filed        Page
                                                   07/24/19    41 of
                                                             Page 5450
                                                                     of 118




were available only to users who had migrated to the Face Recognition Setting and whose setting

was “On.”

       149.    Between January and April 2018, Facebook provided a notice to individual users

before migrating them to the Face Recognition Setting (the “Facial Recognition Notice”). This

notice appeared at the top of a user’s News Feed and informed users of the three new uses for

facial recognition and whether the Face Recognition Setting for that user was “On” or “Off.”

The initial setting for the new Face Recognition Setting was based on whether the user had facial

recognition enabled under their most recent Tag Suggestions Setting. Facebook thereby

imported the user’s previous privacy choice on facial recognition to the new Face Recognition

Setting.

       150.    The Facial Recognition Notice contained a link for users to “Learn More” about

Facebook’s facial-recognition technology and a link to the Settings page where users could turn

the Face Recognition Setting on or off. If a user did not click either link, Facebook provided the

Facial Recognition Notice to that user three separate times and then migrated the user to the new

Face Recognition Setting and its new features.

       151.    This migration experience occurred only for users who had Facebook accounts as

of April 2018 and who had received Facebook’s Facial Recognition Notice three times.

Approximately 30 million Facebook users in the United States who had not received the Facial

Recognition Notice three separate times were not migrated to the Face Recognition Setting. The

migration also did not occur for approximately 30 million new users who signed up for Facebook

after April 2018.




                                          Page 41 of 50
      CaseCase 1:19-cv-02184 Document
           4:18-cv-01792-HSG  Document1123
                                         Filed 07/24/19
                                             Filed        Page
                                                   07/24/19    42 of
                                                             Page 5550
                                                                     of 118




       152.    Accordingly, Facebook did not migrate these approximately 60 million users to

the new Face Recognition Setting, and their accounts still featured only the Tag Suggestions

Setting.

       153.    In April 2018, Facebook deleted from its Platform all prior references to “Tag

Suggestions” and updated its Data Policy to reference only its new Face Recognition Setting. In

relevant part, Facebook stated:

               Face recognition: If you have it turned on, we use face recognition
               technology to recognize you in photos, videos and camera experiences.
               The face-recognition templates we create may constitute data with special
               protections under the laws of your country. Learn more about how we use
               face recognition technology, or control our use of this technology in
               Facebook Settings. If we introduce face-recognition technology to your
               Instagram experience, we will let you know first, and you will have
               control over whether we use this technology for you.

(emphasis added).

       154.    Users who still had the Tag Suggestions Setting after April 2018, however, did

not have to “turn[ ] on” facial recognition, because—unless the user had previously opted out—

facial recognition was turned on by default. Thus, the updated Data Policy, which emphasized

the need for users to “turn[ ] on” facial recognition, was not accurate for the approximately

60 million users who were not migrated to the Face Recognition Setting, as facial-recognition

technology was turned on by default for those users. If those users did not want the technology,

they—contrary to the updated Data Policy—had to turn it off.




                                          Page 42 of 50
       CaseCase 1:19-cv-02184 Document
            4:18-cv-01792-HSG  Document1123
                                          Filed 07/24/19
                                              Filed        Page
                                                    07/24/19    43 of
                                                              Page 5650
                                                                      of 118




                       VIOLATIONS OF THE COMMISSION ORDER

 Count 1—Misrepresenting the Extent to Which Users Could Control the Privacy of Their
   Data and the Extent to Which Facebook Made User Data Accessible to Third Parties

        155.    Part I.B. of the Commission Order prohibits Facebook from misrepresenting “the

extent to which a consumer can control the privacy of any covered information maintained by

Respondent and the steps a consumer must take to implement such controls.”

        156.    Part I.C. of the Commission Order prohibits Facebook from misrepresenting “the

extent to which Respondent makes or has made covered information accessible to third parties.”

        157.    During the period from December 2012 through April 2014, Facebook

represented to consumers that they could control the privacy of their data by using desktop and

mobile privacy settings to limit the information Facebook could share with their Facebook

Friends, including those on the Privacy Settings page, inline settings, Privacy Shortcuts, and

profile settings.

        158.    In fact, Facebook did not limit its sharing of consumer information with third-

party developers based on those privacy settings.

        159.    Therefore, the representations described in Paragraph 157 violated Parts I.B. and

I.C. of the Commission Order.

 Count 2—Misrepresenting the Extent to Which Users Could Control the Privacy of Their
   Data and the Extent to Which Facebook Made User Data Accessible to Third Parties

        160.    Part I.B. of the Commission Order prohibits Facebook from misrepresenting “the

extent to which a consumer can control the privacy of any covered information maintained by

Respondent and the steps a consumer must take to implement such controls.”




                                           Page 43 of 50
      CaseCase 1:19-cv-02184 Document
           4:18-cv-01792-HSG  Document1123
                                         Filed 07/24/19
                                             Filed        Page
                                                   07/24/19    44 of
                                                             Page 5750
                                                                     of 118




       161.    Part I.C. of the Commission Order prohibits Facebook from misrepresenting “the

extent to which Respondent makes or has made covered information accessible to third parties.”

       162.    At the April 30, 2014, F8 Conference, Facebook publicly announced that it would

no longer allow third-party developers to access Affected Friend data.

       163.    In addition, Facebook continued to represent to consumers that they could control

the privacy of their data by using Facebook’s desktop and mobile privacy settings to limit to their

Facebook Friends the information Facebook could share, including those on the Privacy Settings

page, inline settings, Privacy Shortcuts, profile settings, and Privacy Checkup.

       164.    In fact, Facebook continued to allow millions of third-party developers access to

Affected Friend data for at least another year.

       165.    Additionally, Facebook did not limit its sharing of consumer information with

third-party developers based on Facebook’s desktop and mobile privacy settings, including those

on the Privacy Settings page, inline settings, Privacy Shortcuts, profile settings, and Privacy

Checkup.

       Therefore, the representations described in Paragraphs 162 and 163 violated Parts I.B.

and I.C. of the Commission Order.

         Count 3—Misrepresenting the Extent to Which Facebook Made User Data
                             Accessible to Third Parties

       166.    Part I.B. of the Commission Order prohibits Facebook from misrepresenting “the

extent to which a consumer can control the privacy of any covered information maintained by

Respondent and the steps a consumer must take to implement such controls.”

       167.    Part I.C. of the Commission Order prohibits Facebook from misrepresenting “the

extent to which Respondent makes or has made covered information accessible to third parties.”


                                           Page 44 of 50
      CaseCase 1:19-cv-02184 Document
           4:18-cv-01792-HSG  Document1123
                                         Filed 07/24/19
                                             Filed        Page
                                                   07/24/19    45 of
                                                             Page 5850
                                                                     of 118




       168.    At the April 30, 2014, F8 Conference, Facebook announced that it would no

longer allow third-party developers to access Affected Friend data.

       169.    On April 30, 2015, Facebook generally deprecated Graph API V1 so that it was

no longer publicly available to third-party developers.

       170.    However, Facebook privately granted the Whitelisted Developers continued

access to the capabilities of Graph API V1.

       171.    As a result, even after April 30, 2015, the Whitelisted Developers maintained

access to the same Affected Friend data that Facebook had publicly announced in April 2014

was no longer available to third-party developers.

       172.    Some of the Whitelisted Developers retained access to Affected Friend data for

months, while others retained access for years, with some retaining active access in 2018.

       173.    Additionally, from April 30, 2015, to at least June 2018, Facebook continued to

represent to consumers that they could control the privacy of their data by using Facebook’s

desktop and mobile privacy settings to limit to their Facebook Friends the information Facebook

could share, including those on the Privacy Settings page, inline settings, Privacy Shortcuts,

profile settings, and Privacy Checkup.

       174.    In fact, regardless of the privacy settings a user checked, Facebook continued to

provide access to Covered Information to Whitelisted Developers throughout this period.

       175.    Therefore, the representations described in Paragraphs 168 and 173 violated the

Commission Order.




                                          Page 45 of 50
       CaseCase 1:19-cv-02184 Document
            4:18-cv-01792-HSG  Document1123
                                          Filed 07/24/19
                                              Filed        Page
                                                    07/24/19    46 of
                                                              Page 5950
                                                                      of 118




       Count 4—Failure to Implement and Maintain a Reasonable Privacy Program

       176.    Part IV of the Commission Order requires Facebook to implement and maintain a

comprehensive privacy program reasonably designed to address privacy risks related to the

development and management of new and existing products and services. Specifically, the

program must contain controls and procedures appropriate to Facebook’s size and complexity,

the nature and scope of its activities, and the sensitivity of Covered Information.

       177.    Among other things, Part IV requires that Facebook design and implement

reasonable controls and procedures to address reasonably foreseeable, material risks that could

result in the unauthorized collection, use, or disclosure of Covered Information. It also required

Facebook to monitor and test the effectiveness of its controls and procedures, and to assess the

sufficiency of any safeguards it implemented to control privacy risks.

       178.    In its initial and biennial assessment reports, Facebook claimed it had

implemented controls and procedures to address the privacy risks created by third-party

developers’ access to user data.

       179.    These controls did not include screening the third-party developers or their apps

before granting them access to user data. Instead, Facebook relied on enforcing its Platform

Policies.

       180.    Despite substantial reliance on its Platform Policies, however, Facebook did not

consistently enforce those policies from 2012 to the present. Rather, the severity of

consequences it administered to violators of the Platform Policies, and the speed with which it

effectuated such measures, took into account the financial benefit the violator provided to

Facebook.



                                           Page 46 of 50
      CaseCase 1:19-cv-02184 Document
           4:18-cv-01792-HSG  Document1123
                                         Filed 07/24/19
                                             Filed        Page
                                                   07/24/19    47 of
                                                             Page 6050
                                                                     of 118




       181.     Facebook did not inform its assessor that it was engaging in this practice.

       182.     Therefore, Facebook violated Part IV of the Commission Order.

              Count 5—Misrepresenting the Extent to Which Users Could Control
                                the Privacy of Their Data

       183.     Part I.B. of the Commission Order prohibits Facebook from misrepresenting “the

extent to which a consumer can control the privacy of any covered information maintained by

Respondent and the steps a consumer must take to implement such controls.”

       184.     During the period from April 2018 through the present, Facebook represented,

expressly or by implication, to its users that they would have to “turn[ ] on” facial-recognition

technology.

       185.     In fact, during this period, for users who still had the Tag Suggestions Setting,

Facebook’s facial-recognition technology was turned on by default unless the user opted out.

       186.     Therefore, the representations described in Paragraph 184 violated Part I.B. of the

Commission Order.

                       VIOLATION OF SECTION 5 OF THE FTC ACT

    Count 6—Deceptive Practices Regarding Use of Covered Information Provided for
                                  Account Security

       187.     As described above in Paragraphs 128-43, Facebook represented, directly or

indirectly, expressly or by implication, that users’ phone numbers provided for two-factor

authentication would be used for security purposes and, in some instances, to make it easier to

connect with Friends on Facebook.




                                           Page 47 of 50
       CaseCase 1:19-cv-02184 Document
            4:18-cv-01792-HSG  Document1123
                                          Filed 07/24/19
                                              Filed        Page
                                                    07/24/19    48 of
                                                              Page 6150
                                                                      of 118




       188.    Facebook failed to disclose, or failed to disclose adequately, that Facebook would

also use phone numbers provided by users for two-factor authentication for targeting

advertisements to those users.

       189.    Facebook’s failure to disclose or disclose adequately the material information

described in Paragraph 188, in light of the representations set forth in Paragraph 187, is a

deceptive act or practice.

       190.    The acts and practices of Facebook as alleged in this Complaint constitute unfair

or deceptive acts or practices in or affecting commerce in violation of Section 5(a) of the Federal

Trade Commission Act, 15 U.S.C. § 45(a).

                             COURT’S POWER TO GRANT RELIEF

       191.    Each representation Defendant has made in violation of the Commission Order

constitutes a separate violation for which Plaintiff may seek a civil penalty pursuant to Section

5(l) of the FTC Act, 15 U.S.C. § 45(l).

       192.    Section 5(l) of the FTC Act, 15 U.S.C. § 45(l), as modified by Section 4 of the

Federal Civil Penalties Inflation Adjustment Act of 1990, 28 U.S.C. § 2461, and Section 1.98(c)

of the FTC’s Rules of Practice, 16 C.F.R. § 1.98(c), directs that a defendant who violates an

order of the Commission after it has become final, and while such order is in effect, “shall forfeit

and pay to the United States a civil penalty of not more than $42,530 for each violation.”

       193.    Sections 5(l) and 13(b) of the FTC Act, 15 U.S.C. §§ 45(l) and 53(b), also

authorize this Court to grant an “injunction and such other and further equitable relief” as it may

deem appropriate in the enforcement of the Commission Order.




                                           Page 48 of 50
      CaseCase 1:19-cv-02184 Document
           4:18-cv-01792-HSG  Document1123
                                         Filed 07/24/19
                                             Filed        Page
                                                   07/24/19    49 of
                                                             Page 6250
                                                                     of 118




                                    PRAYER FOR RELIEF

       194.    WHEREFORE, Plaintiff requests this Court, pursuant to 15 U.S.C. §§ 45(l) and

53(b), and pursuant to the Court’s own equitable powers:

       A.      Enter judgment against Defendant and in favor of Plaintiff for violating the

Commission Order and the FTC Act as alleged in this Complaint;

       B.      Award Plaintiff monetary civil penalties from Defendant for each violation of the

Commission Order;

       C.      Enter an injunction to prevent future violations by Defendant of the Commission

Order, or as it is subsequently modified by operation of law, and the FTC Act; and

       D.      Award Plaintiff the costs of bringing this action, as well as such other and further

relief as the Court may determine to be just and proper.




                                          Page 49 of 50
      CaseCase 1:19-cv-02184 Document
           4:18-cv-01792-HSG  Document1123
                                         Filed 07/24/19
                                             Filed        Page
                                                   07/24/19    50 of
                                                             Page 6350
                                                                     of 118




DATED: July 24, 2019


FOR THE UNITED STATES:

JOSEPH H. HUNT                                 Of Counsel:
Assistant Attorney General
Civil Division                                 JAMES A. KOHM (426342)
                                               Associate Director for Enforcement
DAVID M. MORRELL
Deputy Assistant Attorney General              LAURA KOSS (441848)
                                               Assistant Director for Enforcement
GUSTAV W. EYLER (997162)
Director                                       ROBIN L. MOORE (987108)
Consumer Protection Branch                     REENAH L. KIM (478611)
                                               LINDA HOLLERAN KOPP (472355)
ANDREW E. CLARK                                Attorneys
Assistant Director                             Federal Trade Commission
                                               600 Pennsylvania Avenue, NW,
/s/ Lisa K. Hsiao___________________           Mail Stop CC-9528
LISA K. HSIAO (444890)                         Washington, DC 20580
Senior Litigation Counsel                      (202) 326-2167 (Moore), -2272 (Kim), -2267 (Kopp), -
PATRICK R. RUNKLE                              3197 (fax)
JASON LEE                                      rmoore1@ftc.gov; rkim1@ftc.gov; lkopp@ftc.gov
Trial Attorneys
Consumer Protection Branch
U.S. Department of Justice
P.O. Box 386
Washington, DC 20044-0386
Telephone: (202) 616-0219
Fax: (202) 514-8742
Lisa.K.Hsiao@usdoj.gov
Patrick.R.Runkle@usdoj.gov
Jason.Lee3@usdoj.gov




                                       Page 50 of 50
Case 4:18-cv-01792-HSG Document 123 Filed 07/24/19 Page 64 of 118




               EXHIBIT C
       CaseCase
            4:18-cv-01792-HSG
                1:19-cv-02184 Document
                               Document2-1
                                        123Filed
                                             Filed
                                                 07/24/19
                                                   07/24/19Page
                                                            Page1 65
                                                                  of 31
                                                                     of 118



                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 UNITED STATES OF AMERICA,                                Case No. 19-cv-2184

                       Plaintiff
                                                          STIPULATED ORDER
                       v.                                 FOR CIVIL PENALTY,
                                                          MONETARY JUDGMENT, AND
 FACEBOOK, Inc.,                                          INJUNCTIVE RELIEF
 a corporation,
                       Defendant.



                  STIPULATED ORDER FOR CIVIL PENALTY, MONETARY
                         JUDGMENT, AND INJUNCTIVE RELIEF

       The United States of America, acting upon notification and authorization to the Attorney

General by the Federal Trade Commission (“Commission” or “FTC”), filed its Complaint for

Civil Penalties, Injunction, and Other Relief (“Complaint”) for civil penalties and other equitable

relief in this matter, pursuant to Sections 5(a), 5(l), 13(b), and 16(a)(1) of the Federal Trade

Commission Act (“FTC Act”), 15 U.S.C. §§ 45(a), 45(l), 53(b), and 56(a)(1). Defendant has

waived service of the summons and the Complaint. Plaintiff and Defendant stipulate to the entry

of this Stipulated Order for Civil Penalty, Monetary Judgment, and Injunctive Relief (“Stipulated

Order”) to resolve the claims for civil penalties and injunctive relief set forth in the Complaint.

       The parties have consented to entry of this Stipulated Order to resolve any and all claims

that Defendant, its officers, and directors, prior to June 12, 2019, violated the Commission’s

Decision and Order in In re Facebook, Inc., C-4365, 2012 FTC LEXIS 135 (F.T.C. July 27,

2012). Furthermore, this Stipulated Order resolves all consumer-protection claims known by the

FTC prior to June 12, 2019, that Defendant, its officers, and directors violated Section 5 of the



                                                  1
       CaseCase 1:19-cv-02184 Document
            4:18-cv-01792-HSG  Document2-1
                                        123Filed
                                             Filed 07/24/19Page
                                                 07/24/19   Page2 66
                                                                  of 31
                                                                     of 118



FTC Act. The FTC and the United States specifically reserve all other claims. For purposes of

this paragraph, “Defendant” shall mean Facebook, Inc., its successors and assigns, acting directly,

or through any corporation, company, subsidiary, division, affiliate, website, or other device that it

directly or indirectly controls.

        THEREFORE, IT IS ORDERED as follows:

                                               FINDINGS

1.      This Court has jurisdiction over the subject matter and all of the parties.

2.      Venue is proper as to all parties in this District.

3.      The Complaint states a claim upon which relief may be granted against Defendant under

Sections 5(a), 5(l), 13(b), and 16(a)(1) of the FTC Act, 15 U.S.C. §§ 45(a), 45(l), 52, 53(b), and

56(a)(1), including for violations of Parts I and IV of the Commission’s Decision and Order in

In re Facebook, Inc., C-4365, 2012 FTC LEXIS 135 (F.T.C. July 27, 2012).

4.      Defendant’s activities are “in or affecting commerce,” as defined in Section 4 of the FTC

Act, 15 U.S.C. § 44.

5.      Defendant waives any claim that it may have under the Equal Access to Justice Act,

28 U.S.C. § 2412, concerning the prosecution of this action through the date of this Stipulated

Order, and agrees to bear its own costs and attorney’s fees.

6.      Defendant neither admits nor denies any of the allegations in the Complaint, except as

specifically stated in the Decision and Order set forth in Attachment A. Only for purposes of this

action, Defendant admits the facts necessary to establish jurisdiction.

7.      Defendant and Plaintiff waive all rights to appeal or otherwise challenge or contest the

validity of this Stipulated Order.




                                                   2
       CaseCase 1:19-cv-02184 Document
            4:18-cv-01792-HSG  Document2-1
                                        123Filed 07/24/19
                                             Filed 07/24/19Page
                                                            Page3 67
                                                                  of 31
                                                                     of 118



                       I.      MONETARY JUDGMENT FOR CIVIL PENALTY

           IT IS FURTHER ORDERED that:

A.         Judgment in the amount of FIVE BILLION dollars ($5,000,000,000.00) is entered in favor

of Plaintiff against Defendant as a civil penalty pursuant to Section 5(l) of the FTC Act, 15 U.S.C.

§ 45(l).

B.         Defendant is ordered to pay to Plaintiff, by making payment to the Treasurer of the United

States, FIVE BILLION dollars ($5,000,000,000.00), which, as Defendant stipulates, its

undersigned counsel holds in escrow for no purpose other than payment to Plaintiff. Such

payment must be made within 7 days of entry of this Stipulated Order by electronic fund transfer

in accordance with instructions specified by a representative of Plaintiff.

C.         In the event of any default in payment, the entire unpaid amount, together with interest, as

computed pursuant to 28 U.S.C. § 1961 from the date of default to the date of payment, shall

immediately become due and payable.

D.         Defendant relinquishes dominion and all legal and equitable right, title, and interest to all

funds paid pursuant to this Stipulated Order. Defendant shall make no claim to or demand for

return of the funds, directly or indirectly, through counsel or otherwise.

E.         Defendant agrees that the facts alleged in the Complaint will be taken as true, without

further proof, only in any subsequent civil litigation by Plaintiff to enforce its rights to any

payment or monetary judgment pursuant to this Stipulated Order.

F.         Defendant acknowledges that its Taxpayer Identification Numbers (Social Security

Numbers or Employer Identification Numbers), which Defendant has previously submitted to

Plaintiff, may be used for collecting and reporting on any delinquent amount arising out of this

Stipulated Order, in accordance with 31 U.S.C. § 7701.




                                                     3
      CaseCase 1:19-cv-02184 Document
           4:18-cv-01792-HSG  Document2-1
                                       123Filed 07/24/19
                                            Filed 07/24/19Page
                                                           Page4 68
                                                                 of 31
                                                                    of 118



                     II.     MODIFICATION OF DECISION AND ORDER

       IT IS FURTHER ORDERED that Defendant, and its successors and assigns, shall consent

to: (i) reopening of the proceeding in FTC Docket No. C-4365; (ii) waiver of its rights under the

show cause procedures set forth in Section 3.72(b) of the Commission’s Rules of Practice,

16 C.F.R. § 3.72(b); and (iii) modifying the Decision and Order in In re Facebook, Inc., C-4365,

2012 FTC LEXIS 135 (F.T.C. July 27, 2012), with the Decision and Order set forth in

Attachment A.

                               III.    ADDITIONAL PROVISIONS

       IT IS FURTHER ORDERED that Defendant shall provide to the Department of Justice

copies of all of the reports, assessments, notifications, certifications, and other documents required

or requested under Parts VII.E.2.e, VIII.A, VIII.H, IX, XI.A, XI.B, XII.A, and XIII of the

Decision and Order set forth in Attachment A. Such documents shall be furnished to the Director

of the Department of Justice’s Consumer Protection Branch. Defendant agrees that the

Department of Justice shall have the same rights as the Commission (as given in the Decision and

Order set forth in Attachment A) to request such documents, subject to any applicable law or

regulation. Furthermore, Defendant agrees that the Department of Justice shall have the same

rights as the Commission to engage in compliance monitoring as provided by Part XV of the

Decision and Order set forth in Attachment A, as well as the same right as the Associate Director

for Enforcement for the Bureau of Consumer Protection at the Commission provided under

Part VIII.B to approve the person(s) selected to conduct the Assessments described in Part VIII of

the Decision and Order set forth in Attachment A, subject to any applicable law or regulation. For

purposes of this paragraph, “Defendant” shall have the same definition and scope as the definition

of “Respondent” in Paragraph Q on page 4 of the Decision and Order set forth in Attachment A.




                                                 4
      CaseCase
           4:18-cv-01792-HSG
               1:19-cv-02184 Document
                              Document2-1
                                       123Filed
                                            Filed
                                                07/24/19
                                                  07/24/19Page
                                                           Page5 69
                                                                 of 31
                                                                    of 118



                           IV.     CONTINUING JURISDICTION

       IT IS FURTHER ORDERED that this Court shall retain jurisdiction in this matter for

purposes of construction, modification, and enforcement of this Stipulated Order.



SO ORDERED this         day of                     , 2019.




                                                     UNITED STATES DISTRICT JUDGE




                                               5
  CaseCase
       4:18-cv-01792-HSG
           1:19-cv-02184 Document
                          Document2-1
                                   123Filed
                                        Filed
                                            07/24/19
                                              07/24/19Page
                                                       Page6 70
                                                             of 31
                                                                of 118




SO STIPULATED AND AGREED:

                                        FOR THE UNITED STATES

                                        JOSEPH H. HUNT
                                        Assistant Attorney General
                                        Civil Division

                                         _ YID M. MORRELL
                                    ,., DA
                                        Deputy Assistant Attorney General


                                                                 ---
Dated: July i!-�, 2019
                                        �f::Jtz
                                        Director
                                                              (997162)

                                        Consumer Protection Branch

                                        ANDREW E. CLARK
                                        Assistant Director
                                        LISA K. HSIAO (444890)
                                        Senior Litigation Counsel
                                        PATRICK R. RUNKLE
                                        JASON LEE
                                        Trial Attorneys
                                        Consumer Protection Branch
                                          .S. Department of Justice
                                        P.O. Box 386
                                        Washington. DC 20044-0386
                                        Telephone: (202) 532-4892
                                        Fax: (202) 514-8742
                                        Lisa.K.Hsiao@usdoj.gov
                                        Patrick.R.Runkle@usdoj.gov
                                        Jason.Lee3@usdoj.gov
                                        Counsel for the United States




                                    6
      CaseCase
           4:18-cv-01792-HSG
               1:19-cv-02184 Document
                              Document2-1
                                       123Filed
                                            Filed
                                                07/24/19
                                                  07/24/19Page
                                                           Page7 71
                                                                 of 31
                                                                    of 118




Dated: July;)__l_, 2019                   FOR FEDERAL TRADE COMMISSION

                                          JAMES A. KOHM (426342)
                                          Associate Director for Enforcement

                                          LAURA KOSS (441848)
                                          Assistant Director for Enforcement




                                          REENAH L. KIM (478611)
                                          LINDA HOLLERAN KOPP (472355)
                                          Attorneys
                                          Federal Trade Commission
                                          600 Pennsylvania Avenue, NW,
                                          Mail Stop CC-9528
                                          Washington, DC 20580
                                          (202) 326-2167 (Moore) -2272 (Kim), -2267
                                          (Kopp), -3197 (fax)
                                          rmoore@ftc.gov; rkiml@ftc.gov;
                                          lkopp@ftc.gov


                                          Counsel for Federal Trade Commission




                                      7
    CaseCase
         4:18-cv-01792-HSG
             1:19-cv-02184 Document
                            Document2-1
                                     123Filed
                                          Filed
                                              07/24/19
                                                07/24/19Page
                                                         Page8 72
                                                               of 31
                                                                  of 118




                                        FOR DEFENDANT
                                        FACE BOOK, INC.



Dated: July 1-'), 2019

                                        Chief Executive Otlicer
                                        Facebook, Inc.


                                              ­
Dated: JulyZ.2.:,-,. 2019               ()r��
                                        C�STR�
                                        Vice President
                                        Facebook, Inc.



Dated: July   J,P, 2019
                                        Gibson, Dunn & Crutcher LLP
                                        1050 Connecticut Ave. NW
                                        Washington, DC 20036
                                        (202) 955-8500 (telephone)
                                        (202) 467-0539 (facsimile)
                                        S Royal l@gibsondunn.com
                                        Counselfor Facebook, Inc.




                                    8
      CaseCase
           4:18-cv-01792-HSG
               1:19-cv-02184 Document
                              Document2-1
                                       123Filed
                                            Filed
                                                07/24/19
                                                  07/24/19Page
                                                           Page9 73
                                                                 of 31
                                                                    of 118



                                                                               ATTACHMENT A

                                             [182 3109]


                                UNITED STATES OF AMERICA
                               FEDERAL TRADE COMMISSION



 In the Matter of
                                                          Docket No. C-4365
 FACEBOOK, Inc.,
 a corporation.




                                    DECISION AND ORDER

        The Federal Trade Commission (“Commission”) initiated an investigation of certain acts
and practices of the Respondent named in the caption. The Commission’s Bureau of Consumer
Protection (“BCP”) prepared and furnished to Respondent a draft Complaint. BCP proposed to
present the draft Complaint to the Commission for its consideration. If issued by the Commission,
the draft Complaint would charge the Respondent with violations of the Federal Trade Commission
Act (“FTC Act”), 15 U.S.C. §§ 45(a)(1) and (l), 53(b), and 56(a)(1).

       The Commission considered the matter and determined that it had reason to believe that
Respondent has violated the Decision and Order the Commission previously issued in the matter In
re Facebook, Inc., C-4365, 2012 FTC LEXIS 135 (F.T.C. July 27, 2012) and the FTC Act, and that
a Complaint should issue stating its charges in that respect. After due consideration, the
Commission issues its Complaint, makes the following Findings, and issues the following Order:

                                            FINDINGS

1.     This Court has jurisdiction over this matter.

2.      The Complaint charges violations of Section 5 of the FTC Act, 15 U.S.C. § 45, and
violations of Parts I and IV of an order previously issued by the Commission, 15 U.S.C.
§ 56(a)(1).

3.      Respondent waives any claim that it may have under the Equal Access to Justice Act, 28
U.S.C. § 2412, concerning the prosecution of this action through the date of this Order, and agrees
to bear its own costs and attorney fees.

4.      Respondent and the Commission waive all rights to appeal or otherwise challenge or
contest the validity of this Order.

                                                1
         Case
      Case    1:19-cv-02184 Document
           4:18-cv-01792-HSG Document2-1
                                       123Filed  07/24/19
                                             Filed 07/24/19Page 1074
                                                             Page  of of
                                                                      31118




5.      Respondent neither admits nor denies any of the allegations in the Complaint, except as
specifically stated in the Decision and Order. Only for purposes of this action, Respondent admits
the facts necessary to establish jurisdiction.

                                           DEFINITIONS

       For the purpose of this Order, the following definitions apply:

A.      “Affected Facial Recognition User” means any User who has a “Tag Suggestions”
setting as of the effective date of this Order, and any User who signs up for Respondent’s service
after the effective date of this Order and has received the “Tag Suggestions” setting.

B.      “Clear(ly) and Conspicuous(ly)” means that a required disclosure is difficult to miss (i.e.,
easily noticeable) and easily understandable by ordinary consumers, including in all of the
following ways:

       1.      In any communication that is solely visual or solely audible, the disclosure must be
       made through the same means through which the communication is presented. In any
       communication made through both visual and audible means, such as a video or television
       advertisement, the disclosure must be presented simultaneously in both the visual and
       audible portions of the communication even if the representation requiring the disclosure is
       made in only one means.

       2.      A visual disclosure, by its size, contrast, location, the length of time it appears, and
       other characteristics, must stand out from any accompanying text or other visual elements
       so that it is easily noticed, read, and understood.

       3.      An audible disclosure, including by telephone or streaming video, must be
       delivered in a volume, speed, and cadence sufficient for ordinary consumers to easily hear
       and understand it.

       4.      In any communication using an interactive electronic medium, such as the Internet
       or software, the disclosure must be unavoidable.

       5.     The disclosure must use diction and syntax understandable to ordinary consumers
       and must appear in each language in which the representation that requires the disclosure
       appears.

       6.     The disclosure must comply with these requirements in each medium through
       which it is received, including all electronic devices and face-to-face communications.

       7.     The disclosure must not be contradicted or mitigated by, or inconsistent with,
       anything else in the communication.

       8.     When the representation or sales practice targets a specific audience, such as
       children, the elderly, or the terminally ill, “ordinary consumers” includes reasonable

                                                  2
          Case
       Case    1:19-cv-02184 Document
            4:18-cv-01792-HSG Document2-1
                                        123Filed  07/24/19
                                              Filed 07/24/19Page 1175
                                                              Page  of of
                                                                       31118



       members of that group.

C.     “Covered Incident” means any instance in which Respondent has verified or otherwise
confirmed that the Covered Information of 500 or more Users was or was likely to have been
accessed, collected, used, or shared by a Covered Third Party in violation of Respondent’s
Platform Terms.

D.       “Covered Information” means information from or about an individual consumer
including, but not limited to: (a) a first or last name; (b) geolocation information sufficient to
identify a street name and name of city or town; (c) an email address or other online contact
information, such as an instant messaging User identifier or a screen name; (d) a mobile or other
telephone number; (e) photos and videos; (f) Internet Protocol (“IP”) address, User ID, or other
persistent identifier that can be used to recognize a User over time and across different devices,
websites or online services; (g) a Social Security number; (h) a driver’s license or other
government issued identification number; (i) financial account number; (j) credit or debit
information; (k) date of birth; (l) biometric information; (m) any information combined with any
of (a) through (l) above; or (n) Nonpublic User Information.

E.       “Covered Third Party” means any individual or entity that uses or receives Covered
Information obtained by or on behalf of Respondent outside of a User-initiated transfer of
Covered Information as part of a data portability protocol or standard, other than: (1) a service
provider of Respondent that (i) uses the Covered Information for and at the direction of
Respondent and no other individual or entity and for no other purpose; and (ii) does not disclose
the Covered Information, or any individually identifiable information derived from such Covered
Information, except for, and at the direction of, Respondent, for the purpose of providing services
requested by a User and for no other purpose; or (2) any entity that uses the Covered Information
only as reasonably necessary: (i) to comply with applicable law, regulation, or legal process, or
(ii) to enforce Respondent’s terms of use, or (iii) to detect, prevent, or mitigate fraud or security
vulnerabilities.

F.      “Facial Recognition Template” means data, such as a unique combination of numbers or
other alphanumeric characters, that is used to predict if the face of a specific User is represented in
an image or other visual content.

G.      “Independent Director” means a member of the Board of Directors other than an
executive officer or employee of Respondent or any other individual having a relationship that, in
the opinion of the Independent Nominating Committee, would interfere with the exercise of
independent judgment in carrying out the responsibilities of such director.

H.     “Independent Privacy Committee” means a committee of Respondent’s Board of
Directors, consisting of Independent Directors, all of whom meet the Privacy and Compliance
Baseline Requirements.

I.      “Independent Nominating Committee” means a committee of Respondent’s Board of
Directors, consisting of Independent Directors, the charter of which will encompass, among other
things, approving for nomination individuals to the Respondent’s Board of Directors and to the



                                                  3
         Case
      Case    1:19-cv-02184 Document
           4:18-cv-01792-HSG Document2-1
                                       123Filed  07/24/19
                                             Filed 07/24/19Page 1276
                                                             Page  of of
                                                                      31118



Independent Privacy Committee.

J.     “Integrity” means the protection of information from unauthorized destruction,
corruption, or falsification.

K.     “Nonpublic User Information” means any User profile information (i.e., information that
a User adds to or is listed on a User’s Facebook profile), or User-generated content (e.g., status
updates, photos), that is restricted by one or more Privacy Setting(s).

L.       “Platform Terms” means Respondent’s written terms, policies, and procedures relating to
the privacy, confidentiality, or Integrity of Covered Information that apply to Covered Third
Parties.

M.       “Principal Executive Officer” shall mean Mark Zuckerberg for so long as he serves as
Chief Executive Officer or President of Respondent, or such other officer (regardless of title) that
is designated in Respondent’s Bylaws or by resolution of the Board of Directors as having the
duties of the principal executive officer of Respondent, acting solely in his official capacity on
behalf of Respondent; or if Mark Zuckerberg no longer serves in such a position, then such other
individual serving as the Chief Executive Officer of Respondent, or such other officer (regardless
of title) that is designated in Respondent’s Bylaws or by resolution of the Board of Directors as
having the duties of the principal executive officer of Respondent, acting solely in his or her
official capacity on behalf of Respondent. In the event that Mark Zuckerberg is not the Principal
Executive Officer and such position is jointly held by two or more persons, then each of such
persons shall be deemed to be a Principal Executive Officer.

N.      “Privacy and Compliance Baseline Requirements” shall refer to the requirements that,
in the opinion of the Independent Nominating Committee, a member of the Independent Privacy
Committee has (1) the ability to understand corporate compliance and accountability programs
and to read and understand data protection and privacy policies and procedures, and (2) such other
relevant privacy and compliance experience reasonably necessary to exercise his or her duties on
the Independent Privacy Committee.

O.     “Privacy Setting” includes any control or setting provided by Respondent that allows a
User to restrict which individuals or entities can access or view Covered Information.

P.     “Representatives” means Respondent’s officers, agents, servants, employees, attorneys,
and those persons in active concert or participation with them who receive actual notice of this
Order by personal service or otherwise.

Q.      “Respondent” means Facebook, Inc. (“Facebook”), its successors and assigns, acting
directly, or through any corporation, company, subsidiary, division, affiliate, website, or other
device that it directly or indirectly controls. For purposes of Parts VII and VIII, Respondent
means Facebook, and its successors and assigns, and WhatsApp Inc., and its successors and
assigns.

R.     “User” means an identified individual from whom Respondent has obtained information



                                                 4
         Case
      Case    1:19-cv-02184 Document
           4:18-cv-01792-HSG Document2-1
                                       123Filed  07/24/19
                                             Filed 07/24/19Page 1377
                                                             Page  of of
                                                                      31118



for the purpose of providing access to Respondent’s products and services.

                  I.      PROHIBITION AGAINST MISREPRESENTATIONS

       IT IS ORDERED that Respondent, including Representatives of Respondent, in
connection with any product or service, shall not misrepresent in any manner, expressly or by
implication, the extent to which Respondent maintains the privacy or security of Covered
Information, including, but not limited to:

A.     Its collection, use, or disclosure of any Covered Information;

B.     The extent to which a consumer can control the privacy of any Covered Information
maintained by Respondent and the steps a consumer must take to implement such controls;

C.      The extent to which Respondent makes or has made Covered Information accessible to
third parties;

D.      The steps Respondent takes or has taken to verify the privacy or security protections that
any third party provides;

E.      The extent to which Respondent makes or has made Covered Information accessible to
any third party following deletion or termination of a User’s account with Respondent or during
such time as a User’s account is deactivated or suspended; and

F.     The extent to which Respondent is a member of, adheres to, complies with, is certified by,
is endorsed by, or otherwise participates in any privacy or security program sponsored by a
government or any self-regulatory or standard-setting organization, including but not limited to
the EU-U.S. Privacy Shield framework, the Swiss-U.S. Privacy Shield framework, and the APEC
Cross-Border Privacy Rules.

          II.     CHANGES TO SHARING OF NONPUBLIC USER INFORMATION

         IT IS FURTHER ORDERED that Respondent and its Representatives, in connection with
any product or service, in or affecting commerce, prior to any sharing of a User’s Nonpublic User
Information by Respondent with any Covered Third Party, which materially exceeds the
restrictions imposed by a User’s Privacy Setting(s), shall:

A.      Clearly and Conspicuously disclose (such as in a stand-alone disclosure or notice) to the
User, separate and apart from any “privacy policy,” “data use policy,” “statement of rights and
responsibilities” page, or other similar document: (1) the categories of Nonpublic User
Information that will be disclosed to such Covered Third Parties, (2) the identity or specific
categories of such Covered Third Parties, and (3) that such sharing exceeds the restrictions
imposed by the Privacy Setting(s) in effect for the User; and

B.     Obtain the User’s affirmative express consent.

       Nothing in Part II will (1) limit the applicability of Part I of this Order; or (2) require


                                                  5
         Case
      Case    1:19-cv-02184 Document
           4:18-cv-01792-HSG Document2-1
                                       123Filed  07/24/19
                                             Filed 07/24/19Page 1478
                                                             Page  of of
                                                                      31118



Respondent to obtain affirmative express consent for sharing of a User’s Nonpublic User
Information initiated by another User authorized to access such information, provided that such
sharing does not materially exceed the restrictions imposed by a User’s Privacy Setting(s).
Respondent may seek modification of this Part pursuant to 15 U.S.C. § 45(b) and 16 C.F.R.
§ 2.51(b) to address relevant developments that affect compliance with this Part, including, but
not limited to, technological changes and changes in methods of obtaining affirmative express
consent.

                           III.    DELETION OF INFORMATION

       IT IS FURTHER ORDERED that Respondent and its Representatives, in connection with
any product or service, must ensure that Covered Information cannot be accessed by any Covered
Third Party from servers under Respondent’s control after a reasonable period of time, not to
exceed thirty (30) days, from the time that the User has deleted such information or deleted or
terminated his or her account, except as required by law or where necessary to protect the
Facebook website or its Users from fraud or illegal activity. Nothing in this Part shall be
construed to require Respondent to restrict access to any copy of Covered Information that has
been posted to Respondent’s websites or services by a User other than the User who deleted such
information or deleted or terminated such account.

         Additionally, Respondent and its Representatives shall further implement procedures
designed to ensure that Covered Information entered by the User (such as User-generated content)
is deleted from servers under Respondent’s control, or is de-identified such that it is no longer
associated with the User’s account or device, within a reasonable period of time (not to exceed
120 days) from the time that the User has deleted such information, or his or her account, except
(1) as required by law; (2) where necessary for the safety and security of Respondent’s products,
services, and Users, including to prevent fraud or other malicious activity; (3) where stored solely
for backup or disaster recovery purposes (subject to a retention period necessary to provide a
reliable service); or (4) where technically infeasible given Respondent’s existing systems. If a
User deletes an individual piece of Covered Information but does not delete his or her account,
nothing in this paragraph shall be construed to require deletion or de-identification of metadata
(e.g., logs of User activity) that may remain associated with the User’s account after the User has
deleted such information. Respondent may seek modification of this paragraph pursuant to 15
U.S.C. § 45(b) and 16 C.F.R. § 2.51(b) to address relevant developments that affect compliance
with this paragraph, including, but not limited to, technological changes or changes in methods of
deleting data.




                                                6
         Case
      Case    1:19-cv-02184 Document
           4:18-cv-01792-HSG Document2-1
                                       123Filed  07/24/19
                                             Filed 07/24/19Page 1579
                                                             Page  of of
                                                                      31118



       IV.  LIMITATIONS ON THE USE OR SHARING OF TELEPHONE NUMBERS
        SPECIFICALLY PROVIDED TO ENABLE ACCOUNT SECURITY FEATURES

       IT IS FURTHER ORDERED that Respondent and its Representatives, in connection with
any product or service, shall not use for the purpose of serving advertisements, or share with any
Covered Third Party for such purpose, any telephone number that Respondent has identified
through its source tagging system as being obtained from a User prior to the effective date of this
Order for the specific purpose of enabling an account security feature designed to protect against
unauthorized account access (i.e., two-factor authentication, password recovery, and login alerts).
Nothing in Part IV will limit Respondent’s ability to use such telephone numbers if obtained
separate and apart from a User enabling such account security feature and in a manner consistent
with the requirements of this Order.

         V.     COVERED INFORMATION AND USER PASSWORD SECURITY

        IT IS FURTHER ORDERED that Respondent and its Representatives, in connection with
any product or service, must implement, and thereafter maintain, a comprehensive information
security program that is designed to protect the security of Covered Information. In addition to
any security-related measures associated with Respondent’s Privacy Program under Part VII of
this Order, the information security program must contain safeguards appropriate to Respondent’s
size and complexity, the nature and scope of Respondent’s activities, and the sensitivity of the
Covered Information. Specifically with respect to the collection, storage, transit, or use of User
passwords, such safeguards shall include:

A.     Not requesting or requiring, as part of the User log-in, authentication, or account creation
process, User passwords to independent, third-party consumer applications, websites, or other
services;

B.      Cryptographically protecting or otherwise securing User passwords when stored and when
in transit over the Internet or other similar transmission channel; and

C.      Implementing regular automated scans designed to detect whether any User passwords are
stored in plaintext within Respondent’s data warehouse, and cryptographically protecting,
deleting, or otherwise rendering unreadable any such passwords.




                                                 7
          Case
       Case    1:19-cv-02184 Document
            4:18-cv-01792-HSG Document2-1
                                        123Filed  07/24/19
                                              Filed 07/24/19Page 1680
                                                              Page  of of
                                                                       31118



                           VI.      FACIAL RECOGNITION TEMPLATES

         IT IS FURTHER ORDERED that Respondent and its Representatives, in connection with any
product or service, in or affecting commerce, shall not create any new Facial Recognition Templates, and
shall delete any existing Facial Recognition Templates within ninety (90) days from the effective date of this
Order, for any Affected Facial Recognition User, unless Respondent Clearly and Conspicuously discloses
(such as in a stand-alone disclosure or notice), separate and apart from any “privacy policy,” “data policy,”
“statement of rights and responsibilities” page, or other similar documents, how Respondent will use, and to
the extent applicable, share, the Facial Recognition Template for such User, and obtains such User’s
affirmative express consent.

                             VII.     MANDATED PRIVACY PROGRAM

    IT IS FURTHER ORDERED that Respondent, in connection with any product, service, or
sharing of Covered Information, shall establish and implement, and thereafter maintain a
comprehensive privacy program (“Privacy Program”) that protects the privacy, confidentiality,
and Integrity of the Covered Information collected, used, or shared by Respondent. To satisfy this
requirement, Respondent must, within 180 days of the effective date of this Order, at a minimum:

A.     Document in writing the content, implementation, and maintenance of the Privacy
Program that includes: (1) the documented risk assessment required under Part VII.D. of this
Order; (2) the documented safeguards required under Part VII.E. of this Order, including any
known alternative procedures that would mitigate the identified risks to the privacy,
confidentiality, or Integrity of the Covered Information, but which were not implemented and
each reason such procedure(s) were not implemented; (3) a description of the training required
under Part VII.G. of this Order; and (4) a description of the procedures adopted for implementing
and monitoring the Privacy Program, including procedures used for evaluating and adjusting the
Privacy Program as required under Part VII.J. of this Order;

B.      Provide the written program required under Part VII.A. of this Order, and any evaluations
thereof or adjustments thereto, to the Principal Executive Officer and to the Independent Privacy
Committee created in response to Part X of this Order at least once every twelve (12) months;

C.     Designate a qualified employee or employees to coordinate and be responsible for the
Privacy Program (“Designated Compliance Officer(s)”), one of whom will be the Chief Privacy
Officer for Product, subject to the reasonable approval of the Independent Privacy Committee, and
who may only be removed from such position by Respondent with an affirmative vote of a
majority of the Independent Privacy Committee;

D.      Assess and document, at least once every twelve (12) months, internal and external risks in
each area of its operation (e.g., employee training and management; developer operations;
partnerships with Covered Third Parties; sharing of Covered Information with Covered Third
Parties or Facebook-owned affiliates; product research, design, and development; and product
marketing and implementation) to the privacy, confidentiality, or Integrity of Covered Information
that could result in the unauthorized access, collection, use, destruction, or disclosure of such
information. Respondent shall further assess and document internal and external risks as
described above as they relate to a Covered Incident, promptly following verification or


                                                      8
          Case
       Case    1:19-cv-02184 Document
            4:18-cv-01792-HSG Document2-1
                                        123Filed  07/24/19
                                              Filed 07/24/19Page 1781
                                                              Page  of of
                                                                       31118



confirmation of such an incident, not to exceed thirty (30) days after the incident is verified or
otherwise confirmed;

E.      Design, implement, maintain, and document safeguards that control for the material
internal and external risks identified by Respondent in response to Part VII.D. Each safeguard
shall be based on the volume and sensitivity of the Covered Information that is at risk, and the
likelihood that the risk could be realized and result in the unauthorized access, collection, use,
destruction, or disclosure of the Covered Information.

       1.      Specifically with respect to any Covered Third Party that obtains or otherwise has
       access to Covered Information from Respondent for use in an independent, third-party
       consumer application or website, such safeguards shall include:

               a.      Requiring an annual self-certification by each Covered Third Party that
               certifies: (i) its compliance with each of Respondent’s Platform Terms; and (ii) the
               purpose(s) or use(s) for each type of Covered Information to which it requests or
               continues to have access, and that each specified purpose or use complies with
               Respondent’s Platform Terms;

               b.      Denying or terminating access to any type of Covered Information that the
               Covered Third Party fails to certify pursuant to Part VII.E.1.a.(ii) above, or, if the
               Covered Third Party fails to complete the annual self-certification, denying or
               terminating access to all Covered Information unless the Covered Third Party cures
               such failure within a reasonable time, not to exceed thirty (30) days;

               c.     Monitoring Covered Third Party compliance with Respondent’s Platform
               Terms through measures including, but not limited to, ongoing manual reviews and
               automated scans, and regular assessments, audits, or other technical and
               operational testing at least once every twelve (12) months; and

               d.     Enforcing against any Covered Third Party violations of Respondent’s
               Platform Terms based solely on the severity, nature, and impact of the violation;
               the Covered Third Party’s malicious conduct or history of violations; and
               applicable law;

       2.     Specifically with respect to Respondent’s collection, use, or sharing of Covered
       Information in any new or modified product, service, or practice, such safeguards shall
       include:

               a.      Prior to implementing each new or modified product, service, or practice,
               (i) conducting a privacy review that assesses the risks to the privacy,
               confidentiality, and Integrity of the Covered Information, the safeguards in place to
               control such risks, and the sufficiency of the User notice and, if necessary, consent;
               and (ii) documenting a description of each reviewed product, service, or practice
               that was ultimately implemented; any safeguards being implemented to control for
               the identified risks; and the decision or recommendation made as a result of the


                                                  9
   Case
Case    1:19-cv-02184 Document
     4:18-cv-01792-HSG Document2-1
                                 123Filed  07/24/19
                                       Filed 07/24/19Page 1882
                                                       Page  of of
                                                                31118



      review (e.g., whether the practice was approved, approved contingent upon
      safeguards or other recommendations being implemented, or rejected);

      b.       For each new or modified product, service, or practice that presents a
      material risk to the privacy, confidentiality, or Integrity of the Covered Information
      (e.g., a completely new product, service, or practice that has not been previously
      subject to a privacy review; a material change in the sharing of Covered
      Information with a Facebook-owned affiliate; a modified product, service, or
      practice that includes a material change in the collection, use, or sharing of
      Covered Information; a product, service, or practice directed to minors; or a
      product, service, or practice involving health, financial, biometric, or other
      similarly sensitive information), producing a written report (“Privacy Review
      Statement”) that describes:

             (i)    The type(s) of Covered Information that will be collected, and how
             that Covered Information will be used, retained, and shared;

             (ii)   The notice provided to Users about, and the mechanism(s), if any,
             by which Users will consent to, the collection of their Covered Information
             and the purposes for which such information will be used, retained, or
             shared by Respondent;

             (iii) Any risks to the privacy, confidentiality, or Integrity of the Covered
             Information;

             (iv)    The existing safeguards that would control for the identified risks to
             the privacy, confidentiality, and Integrity of the Covered Information and
             whether any new safeguards would need to be implemented to control for
             such risks; and

             (v)    Any other known safeguards or other procedures that would
             mitigate the identified risks to the privacy, confidentiality, and Integrity of
             the Covered Information that were not implemented, such as minimizing
             the amount or type(s) of Covered Information that is collected, used, and
             shared; and each reason that those alternates were not implemented;

      c.      The Designated Compliance Officer(s) shall deliver a quarterly report
      (“Quarterly Privacy Review Report”) to the Principal Executive Officer and to the
      Assessor that provides: (i) a summary of the Privacy Review Statements generated
      during the prior fiscal quarter under Part VII.E.2.b, including a detailed discussion
      of the material risks to the privacy, confidentiality, and Integrity of the Covered
      Information that were identified and how such risks were addressed; (ii) an
      appendix with each Privacy Review Statement generated during the prior fiscal
      quarter under Part VII.E.2.b; and (iii) an appendix that lists all privacy decisions
      generated during the prior fiscal quarter under Part VII.E.2.a;




                                       10
   Case
Case    1:19-cv-02184 Document
     4:18-cv-01792-HSG Document2-1
                                 123Filed  07/24/19
                                       Filed 07/24/19Page 1983
                                                       Page  of of
                                                                31118



       d.      The appendices required under Part VII.E.2.c.(ii) and (iii) shall be provided
       to the Assessor no fewer than twenty-one (21) days in advance of the quarterly
       meeting of the Independent Privacy Committee as specified in Part X.A.5. A copy
       of the summary in the Quarterly Privacy Review Report required under
       VII.E.2.c.(i) shall be provided to Assessor no fewer than fourteen (14) days in
       advance of the quarterly meeting; and

       e.     A copy of the Quarterly Privacy Review Report shall also be furnished,
       upon request, to the Commission;

3.      Specifically with respect to Respondent’s employees’ access to Covered
Information maintained in Respondent’s data warehouse(s), such safeguards shall include
designing, implementing, and maintaining access policies and controls that limit employee
access to any table(s) or other comparable data storage units known to contain Covered
Information to only those employees with a business need to access such Covered
Information;

4.     Specifically with respect to Respondent’s sharing of Covered Information with any
other Facebook-owned affiliate, Respondent shall design, implement, maintain, and
document safeguards that control for risks to the privacy, confidentiality, and Integrity of
such Covered Information, based on the volume and sensitivity of such Covered
Information that is at risk, and the likelihood that the risk could be realized and result in
the unauthorized access, collection, use, destruction, or disclosure of the Covered
Information; and

5.     Specifically with respect to facial recognition, such safeguards shall include:

       a.     Prior to using or sharing any Facial Recognition Template for a User in a
       manner that materially exceeds the types of uses or sharing disclosed to that User at
       the time that User’s consent was previously obtained,

               (i)     Clearly and Conspicuously disclosing (such as in a stand-alone
               disclosure or notice), separate and apart from any “privacy policy,” “data
               policy,” “statement of rights and responsibilities” page, or other similar
               document, how Respondent will use or, to the extent applicable, share, such
               Facial Recognition Template; and

               (ii)    Obtaining the User’s affirmative express consent;

       b.      Nothing in this provision shall limit Respondent’s ability to use Facial
       Recognition Templates for fraud prevention or remediation, or protecting the
       safety, reliability and security of Respondent’s platform or Users, so long as
       Respondent discloses these types of uses in Respondent’s privacy policy or similar
       document;




                                        11
         Case
      Case    1:19-cv-02184 Document
           4:18-cv-01792-HSG Document2-1
                                       123Filed  07/24/19
                                             Filed 07/24/19Page 2084
                                                             Page  of of
                                                                      31118



F.       Assess, monitor, and test, at least once every twelve (12) months and promptly (not to
exceed thirty (30) days) following the resolution of a Covered Incident, the effectiveness of any
safeguards put in place pursuant to Part VII.E. of this Order to address the risks to the privacy,
confidentiality, or Integrity of Covered Information, and modify the Privacy Program based on the
results;

G.      Establish regular privacy training programs for all employees on at least an annual basis,
updated to address any internal or external risks identified by Respondent in Part VII.D. of this
Order and safeguards implemented pursuant to Part VII.E. of this Order, that includes training on
the requirements of this Order;

H.     Select and retain service providers capable of safeguarding Covered Information they
receive from Respondent, and contractually require service providers to implement and maintain
safeguards for Covered Information;

I.      Consult with, and seek appropriate guidance from, independent, third-party experts on data
protection and privacy in the course of establishing, implementing, maintaining, and updating the
Privacy Program; and

J.      Evaluate and adjust the Privacy Program in light of any material changes to Respondent’s
operations or business arrangements, a Covered Incident, new or more efficient technological or
operational methods to control for the risks identified in Part VII.D. of this Order, and any other
circumstances that Respondent knows or has reason to believe may have a material impact on the
effectiveness of the Privacy Program. Respondent may make this evaluation and adjustment to
the Privacy Program at any time, but must, at a minimum, evaluate the Privacy Program at least
once every twelve (12) months and modify the Privacy Program as necessary based on the results.

                VIII.   INDEPENDENT PRIVACY PROGRAM ASSESSMENTS

     IT IS FURTHER ORDERED that, in connection with compliance with Part VII of this Order
titled Mandated Privacy Program, Respondent must obtain initial and biennial assessments
(“Assessments”):

A.      The Assessment must be obtained from one or more qualified, objective, independent
third-party professionals (“Assessor(s)”), selected by the Respondent, subject to the reasonable
approval of the Independent Privacy Committee and subject to Part VIII.B, who: (1) uses
procedures and standards generally accepted in the profession; (2) conducts an independent
review of the Mandated Privacy Program; and (3) retains all documents relevant to each
Assessment for five (5) years after completion of such Assessment and furnishes such documents
to the Commission within ten (10) days of receipt of a written request from a representative of the
Commission. No documents may be withheld by the Assessor on the basis of a claim of
confidentiality, proprietary or trade secrets, work product protection, attorney client privilege,
statutory exemption, or any similar claim;

B.      For each Assessment, Respondent must provide the Associate Director for Enforcement
for the Bureau of Consumer Protection at the Federal Trade Commission (“Associate Director”)
with the name(s) and affiliation(s) of the person(s) selected to conduct the Assessment, which the


                                               12
         Case
      Case    1:19-cv-02184 Document
           4:18-cv-01792-HSG Document2-1
                                       123Filed  07/24/19
                                             Filed 07/24/19Page 2185
                                                             Page  of of
                                                                      31118



Associate Director shall have the authority to approve;

C.      The reporting period for the Assessments must cover: (1) the first 180 days after the
Privacy Program has been put in place for the initial Assessment; and (2) each two-year period
thereafter for twenty (20) years after issuance of the Order for the biennial Assessments;

D.      Each Assessment must: (1) determine whether Respondent has implemented and
maintained the Privacy Program required by Part VII.A-J of this Order, titled Mandated Privacy
Program; (2) assess the effectiveness of Respondent’s implementation and maintenance of each
subpart in Part VII of this Order; (3) identify any gaps or weaknesses in the Privacy Program; and
(4) identify specific evidence (including, but not limited to, documents reviewed, sampling and
testing performed, and interviews conducted) examined to make such determinations,
assessments, and identifications, and explain why the evidence that the Assessor examined is
sufficient to justify the Assessor’s findings. To the extent that Respondent revises, updates, or
adds one or more safeguards required under Part VII.E. of this Order in the middle of an
Assessment period, the Assessment shall assess the effectiveness of the revised, updated, or added
safeguard(s) for the time period in which it was in effect, and provide a separate statement
detailing the basis for each revised, updated, or additional safeguard;

E.      Respondent and its Representatives must disclose all material facts to the Assessor(s), and
must not misrepresent in any manner, expressly or by implication, any fact material to the
Assessor(s)’ (1) determination of whether Respondent has implemented and maintained the
Mandated Privacy Program required by Part VII of this Order; (2) assessment of the effectiveness
of the implementation and maintenance of subparts VII.A-J of this Order; or (3) identification of
any gaps or weaknesses to the Mandated Privacy Program;

F.      Respondent and its Representatives, whether acting directly or indirectly, must provide or
otherwise make available to the Assessor all information and material in their possession, custody,
or control that is relevant to the Assessment for which there is no reasonable claim of privilege;

G.     No finding of any Assessment shall rely primarily on assertions or attestations by
Respondent’s management. The Assessment shall be signed by the Assessor and shall state that
the Assessor conducted an independent review of the Mandated Privacy Program, and did not rely
primarily on assertions or attestations by Respondent’s management;

H.      Each Assessment must be completed within sixty (60) days after the end of the reporting
period to which the Assessment applies. Unless otherwise directed by a Commission
representative in writing, Respondent must submit each Assessment to the Commission within ten
(10) days after the Assessment has been completed via email to DEbrief@ftc.gov or by overnight
courier (not the U.S. Postal Service) to Associate Director for Enforcement, Bureau of Consumer
Protection, Federal Trade Commission, 600 Pennsylvania Avenue NW, Washington, DC 20580.
The subject line must begin, “In re Facebook, Inc., FTC File No. 182-3109.” Each Assessment
shall be retained by Respondent until this Order is terminated, and shall be provided to the
Associate Director within ten (10) days of Request; and




                                               13
         Case
      Case    1:19-cv-02184 Document
           4:18-cv-01792-HSG Document2-1
                                       123Filed  07/24/19
                                             Filed 07/24/19Page 2286
                                                             Page  of of
                                                                      31118



I.     The Assessor may only be removed by Respondent from such position, subject to Part
VIII.B, with the affirmative vote of a majority of the Independent Privacy Committee.

                            IX.     COVERED INCIDENT REPORTS

    IT IS FURTHER ORDERED that Respondent must submit a report within thirty (30) days
following Respondent’s verification or confirmation of a Covered Incident, and subsequently
updated every thirty (30) days until the incident is fully investigated and any remediation efforts
are fully implemented, to the Assessor(s) and to the Commission, that includes, to the extent
possible:

A.     The date, estimated date, or estimated date range when the Covered Incident occurred;

B.    An overview of the facts relating to the Covered Incident, including the causes of the
Covered Incident;

C.     A description of each type of Covered Information that was accessed, collected, used,
destroyed, or shared without the User’s authorization or consent;

D.     The number of Users whose Covered Information was accessed, collected, used,
destroyed, or shared without the User’s authorization or consent; and

E.    An overview of the acts, if any, that Respondent has taken to date to remediate the
Covered Incident and protect Covered Information from further exposure or access.

Unless otherwise directed by a Commission representative in writing, all reports to the
Commission pursuant to this Order must be emailed to Debrief@ftc.gov or sent by overnight
courier (not the U.S. Postal Service) to Associate Director for Enforcement, Bureau of Consumer
Protection, Federal Trade Commission, 600 Pennsylvania Avenue, NW, Washington, DC 20580.
The subject line must begin, “In re Facebook, Inc., FTC File No. 182-3109.”

      X.      MANDATED INDEPENDENT PRIVACY COMMITTEE AND OTHER
                          GOVERNANCE MATTERS

       IT IS FURTHER ORDERED that:

A.      Within one hundred and twenty (120) days after entry of this Order, Respondent shall
create the Independent Privacy Committee, including adopting a new committee charter or
amending the charter of an existing committee. The adopted or amended charter for such
committee shall include the following qualifications, authority, and responsibilities, including:

       1.      The committee shall hold at least four regularly-scheduled meetings each year;

       2.   Each member of the committee shall be an Independent Director, and each of the
       members of the committee shall meet the Privacy and Compliance Baseline Requirements;

       3.      Each quarter, the Respondent shall cause the committee to receive a briefing from


                                                14
         Case
      Case    1:19-cv-02184 Document
           4:18-cv-01792-HSG Document2-1
                                       123Filed  07/24/19
                                             Filed 07/24/19Page 2387
                                                             Page  of of
                                                                      31118



       management regarding (i) the state of the Privacy Program, (ii) Respondent’s compliance
       with the Order, and (iii) material risks to the privacy, confidentiality, and Integrity of the
       Covered Information that have been discovered since the most recent meeting of the
       committee or that were raised by management in a prior meeting with the committee and
       continue to persist;

       4.      On at least an annual basis, management shall conduct a review for the committee
       of the Privacy Program and discuss Respondent’s assessment of material risks to the
       privacy, confidentiality, and Integrity of the Covered Information and the steps
       Respondent has taken or plans to take to monitor or mitigate such risks, including
       Respondent’s procedures and any related policies with respect to risk assessment and risk
       management;

       5.     The committee shall meet with the Assessor at least quarterly, and at the
       conclusion of each biennial Assessment;

              a.      At each quarterly meeting, the Assessor shall review with management and
              the committee (i) the Assessor’s ongoing assessment of the Privacy Program, and
              (ii) any material risks to the privacy, confidentiality, and Integrity of the Covered
              Information that have been identified by the Assessor since the Assessor’s most
              recent meeting with the committee, or that were raised by the Assessor in a prior
              meeting with the committee and continue to persist;

              b.      At each quarterly meeting, the committee (together with any other
              Independent Directors in attendance) shall meet with the Assessor in an executive
              session without management present to discuss matters involving the Assessment
              or other privacy-related issues or risks, as appropriate; and

              c.      At the meeting to review the biennial Assessment with the Assessor, the
              Assessor and the committee shall review the various elements of the Assessment,
              as well as (1) any material issues raised by the most recent Assessment or material
              unresolved issues from prior Assessments, and (2) in an executive session without
              management present, any problems or difficulties with management. Following
              the review of the biennial Assessment (at either the same meeting or the following
              meeting), management shall review with the committee its proposed remediation
              plans to address any such issues raised in the Assessment; and

       6.      The committee shall evaluate the independence of the Assessor, and the Assessor
       shall not be appointed or removed by Respondent, subject to Part VIII.B, without the prior
       approval of a majority of the committee;

B.      Within one hundred and twenty (120) days after entry of this Order, Respondent shall
create the Independent Nominating Committee, including adopting a new committee charter or
amending the charter of an existing committee to provide that such committee shall have the
following authority and responsibilities, including:

       1.      The committee shall have the sole authority to recommend the appointment of
       directors, or the nomination of candidates for election, to Respondent’s Board of Directors,

                                                15
          Case
       Case    1:19-cv-02184 Document
            4:18-cv-01792-HSG Document2-1
                                        123Filed  07/24/19
                                              Filed 07/24/19Page 2488
                                                              Page  of of
                                                                       31118



       such that Respondent’s Board of Directors may not approve any such appointment or
       nomination in the absence of a favorable recommendation from the committee;

       2.      The committee shall have the sole authority to recommend the appointment of
       directors to, or the removal of directors from, the Independent Privacy Committee, such
       that Respondent’s Board of Directors may not approve any such appointment or removal
       in the absence of a favorable recommendation from the committee; and

       3.     The committee shall determine whether the members of the Independent Privacy
       Committee qualify as Independent Directors and whether each member of the Independent
       Privacy Committee meets the Privacy and Compliance Baseline Requirements. The
       foregoing determinations shall be made prior to, or concurrent with, the formation of the
       Independent Privacy Committee for the initial members; and prior to, or concurrent with,
       the appointment of each new director to the Independent Privacy Committee for future
       members;

C.      Within one hundred and eighty (180) days after entry of this Order, Respondent shall
adopt and file an amendment to Respondent’s Certificate of Incorporation (the “Charter
Amendment”) in accordance with applicable Delaware law modifying the provisions of Article
VI, Section 4 thereof with respect to the removal of directors as set forth in the form attached
hereto as Exhibit 1, for the purpose of adding a new Article VI, Section 4(b) (hereafter
“Supplemental Removal Provision”). Respondent shall not further alter or amend the
Supplemental Removal Provision of Respondent’s Certificate of Incorporation for the term of the
Order. Notwithstanding the foregoing, in the event that, prior to the effectiveness of the Charter
Amendment, any person commences any legal or administrative proceeding or action (an
“Action”), or any governmental or regulatory entity or body, or any court, tribunal, or judicial
body, in each case whether federal, state, or local, issues or grants any order, judgment, decision,
decree, injunction, or ruling that has the effect of delaying, restraining, enjoining, prohibiting, or
otherwise preventing the approval, filing, or effectiveness of the Charter Amendment
(individually or collectively, a “Restraint”) within 180 days after entry of this Order, that time
period shall be extended and Respondent shall be deemed to be in compliance with the Order so
long as: (a) Respondent diligently pursues in good faith the favorable resolution of such Action,
and (b) Respondent adopts and files the Charter Amendment in accordance with applicable
Delaware law as promptly as reasonably practicable following the resolution of the Action and at
such time as such Restraint (if any) is withdrawn, vacated, or terminated; and

D.    Nothing in this Order shall be construed to expand, modify, or alter the fiduciary duties of
the members of the Respondent’s Board of Directors or any committee thereof.

                                     XI.    CERTIFICATIONS

   IT IS FURTHER ORDERED that Respondent shall:

A.      Within forty-five (45) days after the end of each full fiscal quarter (but in no event later
than the first meeting of the Independent Privacy Committee with respect to such fiscal quarter (as
provided in Part X.A)) following the anniversary of the effective date of this Order, provide the
Commission with its certification, signed by the Principal Executive Officer and the Designated


                                                 16
          Case
       Case    1:19-cv-02184 Document
            4:18-cv-01792-HSG Document2-1
                                        123Filed  07/24/19
                                              Filed 07/24/19Page 2589
                                                              Page  of of
                                                                       31118



Compliance Officer(s) on behalf of Respondent, that, with respect to such fiscal quarter: (1)
Respondent has established, implemented, and maintained a Privacy Program that complies in all
material respects with the requirements of Part VII of this Order; and (2) Respondent is not aware
of any material noncompliance with Part VII that has not been corrected or disclosed to the
Commission. In making this certification on behalf of Respondent, the Principal Executive
Officer shall rely, and be entitled to rely, solely on the following: (a) his or her personal
knowledge; (b) sub-certifications regarding compliance with Part VII, provided by knowledgeable
personnel charged with implementing the Privacy Program; and (c) the Principal Executive
Officer’s review of the summaries in the Quarterly Privacy Review Report required under Part
VII.E.2.c.(i) for such fiscal quarter, as well as any material issues raised in Covered Incident
Reports required under Part IX for such fiscal quarter. The Designated Compliance Officer(s)
shall rely, and be entitled to rely, solely on the following: (a) his or her personal knowledge; (b)
sub-certifications regarding compliance with Part VII, provided by knowledgeable personnel
charged with implementing the Privacy Program; (c) material issues identified in the Quarterly
Privacy Review Report required under Part VII.E.2.c.; and (d) material issues raised in the
Covered Incident Reports required under Part IX for such fiscal quarter; and

B.      Within forty-five (45) days after the end of the first full fiscal quarter (but in no event later
than the first meeting of the Independent Privacy Committee with respect to such fiscal quarter (as
provided in Part X.A.)) following the anniversary of the effective date of this Order and every
year thereafter, provide the Commission with its certification, signed by the Principal Executive
Officer and the Designated Compliance Officer(s) on behalf of Respondent, that: (1) Respondent
has established, implemented, and maintained the requirements of this Order in all material
respects; and (2) Respondent is not aware of any material noncompliance with this Order that has
not been corrected or disclosed to the Commission. In making this certification on behalf of
Respondent, the Principal Executive Officer shall rely, and be entitled to rely, solely on the
following: (a) his or her personal knowledge; (b) sub-certifications regarding compliance with
Part VII of this Order, provided by knowledgeable personnel charged with implementing the
Privacy Program; and (c) the Principal Executive Officer’s review of the written program required
under Part VII.A. of this Order and the summaries in the Quarterly Privacy Review Reports
required under Part VII.E.2.c.(i) for the preceding year, as well as any material issues raised in
Covered Incident Reports required under Part IX for the preceding year. The Designated
Compliance Officer(s) shall rely, and be entitled to rely, solely on the following: (a) his or her
personal knowledge; (b) sub-certifications regarding compliance with Part VII, provided by
knowledgeable personnel charged with implementing the Privacy Program; (c) material issues
identified in the Quarterly Privacy Review Reports required under Part VII.E.2.c. for the
preceding year; and (d) material issues raised in the Covered Incident Reports required under Part
IX for the preceding year.

Unless otherwise directed by a Commission representative in writing, Respondent shall submit all
certifications to the Commission pursuant to this Order via email to DEbrief@ftc.gov or by
overnight courier (not the U.S. Postal Service) to Associate Director for Enforcement, Bureau of
Consumer Protection, Federal Trade Commission, 600 Pennsylvania Avenue NW, Washington,
DC 20580. The subject line must begin, “In re Facebook, Inc., FTC File No. 182-3109.”




                                                  17
            Case
         Case    1:19-cv-02184 Document
              4:18-cv-01792-HSG Document2-1
                                          123Filed  07/24/19
                                                Filed 07/24/19Page 2690
                                                                Page  of of
                                                                         31118



                             XII.      ORDER ACKNOWLEDGMENTS

         IT IS FURTHER ORDERED that Respondent obtain acknowledgments of receipt of this
Order:

A.     Respondent, within seven (7) days of entry of this Order, must submit to the Commission
an acknowledgment of receipt of this Order sworn under penalty of perjury;

B.      For five (5) years after entry of this Order, Respondent must deliver a copy of this Order
to: (1) all principals, officers, directors, and LLC managers and members; (2) all employees
having managerial responsibilities for conduct related to the subject matter of the Order and all
agents and representatives who participate in conduct related to the subject matter of the Order;
and (3) any business entity resulting from any change in structure as set forth in the Part titled
Compliance Reporting. Delivery must occur within seven (7) days of entry of this Order for
current personnel. For all others, delivery must occur before they assume their responsibilities;
and

C.      From each individual or entity to which Respondent delivered a copy of this Order,
Respondent must obtain, within thirty (30) days, a signed and dated acknowledgment of receipt of
this Order.

                               XIII.    COMPLIANCE REPORTING

     IT IS FURTHER ORDERED that Respondent make timely submissions to the
Commission:

A.      One hundred eighty (180) days after entry of this Order, Respondent must submit a
compliance report, sworn under penalty of perjury, which: (1) identifies the primary physical,
postal, and email address and telephone number, as designated points of contact, which
representatives of the Commission may use to communicate with Respondent; (2) identifies all of
Respondent’s businesses by all of their names, telephone numbers, and physical, postal, email,
and Internet addresses; (3) describes the activities of each business; (4) describes in detail whether
and how Respondent is in compliance with each Part of this Order; and (5) provides a copy of
each Order Acknowledgment obtained pursuant to this Order, unless previously submitted to the
Commission;

B.      For twenty (20) years after entry of this Order, Respondent must submit a compliance
notice, sworn under penalty of perjury, within fourteen (14) days of any change in the following:
(1) any designated point of contact; (2) Respondent’s corporate structure; or (3) the structure of
any entity that Respondent has any ownership interest in or controls directly or indirectly that may
affect compliance obligations arising under this Order, including: creation, merger, sale, or
dissolution of the entity or any subsidiary, parent, or affiliate that engages in any acts or practices
subject to this Order;

C.       Respondent must submit to the Commission notice of the filing of any bankruptcy petition,
insolvency proceeding, or similar proceeding by or against Respondent within fourteen (14) days
of its filing;


                                                 18
         Case
      Case    1:19-cv-02184 Document
           4:18-cv-01792-HSG Document2-1
                                       123Filed  07/24/19
                                             Filed 07/24/19Page 2791
                                                             Page  of of
                                                                      31118




D.     Any submission to the Commission required by this Order to be sworn under penalty of
perjury must be true and accurate and comply with 28 U.S.C. § 1746, such as by concluding: “I
declare under penalty of perjury under the laws of the United States of America that, to the best of
my knowledge and reasonable belief, the foregoing is true and correct. Executed on: _____” and
supplying the date, signatory’s full name, title (if applicable), and signature; and

E.      Unless otherwise directed by a Commission representative in writing, all submissions to
the Commission pursuant to this Order must be emailed to DEbrief@ftc.gov or sent by overnight
courier (not the U.S. Postal Service) to: Associate Director for Enforcement, Bureau of Consumer
Protection, Federal Trade Commission, 600 Pennsylvania Avenue NW, Washington, DC 20580.
The subject line must begin: “In re Facebook, Inc., FTC File No. 182-3109.”

                                   XIV.    RECORDKEEPING

        IT IS FURTHER ORDERED that Respondent must create certain records for twenty (20)
years after entry of the Order, and retain each such record for five (5) years. Specifically,
Respondent must create and retain the following records:

A.      All widely-disseminated statements by Respondent or its Representatives that describe the
extent to which Respondent maintains and protects the privacy, security, and confidentiality of
any Covered Information, including, but not limited to, any statement related to a change in any
website or service controlled by Respondent that relates to the privacy of such information, along
with all materials relied upon in making such statements, and a copy of each materially different
Privacy Setting made available to Users (including screenshots/screencasts of Privacy Settings
and the User interfaces, consent flows, and paths a User must take to reach such settings);

B.      Records sufficient to identify the types of Covered Information that Respondent provides
or makes available to any Covered Third Party that is subject to the requirements of Part VII.E.1.,
including records identifying: (1) the specific data fields to which access was granted; (2) the
means by which the information was provided or made available; (3) the identity of the Covered
Third Party to which access was granted; (4) the self-certifications provided by the Covered Third
Party (as described in Part VII.E.1); and (5) the date(s) when access was provided;

C.     All consumer complaints directed at Respondent or forwarded to Respondent by a Covered
Third Party that relate to the conduct prohibited by this Order and any responses to such
complaints;

D.     Any documents, prepared by or on behalf of Respondent, that contradict, qualify, or call
into question Respondent’s compliance with this Order;

E.      Each materially different document relating to Respondent’s attempt to obtain the consent
of Users referred to in Part II titled Changes To Sharing Of Covered Information, along with
documents and information sufficient to show each User’s consent; and documents sufficient to
demonstrate, on an aggregate basis, the number of Users for whom each such Privacy Setting was
in effect at any time Respondent has attempted to obtain and/or been required to obtain such
consent;


                                                19
         Case
      Case    1:19-cv-02184 Document
           4:18-cv-01792-HSG Document2-1
                                       123Filed  07/24/19
                                             Filed 07/24/19Page 2892
                                                             Page  of of
                                                                      31118




F.      All materials relied upon to prepare the Assessment, whether prepared by or on behalf of
Respondent, including but not limited to all plans, reports, studies, reviews, audits, audit trails,
policies, training materials, and assessments, for the compliance period covered by such
Assessment; and

G.     All records necessary to demonstrate full compliance with each Part of this Order,
including all submissions to the Commission.

                              XV.    COMPLIANCE MONITORING

        IT IS FURTHER ORDERED that, for the purpose of monitoring Respondent’s compliance
with this Order:

A.     Within fourteen (14) days of receipt of a written request from a representative of the
Commission, Respondent must: submit additional compliance reports or other requested
information, which must be sworn under penalty of perjury; appear for depositions; and produce
documents for inspection and copying. The Commission is also authorized to obtain discovery,
without further leave of court, using any of the procedures prescribed by Federal Rules of Civil
Procedure 29, 30 (including telephonic depositions), 31, 33, 34, 36, 45, and 69;

B.     For matters concerning this Order, the Commission is authorized to communicate directly
with Respondent. Respondent must permit representatives of the Commission to interview any
employee or other person affiliated with Respondent who has agreed to such an interview. The
person interviewed may have counsel present; and

C.      The Commission may use all other lawful means, including posing, through its
representatives, as consumers, suppliers, or other individuals or entities, to Respondent or any
individual or entity affiliated with Respondent, without the necessity of identification or prior
notice. Nothing in this Order limits the Commission’s lawful use of compulsory process, pursuant
to Sections 9 and 20 of the FTC Act, 15 U.S.C. §§ 49, 57b-1.

                              XVI. ORDER EFFECTIVE DATES

    IT IS FURTHER ORDERED that this Order is final and effective upon the date of its
publication on the Commission’s website (ftc.gov) as a final order. This Order will terminate 20
years from the date of its issuance, or 20 years from the most recent date that the United States or
the Commission files a complaint (with or without an accompanying settlement) in federal court
alleging any violation of this Order, whichever comes later; provided, however, that the filing of
such a complaint will not affect the duration of:

   A. Any Part in this Order that terminates in less than 20 years;

   B. This Order’s application to any Respondent that is not named as a defendant in such
      complaint; and



                                                 20
         Case
      Case    1:19-cv-02184 Document
           4:18-cv-01792-HSG Document2-1
                                       123Filed  07/24/19
                                             Filed 07/24/19Page 2993
                                                             Page  of of
                                                                      31118



   C. This Order if such complaint is filed after the Order has terminated pursuant to this Part.

Provided, further, that if such complaint is dismissed or a federal court rules that the Respondent
did not violate any Part of the Order, and the dismissal or ruling is either not appealed or upheld
on appeal, then the Order will terminate according to this Part as though the complaint had never
been filed, except that the Order will not terminate between the date such complaint is filed and
the later of the deadline for appealing such dismissal or ruling and the date such dismissal or
ruling is upheld on appeal.


By the Commission.



April Tabor
Acting Secretary


SEAL:
ISSUED:




                                                21
       Case
          Case
            4:18-cv-01792-HSG
               1:19-cv-02184 Document
                              Document2-1
                                        123Filed
                                              Filed
                                                  07/24/19
                                                    07/24/19Page
                                                              Page
                                                                 3094
                                                                    of of
                                                                       31118
                                                                                                      Exhibit 1 to
                                                                                                      Attachment A
             ARTICLE VI: MATTERS RELATING TO THE BOARD OF DIRECTORS

        4.       Term and Removal.

         (a)     Each director shall hold office until such director’s successor is elected and qualified, or
until such director’s earlier death, resignation or removal. Any director may resign at any time upon notice
to the corporation given in writing or by any electronic transmission permitted in the corporation’s Bylaws
or in accordance with applicable law. No decrease in the number of directors constituting the Whole Board
shall shorten the term of any incumbent director.

         (b)      Notwithstanding anything in this Section 4 of this Article VI to the contrary, subject to the
rights of the holders of any series of Preferred Stock with respect to directors elected thereby, from and
after the effectiveness of the Classified Board, no director may be removed except for cause and only by
the affirmative vote of the holders of at least a majority of the voting power of the then-outstanding shares
of capital stock of the corporation then entitled to vote at an election of directors voting together as a single
class.

         (c)       For so long as the [Federal Trade Commission Decision & Order] (the “Order”) remains
in effect, (i) no director serving on the Independent Privacy Committee, as that term is defined in the Order
(any such director, a “Privacy Committee Delegate”), shall be removed solely for reasons related to actions
taken in good faith in furtherance of such Privacy Committee Delegate’s duties as a member of the
Independent Privacy Committee as set forth in the Order (a “Privacy Reason”), except by the affirmative
vote of the holders of at least two-thirds of the voting power of the then-outstanding shares of the capital
stock of the corporation entitled to vote generally in the election of directors, voting together as a single
class, and (ii) no Privacy Committee Delegate shall be removed for reasons other than a Privacy Reason
with the intent to circumvent the requirements of clause (i) above, except by the affirmative vote of the
holders of at least two-thirds of the voting power of the then-outstanding shares of the capital stock of the
corporation entitled to vote generally in the election of directors, voting together as a single class.
      Case
         Case
           4:18-cv-01792-HSG
              1:19-cv-02184 Document
                             Document2-1
                                       123Filed
                                             Filed
                                                 07/24/19
                                                   07/24/19Page
                                                             Page
                                                                3195
                                                                   of of
                                                                      31118



                         LOCAL RULE 7(k) CERTIFICATION:
                     Names of Persons to Be Served with Proposed Order

        Pursuant to LCvR 7(k), the following attorneys are entitled to be notified of the entry of
the foregoing Stipulated Order:

M. SEAN ROYALL
Gibson, Dunn & Crutcher LLP
2100 McKinney Avenue, Suite 1100
Dallas, TX 75201-6912
phone: (214) 698-3256
fax: (214) 571-2923
email: SRoyall@gibsondunn.com

LISA K. HSIAO
Consumer Protection Branch
U.S. Department of Justice
P.O. Box 386
Washington, DC 20044-0386
phone: (202) 532-4892
fax: (202) 514-8742
email: Lisa.K.Hsiao@usdoj.gov
Case 4:18-cv-01792-HSG Document 123 Filed 07/24/19 Page 96 of 118




               EXHIBIT D
         Case
            Case
              4:18-cv-01792-HSG
                 3:19-cv-04241-JD Document
                                   Document123
                                            1 Filed
                                               Filed07/24/19
                                                     07/24/19 Page
                                                               Page197
                                                                     of of
                                                                        16118


 1 ERIN E. SCHNEIDER (Cal. Bar No. 216114)
   TRACY L. DAVIS (Cal. Bar No. 184129)
 2 davistl@sec.gov
   ROBERT L. TASHJIAN (Cal. Bar No. 191007)
 3 tashjianr@sec.gov
   MATTHEW G. MEYERHOFER (Cal. Bar No. 268559)
 4 meyerhoferm@sec.gov

 5 Attorneys for Plaintiff
   SECURITIES AND EXCHANGE COMMISSION
 6 44 Montgomery Street, Suite 2800
   San Francisco, CA 94104
 7 (415) 705-2500

 8

 9
                                   UNITED STATES DISTRICT COURT
10
                                  NORTHERN DISTRICT OF CALIFORNIA
11

12
     SECURITIES AND EXCHANGE COMMISSION,                       Case No.
13
                     Plaintiff,
14                                                             COMPLAINT
             vs.
15
     FACEBOOK, INC.
16
                     Defendant.
17

18

19           Plaintiff Securities and Exchange Commission (the “Commission”) alleges:
20                                    SUMMARY OF THE ACTION
21           1.      For more than two years, Facebook made misleading statements in its required
22 public filings about the misuse of its users’ data. From 2016 until mid-March 2018, Facebook

23 presented the risk of misuse of its users’ data as merely hypothetical. In fact, Facebook had

24 already become aware by December 2015 that a researcher had improperly sold information

25 related to tens of millions of Facebook users to data analytics firm Cambridge Analytica.

26           2.      Since its initial public offering in 2012, Facebook has warned investors that one
27 of the material risks to its business was the fact that independent developers who create

28 applications for its platform might misuse personal data obtained from Facebook users.
     COMPLAINT                                                        SECURITIES AND EXCHANGE COMMISSION
     SEC V. FACEBOOK, INC.                            -1-                44 MONTGOMERY STREET, SUITE 2800
                                                                    SAN FRANCISCO, CA 94104 ǁ (415) 705-2500
         Case
            Case
              4:18-cv-01792-HSG
                 3:19-cv-04241-JD Document
                                   Document123
                                            1 Filed
                                               Filed07/24/19
                                                     07/24/19 Page
                                                               Page298
                                                                     of of
                                                                        16118


 1              3.   In June 2014, an academic researcher and Cambridge Analytica entered into an
 2   agreement, through affiliated companies, whereby Cambridge Analytica would pay for the
 3   researcher to collect data on Facebook users. At Cambridge Analytica’s expense, the researcher
 4   developed a personality survey that obtained data from U.S. Facebook users, including their
 5   names, birthdates, gender, location, and their affinities, or “page likes.” From the summer of
 6   2014 through the spring of 2015, the researcher transferred data relating to approximately
 7   30 million Facebook users in the United States to Cambridge Analytica.
 8              4.   Facebook learned about the collaboration between the researcher and Cambridge
 9   Analytica when it investigated a report published in the British press in December 2015. Within
10   days of the press report, both the researcher and Cambridge Analytica privately confirmed to
11   Facebook that the researcher had transferred personality profiles based on Facebook user data to
12   Cambridge Analytica. Facebook determined that the transfer violated its policy that prohibits
13   developers, like the researcher, from selling or transferring its users’ data, and told the researcher
14   and Cambridge Analytica to delete the data.
15              5.   In June 2016, the researcher told Facebook that, in addition to transferring
16   Cambridge Analytica personality profiles for approximately 30 million of its users, he had also,
17   for those same users, sold Cambridge a substantial quantity of the underlying Facebook data
18   from which he had derived those profiles.
19              6.   In its quarterly and annual reports filed between January 28, 2016 and March 16,
20   2018 (the “relevant period”), Facebook did not disclose that a researcher had, in violation of the
21   company’s policies, transferred data relating to approximately 30 million Facebook users to
22   Cambridge Analytica. Instead, Facebook misleadingly presented the potential for misuse of user
23   data as merely a hypothetical investment risk. Moreover, when asked by reporters in 2017 about
24   its investigation into the Cambridge Analytica matter, Facebook falsely claimed the company
25   found no evidence of wrongdoing, thereby reinforcing the misleading statements in its periodic
26   filings.
27

28

     COMPLAINT                                                       SECURITIES AND EXCHANGE COMMISSION
     SEC V. FACEBOOK, INC.                           -2-                44 MONTGOMERY STREET, SUITE 2800
                                                                   SAN FRANCISCO, CA 94104 ǁ (415) 705-2500
         Case
            Case
              4:18-cv-01792-HSG
                 3:19-cv-04241-JD Document
                                   Document123
                                            1 Filed
                                               Filed07/24/19
                                                     07/24/19 Page
                                                               Page399
                                                                     of of
                                                                        16118


 1           7.      Facebook did not disclose that a researcher had improperly transferred data for
 2   millions of Facebook users to Cambridge Analytica until March 16, 2018, when the company—
 3   for the first time—publicly acknowledged on its website that it had learned of the violation of its
 4   policy in 2015. The price of Facebook shares declined substantially following the company’s
 5   disclosure.
 6           8.      Based on the foregoing conduct, and the conduct described below, Facebook
 7   violated Sections 17(a)(2) and 17(a)(3) of the Securities Act of 1933 (“Securities Act”) and
 8   Section 13(a) of the Securities Exchange Act of 1934 (“Exchange Act”) and Rules 12b-20, 13a-
 9   1, 13a-13, and 13a-15(a) thereunder.
10                                    JURISDICTION AND VENUE
11           9.      The Commission brings this action pursuant to Sections 20(b), 20(d), and 22(a)
12   of the Securities Act [15 U.S.C. §§ 77t(b), 77t(d), and 77v(a)] and Sections 21(d), 21(e), and 27
13   of the Exchange Act [15 U.S.C. §§ 78u(d), 78u(e), and 78aa].
14           10.     This Court has jurisdiction over this action pursuant to Sections 20(b), 20(d)(1)
15   and 22(a) of the Securities Act [15 U.S.C. §§ 77t(b), 77t(d)(1), and 77v(a)] and Sections 21(d),
16   21(e) and 27 of the Exchange Act [15 U.S.C. §§ 78u(d), 78u(e) and 78aa].
17           11.     Defendant, directly or indirectly, made use of the means and instrumentalities of
18   interstate commerce or of the mails in connection with the acts, transactions, practices, and
19   courses of business alleged in this complaint.
20           12.     Venue is proper in this District pursuant to Section 22(a) of the Securities Act
21   [15 U.S.C. § 77v(a)] and Section 27(a) of the Exchange Act [15 U.S.C. § 78aa(a)]. Acts,
22   transactions, practices, and courses of business that form the basis for the violations alleged in
23   this complaint occurred in this District. Facebook employees who participated in the events
24   alleged in this complaint worked in the company’s headquarters, which is located in Menlo Park,
25   California. In addition, the relevant offers and sales of Facebook securities took place in this
26   District.
27

28

     COMPLAINT                                                      SECURITIES AND EXCHANGE COMMISSION
     SEC V. FACEBOOK, INC.                            -3-              44 MONTGOMERY STREET, SUITE 2800
                                                                  SAN FRANCISCO, CA 94104 ǁ (415) 705-2500
        CaseCase
             4:18-cv-01792-HSG
                 3:19-cv-04241-JDDocument
                                  Document123
                                            1 Filed
                                              Filed 07/24/19
                                                    07/24/19 Page
                                                             Page 4100
                                                                    of 16
                                                                       of 118


 1           13.     Under Rule 3-2(d) of the Civil Local Rules, this civil action should be assigned to
 2   the San Francisco Division because a substantial part of the events or omissions which give rise
 3   to the claims alleged herein occurred in San Mateo County.
 4                                             DEFENDANT
 5           14.     Facebook, Inc., a Delaware corporation based in Menlo Park, California, is an
 6   Internet platform that allows its users to share photos and other digital content with their
 7   “friends” on-line. Since its initial public offering in 2012, Facebook’s Class A common stock has
 8   been registered under Section 12(b) of the Exchange Act and trades on the Nasdaq Global Select
 9   Market.
10                                         RELEVANT ENTITY
11           15.     Cambridge Analytica (“Cambridge”) was a data analytics and advertising firm
12   affiliated with an entity in the United Kingdom known as the SCL Group. The firm and its
13   affiliated entities filed for bankruptcy protection in the United States and the United Kingdom in
14   2018. These organizations are collectively referred to as “Cambridge.”
15                                     FACTUAL ALLEGATIONS
16                                    Overview of Facebook’s Business
17           16.     Facebook derives substantially all of its revenue from advertising aimed at its
18   users. More than 2.3 billion people used the company’s Facebook service on a monthly basis in
19   the first quarter of 2019, and more than 2.7 billion people regularly used its broader family of
20   services, which include Facebook, Instagram, and other services. The company generated more
21   than $55.8 billion in revenue in its 2018 fiscal year and had a market capitalization of more than
22   $500 billion as of March 31, 2019.
23           17.     Since it filed for its initial public offering in 2012, Facebook has acknowledged in
24   its periodic filings with the Commission that the size of its user base and level of its user
25   engagement are critical to its financial success. Facebook has recognized that its users’
26   willingness to engage with its services depends in part on users believing they have control over
27   the way their data is shared. The “Risk Factor” disclosures in Facebook’s periodic filings warned
28

     COMPLAINT                                                       SECURITIES AND EXCHANGE COMMISSION
     SEC V. FACEBOOK, INC.                           -4-                44 MONTGOMERY STREET, SUITE 2800
                                                                   SAN FRANCISCO, CA 94104 ǁ (415) 705-2500
        CaseCase
             4:18-cv-01792-HSG
                 3:19-cv-04241-JDDocument
                                  Document123
                                            1 Filed
                                              Filed 07/24/19
                                                    07/24/19 Page
                                                             Page 5101
                                                                    of 16
                                                                       of 118


 1   investors that concerns relating to data privacy and sharing could result in Facebook failing to
 2   retain or add users or in users decreasing their level of engagement, which could significantly
 3   harm its business, revenue, and financial results.
 4           18.     One of the ways Facebook engages users is to allow unaffiliated software
 5   developers to create applications (or “apps”) that can access information that users share on
 6   Facebook. Facebook originally permitted developers to gather information from many app users’
 7   friends in addition to the app user. Facebook deactivated this permission in April 2014 but
 8   developers of existing apps were allowed to continue to collect data relating to an app user’s
 9   friends until April 2015.
10           19.     Developers who create Facebook apps must consent to Facebook’s “Platform
11   Policy,” a set of rules governing what developers are allowed to do with the apps they create and
12   the data that they gather. Since at least 2012, the Platform Policy has prohibited developers from
13   selling user data or transferring user data to anyone who intends to profit from the data. The
14   Platform Policy is maintained and updated by Facebook’s policy group, which works with others
15   in the company to establish rules that govern, among other things, user privacy. Facebook also
16   established a “Developer Operations” group within the company to prevent and address
17   violations of the Platform Policy.
18                           The Sale of Facebook Data to Cambridge Analytica
19           20.     In November 2013, an academic researcher in the United Kingdom created a
20   Facebook app in connection with his studies. In doing so, he agreed to abide by Facebook’s
21   Platform Policy. Initially, the researcher used the app only for his own research.
22           21.     In January 2014, Cambridge approached the researcher about a possible business
23   relationship. Cambridge was exploring a new model of election campaigning by targeting
24   advertising based on voters’ personalities, and both Cambridge and the researcher were familiar
25   with an academic study that correlated an individual’s personality with Facebook “likes.”
26           22.     Pursuant to a June 2014 agreement between Cambridge and the researcher, the
27   researcher would collect data from the users of his Facebook app and their friends, use that
28

     COMPLAINT                                                     SECURITIES AND EXCHANGE COMMISSION
     SEC V. FACEBOOK, INC.                          -5-               44 MONTGOMERY STREET, SUITE 2800
                                                                 SAN FRANCISCO, CA 94104 ǁ (415) 705-2500
         CaseCase
              4:18-cv-01792-HSG
                  3:19-cv-04241-JDDocument
                                   Document123
                                             1 Filed
                                               Filed 07/24/19
                                                     07/24/19 Page
                                                              Page 6102
                                                                     of 16
                                                                        of 118


 1   information to create personality “scores” for both app users and their friends, and then match
 2   these personality scores to individuals in Cambridge’s U.S. voter database. Cambridge would
 3   provide the researcher with funding to help recruit users to download and use the researcher’s
 4   app.
 5           23.     The researcher configured his app to deliver a standard academic personality
 6   survey to app users. In addition to the survey results, the app obtained the name, birthdate,
 7   gender, location, and Facebook page likes both for the app users and the app users’ friends.1
 8           24.     In the summer and early fall of 2014, a business entity created and controlled by
 9   the researcher retained a surveying firm to recruit and pay approximately 270,000 Facebook
10   users to download the researcher’s app and take the personality survey. This enabled the
11   researcher to collect Facebook user data from both the 270,000 app users and many app users’
12   friends, which collectively amounted to tens of millions of Facebook users. From the survey
13   responses, the researcher created personality scores for all 270,000 app users. Then, by analyzing
14   the correlations between survey responses and page likes, the researcher derived “predicted”
15   personality scores for the survey-takers’ tens of millions of friends. The researcher matched the
16   personality scores against Cambridge’s database of American voters in 11 states, and transferred
17   this matched data back to Cambridge, in violation of the Platform Policy. Cambridge used the
18   scores to target advertisements in connection with its political consultancy services. Cambridge
19   paid the researcher’s business entity for the costs associated with the work done by the surveying
20   firm.
21           25.     In January 2015, the researcher and Cambridge signed a follow-on agreement.
22   Pursuant to the agreement, Cambridge paid the researcher’s business entity £200,000 GBP, and
23   the researcher, in violation of the Platform Policy, gave Cambridge the previously-collected
24

25   1 On Facebook, “pages” are profiles that businesses or other organizations create in order to
26   have a presence on Facebook. Organizations use Facebook pages to share information about
     products, services, and events. Individuals register their affinity to a particular organization by
27   “liking” the organization’s Facebook page. “Page likes,” accordingly, represent a set of
     affinities connecting particular individuals to particular organizations.
28

     COMPLAINT                                                     SECURITIES AND EXCHANGE COMMISSION
     SEC V. FACEBOOK, INC.                          -6-               44 MONTGOMERY STREET, SUITE 2800
                                                                 SAN FRANCISCO, CA 94104 ǁ (415) 705-2500
        CaseCase
             4:18-cv-01792-HSG
                 3:19-cv-04241-JDDocument
                                  Document123
                                            1 Filed
                                              Filed 07/24/19
                                                    07/24/19 Page
                                                             Page 7103
                                                                    of 16
                                                                       of 118


 1   names, birthdays, gender, location, personality scores, and an agreed-upon number of page likes
 2   for approximately 30 million Facebook users in all 50 states. By the end of May 2015, the
 3   researcher had transferred this information to Cambridge.
 4           26.     The researcher also entered into a separate agreement with another entity,
 5   “Company A.” Pursuant to that agreement, the researcher provided Facebook demographic data
 6   and all page likes relating to approximately 30 million U.S. Facebook users to Company A in the
 7   fall of 2014.
 8            Facebook’s Investigation into Cambridge Analytica’s Use of Facebook Data
 9           27.     On December 11, 2015, the British newspaper The Guardian published an article
10   about the researcher and Cambridge reporting that the researcher had obtained Facebook data
11   from tens of millions of Facebook users and used this data to create personality profiles for
12   Cambridge’s use in American elections.
13           28.     The newspaper contacted Facebook before publishing its report and shared the
14   allegations they intended to publish. Facebook provided the following quote attributable to a
15   company spokesperson: “We are carefully investigating this situation. To be clear, misleading
16   people or misusing their information is a direct violation of our policies and we will take swift
17   action against companies that do, including banning those companies from Facebook and
18   requiring them to destroy all improperly collected data.” The Guardian included the company’s
19   statement in the article published on December 11, 2015.
20           29.     The day the Guardian article was published, a Facebook employee with
21   responsibility for interpreting and administering the company’s Platform Policy contacted both
22   the researcher and Cambridge. Within days, both the researcher and Cambridge confirmed to
23   Facebook that the researcher had used a Facebook app to collect user data and then used that data
24   to create personality scores, which were then transferred to Cambridge.
25
             30.     The Facebook employee concluded that the researcher’s transfer of personality
26
     scores derived from Facebook user data to Cambridge violated the company’s Platform Policy.
27
     This conclusion was shared with others in Facebook’s communications, legal, operations, policy,
28

     COMPLAINT                                                     SECURITIES AND EXCHANGE COMMISSION
     SEC V. FACEBOOK, INC.                          -7-               44 MONTGOMERY STREET, SUITE 2800
                                                                 SAN FRANCISCO, CA 94104 ǁ (415) 705-2500
        CaseCase
             4:18-cv-01792-HSG
                 3:19-cv-04241-JDDocument
                                  Document123
                                            1 Filed
                                              Filed 07/24/19
                                                    07/24/19 Page
                                                             Page 8104
                                                                    of 16
                                                                       of 118


 1   privacy, and research groups. The employee told the researcher and Cambridge to delete the
 2   personality scores and told the researcher to delete all of the Facebook data that his app had
 3   collected, and Cambridge subsequently told Facebook that it had deleted the data received from
 4   the researcher.
 5           31.       Six months later, in June 2016, Facebook and the researcher signed a settlement
 6   agreement. In a certification attached to that agreement, the researcher reported—contrary to his
 7   and Cambridge’s representations in December 2015—that, in addition to the personality scores,
 8   he had also transferred actual U.S. Facebook user data, including names, birthdays, location, and
 9   certain page likes, to Cambridge. He also represented that he deleted all the Facebook data his
10   app had collected.
11           32.       Almost a year later, in April 2017, Cambridge provided Facebook with a similar
12   certification reporting that Cambridge had received from the researcher underlying raw
13   Facebook user data in addition to the personality scores, as well as that it had deleted that data.
14           33.       All told, more than 30 Facebook employees in different corporate groups
15   including senior managers in Facebook’s communications, legal, operations, policy, and privacy
16   groups, learned that the researcher had transferred information to Cambridge in violation of
17   Facebook’s Platform Policy. However, as discussed more fully below, Facebook had no specific
18   policies or procedures in place to assess or analyze this information for the purposes of making
19   accurate disclosures in Facebook’s periodic filings.
20        Red Flags Raised About Cambridge Analytica’s Other Potential Misuse of User Data
21           34.       At the time of the December 2015 Guardian article, Facebook was already
22   familiar with Cambridge and had suspicions that Cambridge had misused user data. In
23   September 2015, employees in Facebook’s political advertising group requested an investigation
24   into possible “scraping”—the automated and unauthorized aggregation of Facebook user data—
25   by Cambridge. After the Guardian article was published in December 2015, these employees
26   reiterated their concern about scraping. The political advertising employees recognized
27   Cambridge as a well-known firm within the political advertising space and a client of Facebook’s
28

     COMPLAINT                                                      SECURITIES AND EXCHANGE COMMISSION
     SEC V. FACEBOOK, INC.                           -8-               44 MONTGOMERY STREET, SUITE 2800
                                                                  SAN FRANCISCO, CA 94104 ǁ (415) 705-2500
        CaseCase
             4:18-cv-01792-HSG
                 3:19-cv-04241-JDDocument
                                  Document123
                                            1 Filed
                                              Filed 07/24/19
                                                    07/24/19 Page
                                                             Page 9105
                                                                    of 16
                                                                       of 118


 1   advertising business, and had described it as a “sketchy (to say the least) data modeling company
 2   that has penetrated our market deeply.”
 3           35.     Throughout 2016, red flags were raised to Facebook suggesting that Cambridge
 4   was potentially misusing Facebook user data. Following the Guardian article, several Facebook
 5   employees became aware of media reports on Cambridge’s use of personality profiles to target
 6   advertising in the summer and fall of 2016. Facebook lawyers and employees in the company’s
 7   political advertising group saw and discussed an October 27, 2016, article in The Washington
 8   Post reporting that Cambridge combined psychological tests with “likes” on “social-media sites.”
 9   Employees responsible for coordinating Facebook’s response to the Guardian article also
10   circulated a link to a video of a marketing presentation by Cambridge’s chief executive officer
11   about the firm’s ability to target voters based on personality. As an additional indication to
12   Facebook that Cambridge might have been misusing Facebook user data, some employees on
13   Facebook’s political advertising team knew from August 2016 through November 2016 that
14   Cambridge named Facebook and Instagram advertising audiences by personality trait for certain
15   clients that included advocacy groups, a commercial enterprise, and a political action committee.
16           36.     Despite Facebook’s suspicions about Cambridge and the red flags raised after the
17   Guardian article, Facebook did not consider how this information should have informed the risk
18   disclosures in its periodic filings about the possible misuse of user data.
19                                 Facebook’s Misleading Public Filings
20           37.     Since the time of its initial public offering in 2012, Facebook has warned
21   investors about the potential for misuse of its users’ data by developers and the possible
22   consequent financial effect on the company’s business. For example, in the Risk Factor
23   disclosures in its Form 10-Q filed on October 30, 2014, Facebook cautioned that “Improper
24   access to or disclosure of user information, or violation of our terms of service or policies, could
25   harm our reputation and adversely affect our business.” In the same Form 10-Q, the company
26   advised that if developers “fail to comply with our terms and policies . . . our users’ data may be
27

28

     COMPLAINT                                                      SECURITIES AND EXCHANGE COMMISSION
     SEC V. FACEBOOK, INC.                           -9-               44 MONTGOMERY STREET, SUITE 2800
                                                                  SAN FRANCISCO, CA 94104 ǁ (415) 705-2500
         Case
            Case
              4:18-cv-01792-HSG
                 3:19-cv-04241-JD Document
                                   Document123
                                            1 Filed
                                               Filed07/24/19
                                                     07/24/19 Page
                                                               Page10
                                                                    106
                                                                      of of
                                                                         16118


 1   improperly accessed or disclosed.” This, the company acknowledged, “could have a material and
 2   adverse effect on our business, reputation, or financial results.”
 3           38.     Facebook modified this language beginning in January 2015 and continued to
 4   warn investors about the possibility that third parties might improperly access or misuse its users’
 5   data. For example, in its Form 10-K filed on January 28, 2016, only weeks after it had confirmed
 6   that the researcher had improperly transferred personality scores derived from Facebook user
 7   data to Cambridge in violation of its Platform Policy, Facebook cautioned that “Any failure to
 8   prevent or mitigate security breaches and improper access to or disclosure of our data or user
 9   data could result in the loss or misuse of such data, which could harm our business and
10   reputation and diminish our competitive position.” The company further asserted that if
11   “developers fail to adopt or adhere to adequate data security practices . . . our data or our users’
12   data may be improperly accessed, used, or disclosed.”2
13           39.     During the relevant period, Facebook’s Risk Factor disclosures misleadingly
14   suggested that the company faced merely the risk of such misuse and any harm to its business
15   that might flow from such an incident. This hypothetical phrasing, repeated in each of its
16   periodic filings during the relevant period, created the false impression that Facebook had not
17   suffered a significant episode of misuse of user data by a developer.
18           40.     The company’s processes and procedures around the drafting of its periodic
19   reports on Forms 10-K and 10-Q, including but not limited to its Risk Factor disclosures, failed
20   to bring the researcher’s sale of data from tens of millions of Facebook users to Cambridge to the
21   attention of the individuals with primary responsibility for drafting and approving those reports.
22   Although protecting user data is critical to Facebook’s business, and Facebook had identified the
23   potential for improper access to and misuse of user data as a significant risk, Facebook did not
24

25

26   2During the relevant period, Facebook filed three annual reports on Form 10-K for the fiscal
27   years ended December 31, 2015, December 31, 2016, and December 31, 2017, and six
     quarterly reports on Form 10-Q for each fiscal quarter in 2016 and 2017.
28

     COMPLAINT                                                      SECURITIES AND EXCHANGE COMMISSION
     SEC V. FACEBOOK, INC.                           -10-              44 MONTGOMERY STREET, SUITE 2800
                                                                  SAN FRANCISCO, CA 94104 ǁ (415) 705-2500
        Case
           Case
             4:18-cv-01792-HSG
                3:19-cv-04241-JD Document
                                  Document123
                                           1 Filed
                                              Filed07/24/19
                                                    07/24/19 Page
                                                              Page11
                                                                   107
                                                                     of of
                                                                        16118


 1   maintain disclosure controls and procedures designed to analyze or assess incidents involving
 2   misuse of user data for potential disclosure in the company’s periodic filings.
 3           41.     During the relevant period, Facebook identified trends and events for possible
 4   disclosure through a series of quarterly meetings to prepare for the company’s earnings
 5   announcements. This process relied on the employees and managers who attended these
 6   meetings to identify issues that might need to be disclosed. Although several employees in
 7   Facebook’s legal, policy, and communications groups who attended these meetings during the
 8   relevant period were aware of the researcher’s improper transfer of data to Cambridge, that
 9   incident was never discussed. Facebook also did not share information regarding the incident
10   with its independent auditors and outside disclosure counsel in order to assess the company’s
11   disclosure obligations.
12           42.     Facebook had no specific mechanism to summarize or report violations of its
13   Platform Policy to employees responsible for ensuring the accuracy of Facebook’s filings with
14   the Commission. For example, the Facebook employees responsible for monitoring violations of
15   the company’s Platform Policy were not provided with the draft disclosures pertaining to the
16   misuse of user data.
17           43.     As a result, Facebook senior management and relevant legal staff did not assess
18   the scope, business impact, or legal implications of the researcher’s improper transfer of data to
19   Cambridge, including whether or how it should have been disclosed in Facebook’s public filings
20   or whether it rendered, or would render, any statements made by the company in its public filings
21   misleading.
22           44.     Based on the foregoing, Facebook filed materially misleading periodic reports
23   with the Commission. Facebook knew, or should have known, that its Risk Factor disclosures in
24   its annual reports on Form 10-K for the fiscal years ended December 31, 2015, December 31,
25   2016, and December 31, 2017, and in its quarterly reports on Form 10-Q filed in 2016 and 2017,
26   as incorporated into its Form S-8 registration statements, were materially misleading.
27

28

     COMPLAINT                                                     SECURITIES AND EXCHANGE COMMISSION
     SEC V. FACEBOOK, INC.                         -11-               44 MONTGOMERY STREET, SUITE 2800
                                                                 SAN FRANCISCO, CA 94104 ǁ (415) 705-2500
        Case
           Case
             4:18-cv-01792-HSG
                3:19-cv-04241-JD Document
                                  Document123
                                           1 Filed
                                              Filed07/24/19
                                                    07/24/19 Page
                                                              Page12
                                                                   108
                                                                     of of
                                                                        16118


 1           45.     The Risk Factor disclosures were incorporated by reference into Facebook’s
 2   registration statements on Forms S-8 filed with the Commission on May 21, 2012 and
 3   February 1, 2013. These statements registered sales of shares of Facebook common stock under
 4   the company’s employee and officer equity incentive plans, and incorporated future periodic
 5   reports filed with the Commission, including those filed during the relevant period.
 6           46.     During the relevant period, Facebook received approximately $29 million in cash
 7   proceeds from the exercise of employee stock options. Facebook also granted restricted stock
 8   units to more than 17,000 new employees during the relevant period who, in some cases, agreed
 9   to accept lower salaries in exchange for additional equity compensation.
10                 Facebook’s Statements to the Press Reinforced Its Misleading Filings
11           47.     Beginning in November 2016, reporters asked Facebook about the investigation
12   that the company said it was conducting in the December 2015 Guardian article. These inquiries
13   were referred to Facebook’s communications group, which was aware that the company had
14   confirmed that the researcher had improperly transferred personality profiles based on U.S. user
15   data to Cambridge in violation of Facebook’s policy, and had told both parties to delete the data.
16           48.     The communications group initially responded to the press inquiries indirectly.
17   For example, beginning in February 2017, the communications group pointed reporters to
18   Cambridge’s public statement that it “does not use data from Facebook” and “does not obtain
19   data from Facebook profiles or Facebook likes.” This was misleading because it suggested that
20   Facebook was unaware that Cambridge had improperly obtained Facebook user data.
21           49.     On at least two subsequent occasions in March 2017, Facebook’s
22   communications group provided the following quote to reporters: “Our investigation to date has
23   not uncovered anything that suggests wrongdoing.” This was misleading because Facebook had,
24   in fact, determined that the researcher’s transfer of user data to Cambridge violated the
25   company’s Platform Policy. The quote served to reinforce the misleading impression in
26   Facebook’s periodic filings that the company was not aware of any material developer misuse of
27

28

     COMPLAINT                                                     SECURITIES AND EXCHANGE COMMISSION
     SEC V. FACEBOOK, INC.                         -12-               44 MONTGOMERY STREET, SUITE 2800
                                                                 SAN FRANCISCO, CA 94104 ǁ (415) 705-2500
        Case
           Case
             4:18-cv-01792-HSG
                3:19-cv-04241-JD Document
                                  Document123
                                           1 Filed
                                              Filed07/24/19
                                                    07/24/19 Page
                                                              Page13
                                                                   109
                                                                     of of
                                                                        16118


 1   user data. The on-line publication The Intercept included the quote, attributed to a Facebook
 2   spokesperson, in an article dated March 30, 2017.
 3                 Facebook’s Acknowledgement of the Cambridge Analytica Incident
 4           50.     In March 2018, The New York Times and Guardian contacted Facebook and
 5   informed the company that the publications planned to run stories about the researcher’s
 6   improper transfer of data to Cambridge, including that Facebook had told the researcher and
 7   Cambridge to delete their Facebook data. Reporters from the Times suggested that Cambridge
 8   had not deleted the data, contrary to its representations to Facebook.
 9           51.     After the close of market on Friday, March 16, 2018, Facebook preempted the
10   newspapers’ publication by a post on its own online Facebook “newsroom.” The company
11   publicly acknowledged, for the first time, that it had confirmed that the researcher had transferred
12   user data to Cambridge, in violation of its Platform Policy, and that the company had told the
13   researcher and Cambridge to delete the data in December 2015. When the market opened on
14   Monday, March 19, 2018, the price of Facebook’s shares fell five percent, from $185.09 to
15   $172.56, and continued to decline throughout the week, closing at $159.39 per share on
16   March 23, 2018.
17                                     FIRST CLAIM FOR RELIEF
18                        Violations of Sections 17(a)(2) and (3) of the Securities Act
19           52.     The Commission re-alleges and incorporates by reference Paragraph Nos. 1
20   through 51, above.
21           53.     By engaging in the conduct described above, Defendant Facebook, directly or
22   indirectly, in the offer or sale of securities, by use of the means or instruments of transportation
23   or communication in interstate commerce or by use of the mails,
24           (1)     obtained money or property by means of untrue statements of material fact or by
25                   omitting to state a material fact necessary in order to make the statements made,
26                   in light of the circumstances under which they were made, not misleading; and
27

28

     COMPLAINT                                                      SECURITIES AND EXCHANGE COMMISSION
     SEC V. FACEBOOK, INC.                           -13-              44 MONTGOMERY STREET, SUITE 2800
                                                                  SAN FRANCISCO, CA 94104 ǁ (415) 705-2500
        Case
           Case
             4:18-cv-01792-HSG
                3:19-cv-04241-JD Document
                                  Document123
                                           1 Filed
                                              Filed07/24/19
                                                    07/24/19 Page
                                                              Page14
                                                                   110
                                                                     of of
                                                                        16118


 1           (2)     engaged in transactions, practices, or courses of business which operated or
 2                   would operate as a fraud or deceit upon purchasers.
 3           54.     By reason of the foregoing, Defendant violated, and unless restrained and
 4   enjoined will continue to violate, Section 17(a) (2) and Section 17(a)(3) of the Securities Act
 5   [15 U.S.C. §§ 77q(a)(2) and 77q(a)(3)].
 6                                   SECOND CLAIM FOR RELIEF
 7                           Violations of Section 13(a) of the Exchange Act and
 8                              Rules 12b-20, 13a-1 and 13a-13 Thereunder
 9           55.     The Commission re-alleges and incorporates by reference Paragraph Nos. 1
10   through 51, above.
11           56.     Defendant has at all relevant times been an issuer that has a class of securities
12   registered pursuant to Section 12 of the Exchange Act [15 U.S.C. § 78l].
13           57.     As described above, Defendant’s filings with the Commission, including its
14   reports filed on Forms 10-K and Forms 10-Q, reflected misleading statements concerning the
15   improper access to and misuse of its users’ personal information.
16           58.     Based on the conduct alleged above, Defendant violated, and unless restrained
17   and enjoined will continue to violate, Section 13(a) of the Exchange Act [15 U.S.C. § 78m(a)]
18   and Rules 12b-20, 13a-1, and 13a-13 thereunder [17 C.F.R. §§ 240.12b-20, 240.13a-1, and
19   240.13a-13], which obligate issuers of securities registered pursuant to Section 12 of the
20   Exchange Act [15 U.S.C. § 78l] to file with the Commission periodic reports with information
21   that is accurate and not misleading.
22                                    THIRD CLAIM FOR RELIEF
23                            Violations of Rule 13a-15(a) of the Exchange Act
24           59.     The Commission re-alleges and incorporates by reference Paragraph Nos. 1
25   through 51, above.
26           60.     Defendant failed to maintain controls and procedures designed to ensure that
27   information required to be disclosed in the reports that it files or submits pursuant to the
28

     COMPLAINT                                                      SECURITIES AND EXCHANGE COMMISSION
     SEC V. FACEBOOK, INC.                          -14-               44 MONTGOMERY STREET, SUITE 2800
                                                                  SAN FRANCISCO, CA 94104 ǁ (415) 705-2500
        Case
           Case
             4:18-cv-01792-HSG
                3:19-cv-04241-JD Document
                                  Document123
                                           1 Filed
                                              Filed07/24/19
                                                    07/24/19 Page
                                                              Page15
                                                                   111
                                                                     of of
                                                                        16118


 1   Exchange Act is recorded, processed, summarized, and reported, within the time periods
 2   specified in the Commission’s rules and forms.
 3           61.     Defendant also failed to maintain controls and procedures designed to ensure that
 4   information required to be disclosed in the reports that it files or submits pursuant to the
 5   Exchange Act is accumulated and communicated to its management, including its principal
 6   executive and principal financial officers, or persons performing similar functions, as appropriate
 7   to allow timely decisions regarding required disclosure.
 8           62.     By reason of the foregoing, Defendant violated Rule 13a-15(a) of the Exchange
 9   Act [17 C.F.R. § 240.13a-15(a)].
10                                         PRAYER FOR RELIEF
11           WHEREFORE, the Commission respectfully requests that this Court:
12                                                     I.
13           Permanently enjoin Defendant Facebook from directly or indirectly violating
14   Sections 17(a)(2) and 17(a)(3) of the Securities Act [15 U.S.C. §§ 77q(a)(2) and 77q(a)(3)], and
15   Section 13(a) of the Exchange Act [15 U.S.C. § 78m(a)], and Rules 12b-20, 13a-1, 13a-13,
16   and 13a-15(a) [17 C.F.R. §§ 240.12b-20, 240.13a-1, 240.13a-13, and 240.13a-15(a)] thereunder.
17                                                    II.
18           Issue an order requiring Defendant Facebook to pay a civil monetary penalty pursuant to
19   Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d) of the Exchange Act
20   [15 U.S.C. § 78u(d)(3)].
21                                                    III.
22           Retain jurisdiction of this action in accordance with the principles of equity and the
23   Federal Rules of Civil Procedure in order to implement and carry out the terms of all orders and
24   decrees that may be entered, or to entertain any suitable application or motion for additional
25   relief within the jurisdiction of this Court.
26

27

28

     COMPLAINT                                                      SECURITIES AND EXCHANGE COMMISSION
     SEC V. FACEBOOK, INC.                           -15-              44 MONTGOMERY STREET, SUITE 2800
                                                                  SAN FRANCISCO, CA 94104 ǁ (415) 705-2500
        Case
           Case
             4:18-cv-01792-HSG
                3:19-cv-04241-JD Document
                                  Document123
                                           1 Filed
                                              Filed07/24/19
                                                    07/24/19 Page
                                                              Page16
                                                                   112
                                                                     of of
                                                                        16118


 1                                                  IV.
 2       Grant such other and further relief as this Court may determine to be just and necessary.
 3

 4   Dated: July 19, 2019                   Respectfully submitted,
 5

 6

 7                                           /s/ Matthew G. Meyerhofer
                                            Matthew G. Meyerhofer
 8                                          Attorney for Plaintiff
                                            SECURITIES AND EXCHANGE COMMISSION
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     COMPLAINT                                                    SECURITIES AND EXCHANGE COMMISSION
     SEC V. FACEBOOK, INC.                         -16-              44 MONTGOMERY STREET, SUITE 2800
                                                                SAN FRANCISCO, CA 94104 ǁ (415) 705-2500
JS-CAND 44 (Rev. 07/19)        Case
                                  Case
                                    4:18-cv-01792-HSG
                                        3:19-cv-04241-JD Document
                                                          Document123
                                                                   1-1 Filed
                                                                        Filed07/24/19
                                                                              07/24/19 Page
                                                                                        Page113
                                                                                             1 ofof3118
                                                                               CIVIL COVER SHEET
The JS-CAND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law,
except as provided by local rules of court. This form, approved in its original form by the Judicial Conference of the United States in September 1974, is required for the Clerk of
Court to initiate the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                             DEFENDANTS
  SECURITIES AND EXCHANGE COMMISSION                                                                       FACEBOOK, INC.
   (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant             San Mateo
           (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                            THE TRACT OF LAND INVOLVED.
   (c)      Attorneys (Firm Name, Address, and Telephone Number)                                              Attorneys (If Known)
 (see attached)                                                                                            (see attached)

II.        BASIS OF JURISDICTION (Place an “X” in One Box Only)                                III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                     (For Diversity Cases Only)                                      and One Box for Defendant)
                                                                                                                                         PTF       DEF                                      PTF        DEF
      1    U.S. Government Plaintiff       3    Federal Question                                    Citizen of This State                  1        1      Incorporated or Principal Place      4        4
                                                (U.S. Government Not a Party)
                                                                                                                                                           of Business In This State
                                                                                                    Citizen of Another State                2        2     Incorporated and Principal Place     5         5
      2    U.S. Government Defendant       4     Diversity                                                                                                 of Business In Another State
                                               (Indicate Citizenship of Parties in Item III)
                                                                                                    Citizen or Subject of a                 3        3     Foreign Nation                       6         6
                                                                                                    Foreign Country

IV.          NATURE OF SUIT               (Place an “X” in One Box Only)
          CONTRACT                                                   TORTS                                    FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
   110 Insurance                         PERSONAL INJURY                     PERSONAL INJURY                  625 Drug Related Seizure of         422 Appeal 28 USC § 158           375 False Claims Act
   120 Marine                                                                                                     Property 21 USC § 881           423 Withdrawal 28 USC             376 Qui Tam (31 USC
                                       310 Airplane                        365 Personal Injury – Product
   130 Miller Act                                                              Liability                      690 Other                               § 157                             § 3729(a))
                                       315 Airplane Product Liability
   140 Negotiable Instrument                                               367 Health Care/                             LABOR                       PROPERTY RIGHTS                 400 State Reapportionment
                                       320 Assault, Libel & Slander
   150 Recovery of                                                             Pharmaceutical Personal                                                                              410 Antitrust
                                       330 Federal Employers’                                                 710 Fair Labor Standards Act        820 Copyrights
       Overpayment Of                                                          Injury Product Liability                                                                             430 Banks and Banking
                                           Liability                                                          720 Labor/Management                830 Patent
       Veteran’s Benefits                                                  368 Asbestos Personal Injury                                                                             450 Commerce
                                       340 Marine                                                                 Relations                       835 Patent─Abbreviated New
   151 Medicare Act                                                            Product Liability
                                       345 Marine Product Liability                                           740 Railway Labor Act                   Drug Application              460 Deportation
   152 Recovery of Defaulted                                               PERSONAL PROPERTY                                                                                        470 Racketeer Influenced &
                                       350 Motor Vehicle                                                      751 Family and Medical              840 Trademark
       Student Loans (Excludes                                             370 Other Fraud                                                                                              Corrupt Organizations
                                       355 Motor Vehicle Product                                                  Leave Act
       Veterans)                                                           371 Truth in Lending                                                     SOCIAL SECURITY
                                           Liability                                                          790 Other Labor Litigation                                            480 Consumer Credit
   153 Recovery of                                                         380 Other Personal Property                                            861 HIA (1395ff)
                                       360 Other Personal Injury                                              791 Employee Retirement                                               485 Telephone Consumer
       Overpayment                                                             Damage                             Income Security Act             862 Black Lung (923)                  Protection Act
    of Veteran’s Benefits              362 Personal Injury -Medical
                                           Malpractice                     385 Property Damage Product                                            863 DIWC/DIWW (405(g))            490 Cable/Sat TV
   160 Stockholders’ Suits                                                     Liability                            IMMIGRATION
                                                                                                                                                  864 SSID Title XVI                850 Securities/Commodities/
   190 Other Contract                                                                                         462 Naturalization                                                        Exchange
                                            CIVIL RIGHTS                   PRISONER PETITIONS                                                     865 RSI (405(g))
   195 Contract Product Liability                                                                                 Application
                                       440 Other Civil Rights                                                                                                                       890 Other Statutory Actions
                                                                              HABEAS CORPUS                   465 Other Immigration                FEDERAL TAX SUITS
   196 Franchise                                                                                                                                                                    891 Agricultural Acts
                                       441 Voting                          463 Alien Detainee                     Actions                         870 Taxes (U.S. Plaintiff or
          REAL PROPERTY                442 Employment                                                                                                                               893 Environmental Matters
                                                                           510 Motions to Vacate                                                      Defendant)
   210 Land Condemnation                                                       Sentence                                                                                             895 Freedom of Information
                                       443 Housing/                                                                                               871 IRS–Third Party 26 USC
                                           Accommodations                                                                                                                               Act
   220 Foreclosure                                                         530 General                                                                § 7609
                                       445 Amer. w/Disabilities–                                                                                                                    896 Arbitration
   230 Rent Lease & Ejectment                                              535 Death Penalty
                                           Employment                                                                                                                               899 Administrative Procedure
   240 Torts to Land                                                                OTHER
                                       446 Amer. w/Disabilities–Other                                                                                                                   Act/Review or Appeal of
   245 Tort Product Liability                                              540 Mandamus & Other                                                                                         Agency Decision
   290 All Other Real Property         448 Education
                                                                           550 Civil Rights                                                                                         950 Constitutionality of State
                                                                           555 Prison Condition                                                                                         Statutes
                                                                           560 Civil Detainee–
                                                                               Conditions of
                                                                               Confinement

V.           ORIGIN (Place an “X” in One Box Only)
   1      Original                2    Removed from              3      Remanded from           4   Reinstated or           5 Transferred from              6   Multidistrict          8 Multidistrict
          Proceeding                   State Court                      Appellate Court             Reopened                  Another District (specify)        Litigation–Transfer      Litigation–Direct File


VI.          CAUSE OF           Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                 15 U.S.C. §§ 77q(a)(2), 77q(a)(3), 78m(a); 17 C.F.R. §§ 240.12b-20, 240.13a-1, 240.13a-13, 240.13a-15(a)
             ACTION
                                Brief description of cause:
                                 Misleading statements to investors, false SEC filings, failure to maintain disclosure controls
VII.         REQUESTED IN                  CHECK IF THIS IS A CLASS ACTION                          DEMAND $                                       CHECK YES only if demanded in complaint:
             COMPLAINT:                    UNDER RULE 23, Fed. R. Civ. P.                                                                          JURY DEMAND:             Yes       No

VIII. RELATED CASE(S),                                   JUDGE                                                       DOCKET NUMBER
      IF ANY (See instructions):
IX.         DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
(Place an “X” in One Box Only)   SAN FRANCISCO/OAKLAND                                                                          SAN JOSE                        EUREKA-MCKINLEYVILLE


DATE 07/19/2019                                          SIGNATURE OF ATTORNEY OF RECORD                                                 /s/ Matthew G. Meyerhofer

                       Print                            Save As...                                                                                                                    Reset
                     Case
JS-CAND 44 (rev. 07/19) Case
                          4:18-cv-01792-HSG
                              3:19-cv-04241-JD Document
                                                Document123
                                                         1-1                              Filed
                                                                                           Filed07/24/19
                                                                                                 07/24/19 Page
                                                                                                           Page114
                                                                                                                2 ofof3118

             INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS-CAND 44

Authority For Civil Cover Sheet. The JS-CAND 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and
service of pleading or other papers as required by law, except as provided by local rules of court. This form, approved in its original form by the Judicial
Conference of the United States in September 1974, is required for the Clerk of Court to initiate the civil docket sheet. Consequently, a civil cover sheet is
submitted to the Clerk of Court for each civil complaint filed. The attorney filing a case should complete the form as follows:
   I. a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
     b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
        time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
        condemnation cases, the county of residence of the “defendant” is the location of the tract of land involved.)
     c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
        in this section “(see attachment).”
   II.    Jurisdiction. The basis of jurisdiction is set forth under Federal Rule of Civil Procedure 8(a), which requires that jurisdictions be shown in
          pleadings. Place an “X” in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
          (1) United States plaintiff. Jurisdiction based on 28 USC §§ 1345 and 1348. Suits by agencies and officers of the United States are included here.
          (2) United States defendant. When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
          (3) Federal question. This refers to suits under 28 USC § 1331, where jurisdiction arises under the Constitution of the United States, an amendment
              to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code
              takes precedence, and box 1 or 2 should be marked.
          (4) Diversity of citizenship. This refers to suits under 28 USC § 1332, where parties are citizens of different states. When Box 4 is checked, the
              citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
              cases.)
   III.   Residence (citizenship) of Principal Parties. This section of the JS-CAND 44 is to be completed if diversity of citizenship was indicated above.
          Mark this section for each principal party.
   IV.    Nature of Suit. Place an “X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
          sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
          one nature of suit, select the most definitive.
   V.     Origin. Place an “X” in one of the six boxes.
          (1) Original Proceedings. Cases originating in the United States district courts.
          (2) Removed from State Court. Proceedings initiated in state courts may be removed to the district courts under Title 28 USC § 1441. When the
              petition for removal is granted, check this box.
          (3) Remanded from Appellate Court. Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
              date.
          (4) Reinstated or Reopened. Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
          (5) Transferred from Another District. For cases transferred under Title 28 USC § 1404(a). Do not use this for within district transfers or
              multidistrict litigation transfers.
          (6) Multidistrict Litigation Transfer. Check this box when a multidistrict case is transferred into the district under authority of Title 28 USC
              § 1407. When this box is checked, do not check (5) above.
          (8) Multidistrict Litigation Direct File. Check this box when a multidistrict litigation case is filed in the same district as the Master MDL docket.
          Please note that there is no Origin Code 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in statute.
   VI.    Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
          statutes unless diversity. Example: U.S. Civil Statute: 47 USC § 553. Brief Description: Unauthorized reception of cable service.
   VII. Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Federal Rule of Civil Procedure 23.
          Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
          Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.
   VIII. Related Cases. This section of the JS-CAND 44 is used to identify related pending cases, if any. If there are related pending cases, insert the docket
         numbers and the corresponding judge names for such cases.
   IX.    Divisional Assignment. If the Nature of Suit is under Property Rights or Prisoner Petitions or the matter is a Securities Class Action, leave this
          section blank. For all other cases, identify the divisional venue according to Civil Local Rule 3-2: “the county in which a substantial part of the
          events or omissions which give rise to the claim occurred or in which a substantial part of the property that is the subject of the action is situated.”
   Date and Attorney Signature. Date and sign the civil cover sheet.
Case
   Case
     4:18-cv-01792-HSG
         3:19-cv-04241-JD Document
                           Document123
                                    1-1 Filed
                                         Filed07/24/19
                                               07/24/19 Page
                                                         Page115
                                                              3 ofof3118




                       ATTACHMENT TO CIVIL COVER SHEET

                      Securities and Exchange Commission, Plaintiff

                                           v.

                                Facebook, Inc., Defendant

 Section I, Part C: Attorneys

 Attorneys for Plaintiff

 Erin E. Schneider (Cal. Bar No. 216114)
 Tracy L. Davis (Cal. Bar No. 184129)
 Robert L. Tashjian (Cal. Bar No. 191007)
 Matthew G. Meyerhofer (Cal. Bar No. 268559)

 SECURITIES AND EXCHANGE COMMISSION
 44 Montgomery Street, Suite 2800
 San Francisco, CA 94104
 Telephone: (415) 705-2500
 Facsimile: (415) 705-2501

 Attorneys for Defendant

 Wilmer Cutler Pickering Hale and Dorr LLP
 1875 Pennsylvania Avenue, N.W.
 Washington, DC 20006
 Telephone: (202) 663-6000




                    ATTACHMENT TO CIVIL COVER SHEET
Case 4:18-cv-01792-HSG Document 123 Filed 07/24/19 Page 116 of 118




                EXHIBIT E
012312456        Case 789    544Document
                      4:18-cv-01792-HSG          123
                                                                  ! "Filed
                                                                         #  $%&"Page
                                                                               07/24/19      !'
                                                                                                     117  of$118
                                                                                                              ( )


                                  

        FGHIJKKLMNKMOGPMQRSSMTUVVUKWMXKYMTUZVIG[UW\
        ]W^IZNKYZM_JK`NMNaIMbUZLZM]NMFGHI[MFYKcMTUZ`ZIMKX
        dZIYMeGNG
        fghijkklmjnolihlplnql
        rstuvtws
        ./01234563789:9;7<=>?7@A;7@BCD7E x%7$!8y% 9 '' ! $!%  
        "' '! ! $ ! %'$ $! ' %, z
         {*$! $*!%'$$!'%* %,% ,%
        %!-*!*%!$'$! $!$'*'$!!!%'
        %$ !%*!$!!'! $%$'*z$!
         $ !%* %,%%%**!
         % !*544'%%
        #! %789{'*z2453!245|z% ,-!$! !!'*z9'! 
        #z*!!'%z%$ %'*%!z!!' 
        * **y'}4'#' "!!%* z%%z
          {* z !9'! #%$!  $!z$!
        'z!zz%!z!~*  9'! #$!%',%
        * !  
        x%789{'* % ! !%'$${'245|z$!! 
        y ! $' %,  "!z $!%~$${!'
        '** !z$!! !1/0207/#! %789'*z !%
        '* ,%!, * ,% , 9'! #{$ $!%%!
        ! ! !, !  %%'*!!! %!%245z*
        !**!
        x%'*$% %!$ %, -*!z %! ** *!$*
          %$%%*$* ' $! $ {*$
        ~$'*'$$!%'%$ z!7*%# z9 -)%
        789{8')~#  !$'*z *!%'$$!
        %* %,%%,$!%!'$!$'*'$%*!$*'
        $! $ $'$  
        ~ % y!! $$,%'!* ,% !%'* $
        9'! #z!887%!z)%789{7& ~x%
          $%,% {'! '*$ 
        % $!' ! %789{ z % !%$! '! 544
        '*!*' ' 7502!50}%7$#56}}!
        75}%7$8y% #56}3z!&$52-24z5}-5z5}-5}z!5}-5|%$!
        x%789{,!$!%,% !& x%!$*!x)!
        87%!%7
                                                                  

%*+11,,,  1, 1* -12456-534                                                                                      512
012312456       Case 789    544Document
                                                123
                                                                 ! "Filed
                                                                        #  $%&"Page
                                                                                            !'
                                                                                                         of$118
                                                                                                             ( )
                     4:18-cv-01792-HSG
                                                                                  ./012/34512/67108
                                                                              07/24/19              118


                                                                                        7899 '*




%*+11,,,  1, 1* -12456-534                                                                                     212
